Exhibit 10.1


EXECUTION VERSION
  

 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
among
 
BREITBURN OPERATING L.P.
as the borrower
 
and
 
BREITBURN ENERGY PARTNERS L.P.,
as parent guarantor
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as administrative agent,
Swing line lender and issuing lender
 
AND THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO,
as lenders



--------------------------------------------------------------------------------

 
BANK OF MONTREAL and
THE BANK OF NOVA SCOTIA
co-syndication agents


BNP PARIBAS and
UNION BANK, N.A.
co-documentation agents
 

--------------------------------------------------------------------------------

 
WELLS FARGO SECURITIES, LLC
Sole Lead Arranger


--------------------------------------------------------------------------------

 
Dated as of May 7, 2010
  

 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

   
PAGE
 
ARTICLE I. DEFINITIONS
    1  
1.01   Certain Defined Terms
    1  
1.02   Other Interpretive Provisions
    21  
1.03   Accounting Principles
    22            
ARTICLE II. THE CREDIT
    22  
2.01   Amounts and Terms of the Commitments.
    22  
2.02   Procedure for Borrowings.
    23  
2.03   Conversion and Continuation Elections.
    23  
2.04   Optional Commitment Reductions and Optional Prepayments.
    24  
2.05   Borrowing Base Determinations; Mandatory Prepayments of Loans.
    25  
2.06   Repayment.
    27  
2.07   Fees.
    27  
2.08   Computation of Fees and Interest.
    28  
2.09   Payments by the Company; Borrowings Pro Rata.
    29  
2.10   Issuing the Letters of Credit.
    29  
2.11   Payments to the Administrative Agent; Several Obligations of the Lenders.
    33  
2.12   Sharing of Payments
    34  
2.13   Swing Line Loans.
    34  
2.14   Special Provisions Applicable to BEP I.
    37  
2.15   Defaulting Lenders.
    37            
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY;  REPLACEMENT OF LENDERS
    39  
3.01   Taxes.
    39  
3.02   Illegality.
    41  
3.03   Increased Costs and Reduction of Return.
    42  
3.04   Funding Losses
    43  
3.05   Inability to Determine Rates
    43  
3.06   Certificates of Lenders
    43  
3.07   Mitigation Obligations; Replacement of Lenders.
    44  
3.08   Survival
    44            
ARTICLE IV. SECURITY
    45  
4.01   The Security
    45  

 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
 Page i
 
 

--------------------------------------------------------------------------------

 
 
4.02   Agreement to Deliver Security Documents
    45  
4.03   Perfection and Protection of Security Interests and Liens
    45  
4.04   Offset
    45  
4.05   Subsidiary Guaranty and Security Agreement.
    46            
ARTICLE V. CONDITIONS PRECEDENT
    46  
5.01   Conditions of Initial Credit Extensions
    46  
5.02   Conditions to Extensions of Credit
    48            
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
    48  
6.01   Organization, Existence and Power
    48  
6.02   Corporate Authorization; No Contravention
    49  
6.03   Governmental Authorization
    49  
6.04   Binding Effect
    49  
6.05   Litigation
    49  
6.06   No Default
    49  
6.07   ERISA Compliance
    50  
6.08   Margin Regulations
    50  
6.09   Title to Properties
    50  
6.10   Oil and Gas Reserves
    51  
6.11   Initial Reserve Report
    51  
6.12   Gas Imbalances
    51  
6.13   Taxes
    52  
6.14   Financial Condition.
    52  
6.15   Environmental Matters
    52  
6.16   Regulated Entities
    53  
6.17   No Burdensome Restrictions
    53  
6.18   Copyrights, Patents, Trademarks and Licenses, Etc
    53  
6.19   Subsidiaries and Other Equity Interests
    54  
6.20   Insurance
    54  
6.21   Derivative Contracts
    54  
6.22   Full Disclosure
    54  
6.23   Solvency.
    54            
ARTICLE VII. AFFIRMATIVE COVENANTS
    54  
7.01   Financial Statements
    55  
7.02   Certificates; Other Production and Reserve Information
    56  




--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
 Page ii
 

--------------------------------------------------------------------------------


 
7.03   Notices
    58  
7.04   Preservation of Company Existence, Etc.
    58  
7.05   Maintenance of Property.
    59  
7.06   Title Information
    59  
7.07   Additional Collateral
    59  
7.08   Insurance
    60  
7.09   Payment of Obligations
    60  
7.10   Compliance with Laws
    60  
7.11   Compliance with ERISA
    60  
7.12   Inspection of Property and Books and Records
    60  
7.13   Environmental Laws.
    61  
7.14   Pledge of Equity in New Subsidiary
    61  
7.15   New Subsidiary Guarantors
    61  
7.16   Use of Proceeds
    61  
7.17   Operating Accounts
    62  
7.18   Phase I Reports
    62  
7.19   Further Assurances.
    62            
ARTICLE VIII. NEGATIVE COVENANTS
    62  
8.01   Limitation on Liens
    63  
8.02   Disposition of Assets
    64  
8.03   Consolidations and Mergers
    65  
8.04   Loans and Investments
    65  
8.05   Limitation on Indebtedness
    67  
8.06   Transactions with Affiliates
    68  
8.07   Margin Stock
    68  
8.08   Contingent Obligations
    68  
8.09   Restricted Payments
    69  
8.10   Derivative Contracts
    69  
8.11   Change in Business; Amendments to Organization Documents and Certain
Acquisition Agreements; Corporate Structure; Tax Status.
    70  
8.12   Accounting Changes
    71  
8.13   ERISA Compliance
    71  
8.14   Interest Coverage Ratio
    72  
8.15   Leverage Ratio
    72  
8.16   Current Ratio
    72  

 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
 Page iii
  

--------------------------------------------------------------------------------


 
8.17   Negative Pledge
    72  
8.18   Unrestricted Entities.
    72            
ARTICLE IX. EVENTS OF DEFAULT
    72  
9.01   Event of Default
    72  
9.02   Remedies
    74  
9.03   Rights Not Exclusive
    76  
9.04   Lender and Lender Derivative Provider Action
    76            
ARTICLE X. ADMINISTRATIVE AGENT
    77  
10.01   Appointment and Authority
    77  
10.02   Rights as a Lender
    77  
10.03   Exculpatory Provisions
    77  
10.04   Reliance by Administrative Agent
    78  
10.05   Delegation of Duties
    78  
10.06   Resignation of Administrative Agent
    78  
10.07   Non-Reliance on Administrative Agent and Other Lenders
    79  
10.08   Administrative Agent May File Proofs of Claim
    79  
10.09   Authority of Administrative Agent to Release Collateral and Liens
    80  
10.10   The Arrangers and other Agents
    80            
ARTICLE XI. MISCELLANEOUS
    80  
11.01   Amendments and Waivers
    80  
11.02   Notices; Effectiveness; Electronic Communication.
    81  
11.03   No Waiver; Cumulative Remedies.
    82  
11.04   Costs and Expenses; Indemnity.
    83  
11.05   Payments Set Aside
    84  
11.06   Successors and Assigns.
    85  
11.07   Confidentiality
    88  
11.08   Right of Set-off
    88  
11.09   Interest.
    89  
11.10   Indemnity and Subrogation
    89  
11.11   Collateral Matters; Derivative Contracts; Termination.
    90  
11.12   Renewal and Continuation of Existing Indebtedness.
    90  
11.13   USA Patriot Act Notice
    91  
11.14   Automatic Debits of Fees
    91  
11.15   Counterparts
    91  




--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
 Page iv
 

--------------------------------------------------------------------------------


 
11.16   Severability
    91  
11.17   No Third Parties Benefited
    91  
11.18   Entire Agreement
    91  
11.19   Governing Law, Jurisdiction and Waiver of Jury Trial
    91  
11.20   California Judicial Reference
    92  
11.21   NO ORAL AGREEMENTS
    93  

 
SCHEDULES
 
Schedule 2.01
Commitments
Schedule 4.01
Security Documents
Schedule 6.07
ERISA Compliance
Schedule 6.09
Title to Properties
Schedule 6.13
Tax Matters
Schedule 6.15
Environmental Matters
Schedule 6.19
Subsidiaries
Schedule 6.21
Derivative Contracts
Schedule 8.01
Liens
Schedule 8.04
Investments
Schedule 8.05
Indebtedness
Schedule 8.08
Contingent Obligations
Schedule 11.02
Lending Offices; Addresses for Notices
   
EXHIBITS
     
Exhibit A-1
Form of Notice of Revolving Credit Borrowing
Exhibit A-2
Form of Notice of Swing Line Borrowing
Exhibit B
Form of Notice of Conversion/Continuation
Exhibit C
Form of Compliance Certificate
Exhibit D
Form of Assignment and Assumption Agreement
Exhibit E
Form of Note
Exhibit F
Form of Pricing Grid Certificate
Exhibit G
Form of Continuing Guaranty Agreement (Subsidiaries)
Exhibit H
Form of Security Agreement




--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
 Page  v


 

--------------------------------------------------------------------------------

 


SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT is dated as of May 7, 2010,
among BREITBURN OPERATING L.P., a Delaware limited partnership (the “Company”),
BREITBURN ENERGY PARTNERS, L.P., a Delaware limited partnership (“Parent”), each
of the financial institutions from time to time party hereto (individually, a
“Lender” and collectively, the “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”), as Swing Line
Lender (in such capacity, “Swing Line Lender”), and as Issuing Lender (in such
capacity, “Issuing Lender”).
 
RECITALS
 
A.         The Company, Parent, certain Subsidiaries of the Company, the
Administrative Agent and other lenders and agents are parties to that certain
Amended and Restated Credit Agreement dated as of November 1, 2007 as amended by
the First Amendment dated as of June 17, 2008 (the “Existing Credit Agreement”);
 
B.           The parties desire to amend and restate the Existing Credit
Agreement in its entirety as set forth herein, with such amendment and
restatement to be effective as of the Effective Date; and
 
C.           The amendment and restatement of the Existing Credit Agreement is
not intended by the parties hereto to constitute a novation, or discharge or a
satisfaction of Indebtedness outstanding under the Existing Credit Agreement,
which Indebtedness shall remain outstanding as amended and restated hereunder
pursuant to the terms and conditions of this Agreement;
 
D.           NOW THEREFORE, in consideration of the foregoing recitals, of the
representations, warranties, covenants and agreements contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree that the Existing Credit Agreement
is amended and restated to read in its entirety as follows:
 
ARTICLE I.

 
DEFINITIONS
 
1.01           Certain Defined Terms.  The following terms have the following
meanings:
 
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business unit or
division of a Person, (b) the acquisition of in excess of 50% of the capital
stock of a corporation (or similar entity), which stock has ordinary voting
power for the election of the members of such entity’s board of directors or
persons exercising similar functions (other than stock having such power only by
reason of the happening of a contingency), or the acquisition of in excess of
50% of the partnership interests or equity of any Person not a corporation which
acquisition gives the acquiring Person the power to direct or cause the
direction of the management and policies of such Person, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary) provided that the Company or a Subsidiary of the Company
is the surviving entity.
 
“Administrative Agent” has the meaning specified in the introductory clause
hereto.



--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.

 
 
 

--------------------------------------------------------------------------------

 
 
“Administrative Agent’s Payment Office” means the address for payments as the
Administrative Agent may from time to time specify.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses the power to direct or cause the direction of the
management and policies of the other Person, whether through the ownership of
voting securities, by contract, or otherwise.
 
“Aggregate Maximum Credit Amount” means the amount of $1,500,000,000.00.
 
“Agreement” means this Second Amended and Restated Credit Agreement, as the same
may from time to time be amended, supplemented and restated.
 
“Applicable Margin” means, with respect to Base Rate Loans and LIBOR Loans, the
respective margins therefor as determined under the Pricing Grid.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
 
“Assumed Indebtedness” means Indebtedness of a Person which (a) is in existence
at the time such Person becomes a Subsidiary, or (b) is assumed in connection
with an investment in or acquisition of such Person, and has not been incurred
or created by such Person solely in contemplation of such Person becoming a
Subsidiary.
 
“Availability Period” has the meaning specified in Section 2.01(c).
 
“Available Borrowing Base” means, at the particular time in question, the
Borrowing Base then in effect minus the Effective Amount at such time.
 
“Available Cash” means, with respect to Parent, “Available Cash” as defined in
Parent’s partnership agreement on the Effective Date, as such definition may be
amended in a manner reasonably acceptable to the Administrative Agent.
 
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended, and regulations promulgated thereunder.
 
“Base Rate” means, for any day, the fluctuating rate of interest in effect for
such day which rate per annum shall be equal to the greatest of (a) the rate of
interest as publicly announced from time to time by Administrative Agent as its
“reference rate,” (b) one-half of one percent (0.50%) per annum above the
Federal Funds Rate in effect from time to time, and (c) the LIBOR for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus one percent (1.00%).  (The “reference
rate” is a rate set by Administrative Agent based upon various factors including
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.)  Any change in the reference rate announced by
Administrative Agent, LIBOR or the Federal Funds Rate shall take effect on the
effective date of such change in the reference rate announced by Administrative
Agent, LIBOR or the Federal Funds Rate.



--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
 Page 2

 
 

--------------------------------------------------------------------------------

 
 
“Base Rate Loan” means a Loan that bears interest based at the Base Rate plus
the Applicable Margin.
 
“BEP I” means BreitBurn Energy Partners I, L.P., a Texas limited partnership.
 
“BEP I Default” has the meaning set forth in Section 2.14(a).
 
“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.
 
“Borrowing Base” means at the particular time in question, the amount provided
for in Section 2.05 provided, however, in no event shall the Borrowing Base ever
exceed the Aggregate Maximum Credit Amount.
 
“Borrowing Base Deficiency” means at any time, the Effective Amount exceeds the
Borrowing Base then in effect.
 
“Borrowing Base Period” means the period from the Effective Date to the initial
Scheduled Borrowing Base Determination Date, and thereafter, each six-month
period between Scheduled Borrowing Base Determination Dates.
 
“Borrowing Date” means any date on which a Borrowing occurs under Section 2.02.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Houston, Texas, New York, New York, or San Francisco,
California are authorized or required by law to close and, if the applicable
Business Day relates to any LIBOR Loan, means such a day on which dealings are
carried on in the applicable offshore dollar interbank market.
 
“Capital Lease” means, when used with respect to any Person, any lease in
respect of which the obligations of such Person constitute Capitalized Lease
Obligations and the amount thereof shall be the capitalized amount thereof
determined in accordance with GAAP.
 
“Capitalized Lease Obligations” means, when used with respect to any Person,
without duplication, all obligations of such Person to pay rent or other amounts
under any lease of (or other arrangement conveying the right to use) real or
personal property, or a combination thereof, which obligations shall have been
or should be, in accordance with GAAP, capitalized on the books of such Person.



--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
 Page 3

 
 

--------------------------------------------------------------------------------

 

“Cash Equivalents” means:  (a) securities issued or fully guaranteed or insured
by the United States Government or any agency thereof and backed by the full
faith and credit of the United States and having maturities of not more than
twelve (12) months from the date of acquisition; (b) certificates of deposit,
time deposits, eurodollar time deposits, or bankers’ acceptances having in each
case a tenor of not more than twelve (12) months from the date of acquisition
issued by, and demand deposits with, any U.S. commercial bank or any branch or
agency of a non-U.S. commercial bank licensed to conduct business in the U.S.
having combined capital and surplus of not less than $500,000,000, whose long
term securities are rated at least A (or then equivalent grade) by S&P and A2
(or then equivalent grade) by Moody’s at the time of acquisition; (c) commercial
paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s at the time of
acquisition, and in either case having a tenor of not more than twelve (12)
months; (d) debt securities which are registered under the Securities Act of
1933, as amended (the “Securities Act”) (and not “restricted securities” in the
Company’s hands as defined in Rule 144 under the Securities Act), or adjustable
rate preferred stock traded on a national securities exchange and issued by a
corporation duly incorporated under the laws of a state of the United States, or
issued by any state, county or municipality located in the United States of
America, provided, however, that such debt securities are rated A2 by Moody’s
and A or better by S&P at the time of acquisition, and such debt securities have
a maturity not in excess of twelve (12) months from the date of creation
thereof; (e) repurchase agreements with a term of not more than seven (7) days
for underlying securities of the types described in clauses (a) and (b) above;
and (f) money market mutual or similar funds having assets in excess of
$100,000,000.
 
“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Company or any of its Subsidiaries
having a fair market value in excess of $10,000,000.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Change of Control” means


(a)           General Partner shall cease to own, directly or indirectly, all of
the general partner interest (including without limitation, all outstanding
securities convertible to general partner interests) of the Company; or
BreitBurn GP LLC shall cease to own, directly or indirectly, all of the general
partner interest (including without limitation, all outstanding securities
convertible to general partner interests) of Parent; or
 
(b)           Parent shall cease to own, directly or indirectly, all of the
limited partnership interests (including without limitation, all outstanding
Equity convertible to limited partner interests) of the Company, or shall cease
to own, directly or indirectly, all of the general partnership interest
(including without limitation, all outstanding Equity convertible to general
partner interests) of the Company, or shall cease to own, directly or
indirectly, at least 51% of the member interest (including without limitation,
all outstanding Equity convertible to limited partner interests) of BreitBurn GP
LLC; or
 
(c)           a sale of all or substantially all of the assets of the Loan
Parties taken as a whole to any Person or group of Persons; or
 
(d)           the liquidation or dissolution of Parent or the Company; or
 
(e)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 50% or more of the equity securities of the Parent  or of the
general partner of the Parent entitled to vote for members of the board of
directors or equivalent governing body of the Parent or the general partner of
the Parent on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or



--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
 Page 4
  
 
 

--------------------------------------------------------------------------------

 
 
(f)           the first day on which a majority of the Board of Directors of
BreitBurn GP LLC  are not Continuing Directors.  “Continuing Directors” means
any member of the board of directors (or managers, in the case of a limited
liability company) of BreitBurn GP LLC, who (A) is a member of such board of
directors or managers as of the date of this Agreement or (B) was nominated for
election or elected to such board of directors or managers with the affirmative
vote of two-thirds of the Continuing Directors who were members of such board of
directors or managers at the time of such nomination or election (not including
as board nominees any directors which the board is obligated to nominate
pursuant to shareholders’ agreements, voting trust arrangements or similar
arrangements).
 
“Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.
 
“Collateral” means all property of any kind which is subject to a Lien in favor
of Administrative Agent to secure the Obligations or which under the terms of
any Security Document is purported to be subject to such Lien.
 
“Commitment” means, as to each Lender, such Lender’s obligation to make
Revolving Credit Loans and to participate in Letters of Credit and Swing Line
Loans up to such Lender’s Pro Rata Share of the lesser of (a) the then-effective
Borrowing Base or (b) the Aggregate Maximum Credit Amount, as such commitment
may be terminated and/or reduced from time to time in accordance with the
provisions hereof.
 
“Commitment Fee” means the variable fee as determined by the Pricing Grid
payable pursuant to Section 2.07(a).
 
“Company” has the meaning specified in the introductory paragraph hereto.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
 
“Consolidated Interest Expense” means, with respect to the Loan Parties, for any
fiscal period, the aggregate amount of all costs, fees and expenses paid by the
Loan Parties in such fiscal period which are classified as interest expense on
the consolidated financial statements of the Loan Parties, all as determined in
conformity with GAAP.
 
“Consolidated Net Income” means, for any period, the net income (or net loss) of
Parent and its Consolidated Subsidiaries, on a consolidated basis, for such
period determined in accordance with GAAP; provided that (a) the effect, if any,
of non-cash gains, losses or adjustments under FAS 133 as a result of changes in
the fair market value of derivatives shall be excluded from the calculation of
net income (or net loss); and (b) there shall be excluded the net income of any
Subsidiary of Parent to the extent that the declaration or payment of dividends
or similar distributions by such Subsidiary is at the time restricted or not
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirements of Law applicable to such Subsidiary.
 
“Consolidated Subsidiaries” of Parent means all Restricted Subsidiaries and
Unrestricted Entities that are consolidated in accordance with GAAP.



--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
 Page 5

 
 

--------------------------------------------------------------------------------

 
 
“Contingent Obligation” means, as to any Person without duplication, any direct
or indirect liability of that Person with or without recourse, (a) with respect
to any Indebtedness, dividend, letter of credit or other similar obligation (the
“primary obligations”) of another Person (the “primary obligor”), including any
obligation of that Person (i) to purchase, repurchase or otherwise acquire such
primary obligations or any security therefor, (ii) to advance or provide funds
for the payment or discharge of any such primary obligation, or to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet item, level of income or
financial condition of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the holder
of any such primary obligation against loss in respect thereof (each, a
“Guaranty Obligation”); (b) with respect to any Surety Instrument issued for the
account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings or payments; or (c) to purchase any materials,
supplies or other property from, or to obtain the services of, another Person,
other than in the ordinary course of business, if the relevant contract or other
related document or obligation requires that payment for such materials,
supplies or other property, or for such services, shall be made regardless of
whether delivery of such materials, supplies or other property is ever made or
tendered, or such services are ever performed or tendered.  The amount of any
Contingent Obligation shall, in the case of Guaranty Obligations, be deemed
equal to the lesser of (a) the stated maximum amount, if any, of such Contingent
Obligation and (b) the maximum stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made or, if not
stated or if indeterminable, the maximum reasonably anticipated liability in
respect thereof, and in the case of other Contingent Obligations, shall be equal
to the lesser of (a) the stated maximum amount, if any, of such Contingent
Obligation and (b) the maximum reasonably anticipated liability in respect
thereof.
 
“Continuing Directors” has the meaning specified in the definition of “Change of
Control.”
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.
 
“Conversion/Continuation Date” means any date on which, under Section 2.03, the
Company (a) converts Base Rate Loans to LIBOR Loans, or (b) continues as LIBOR
Loans having Interest Periods expiring on such date as LIBOR Loans, with a new
Interest Period.
 
“Credit Extension” means and includes the making of any Loans or issuance of any
Letter of Credit (including the continuation of any Existing Letter of Credit)
hereunder.
 
“Current Assets” means, at any time, the current assets of the Parent and its
Consolidated Subsidiaries at such time which would be properly classified as
current assets in accordance with GAAP, plus, the Available Borrowing Base at
such time, less, for purposes of this definition, any non-cash gains for any
Derivative Contract resulting from the requirements of FAS 133 at such time.
 
“Current Liabilities” means, at any time, the current liabilities of the Parent
and its Consolidated Subsidiaries at such time which would be properly
classified as current liabilities in accordance with GAAP, excluding (a) the
current portion of any maturities under this Agreement and (b) non-cash losses
or charges on any Derivative Contract resulting from the requirements of FAS 133
at such time.



--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
 Page 6


 
 

--------------------------------------------------------------------------------

 
 
“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.
 
“Default Rate” means a rate per annum equal to the lesser of (a) the Highest
Lawful Rate and (b)(i) with respect to LIBOR Loans, the interest rate otherwise
applicable to such Loans plus 2% per annum, (ii) with respect to Letter of
Credit Fees, the rate otherwise applicable plus 2% per annum, and (iii) with
respect to all other Obligations other than (A) those included in the preceding
clauses (i) and (ii), and (B) Obligations under Lender Derivative Contracts, the
non-default interest rate then applicable to the Base Rate Loans plus 2% per
annum.
 
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that (a) has failed to fund any portion of its Loans
within three (3) Business Days of the date required to be funded by it
hereunder, (b) has notified the Company, the Administrative Agent or any Lender
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans, (d) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three (3) Business Days of the date when due,
unless the subject of a good faith dispute, or (e) (i) has or has a parent
company that has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business appointed for it, or (ii) has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.
 
“Derivative Contract” means all futures contracts, forward contracts, swap, cap
or collar contracts, option contracts, hedging contracts or other derivative
contracts or similar agreements covering oil and gas commodities or prices or
financial, monetary or interest rate instruments, and any and all trades,
confirmations, and transactions entered into pursuant thereto.
 
“Dispositions” has the meaning specified in Section 8.02.
 
“Dollars”, “dollars” and “$” each mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States or any political subdivision thereof.
 
“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period (a) plus, without duplication, the following expenses or charges to the
extent deducted in the determination of Consolidated Net Income in such period:
exploration expense, interest expense, depletion, depreciation, amortization,
unrealized loss on Derivative Contracts, non-cash charges (including non-cash
share-based payments under FASB Statement No. 123R), loss on sale of assets
(excluding monetization (to the extent permitted under Section 8.10) of
Derivative Contracts for the following twelve (12) months), cumulative effect of
accounting changes, income taxes, and cash distributions actually received from
Unrestricted Entities and from BEP I and from any entity other than a Restricted
Subsidiary; (b) minus, without duplication, the following gains or credits to
the extent added in the determination of Consolidated Net Income in such period:
unrealized gain on Derivative Contracts, gain on sale of assets (excluding
monetization (to the extent permitted under Section 8.10) of Derivative
Contracts for the following twelve (12) months), cumulative effect of accounting
changes, income from Unrestricted Entities, income from BEP I, income from any
other entity other than a Restricted Subsidiary and other non-cash income.



--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
 Page 7
  
 
 

--------------------------------------------------------------------------------

 
 
All calculations of EBITDAX, for any applicable period during which a permitted
acquisition or Disposition is consummated shall be determined on a pro forma
basis (such calculation to be acceptable to, and approved by, Administrative
Agent) as if such acquisition or Disposition was consummated on the first day of
such applicable period.
 
“Effective Amount” means on any date, the aggregate outstanding principal amount
of all Loans after giving effect to any prepayments or repayments of Loans
occurring on such date plus the LC Obligation.
 
“Effective Date” means the date on which all conditions precedent set forth in
Sections 5.01 and 5.02 are satisfied or waived in accordance with Section 11.01.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Commitment, the Issuing Lender and the Swing Line Lender, and (iii) unless an
Event of Default has occurred and is continuing, the Company (each such approval
not to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Company or any of the
Company’s Affiliates or Subsidiaries.
 
“Engagement Letter” has the meaning specified in Section 2.07(c) hereof.
 
“Environmental Claims” means all material claims by any Governmental Authority
or other Person alleging potential liability or responsibility for violation of
any Environmental Law, or for release or injury to the environment.
 
“Environmental Laws” means all material federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
material administrative orders, requests, licenses, authorizations and permits
of, and agreements with, any Governmental Authorities, in each case having the
force and effect of law and relating to environmental, health, and safety
matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Equity” means all shares, options, warrants, general or limited partnership
interests, participations or other equivalents (regardless of how designated) of
or in a corporation, limited liability company, partnership or equivalent entity
whether voting or nonvoting, including, without limitation, common stock,
preferred stock, or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended).



--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
 Page 8


 
 

--------------------------------------------------------------------------------

 
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and regulations promulgated thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Loan Party or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate (other than
pursuant to Section 4041(b) of ERISA), the treatment of a Plan amendment as a
termination under Section 4041(c) or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Company or any
ERISA Affiliate.
 
“Event of Default” means any of the events or circumstances specified in Section
9.01.
 
“Exchange Act” means the Securities and Exchange Act of 1934, and regulations
promulgated thereunder.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any Obligation of the Company, (a) Taxes imposed on or measured by
its net income (however denominated), and franchise Taxes imposed on it (in lieu
of net income Taxes), by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable Lending
Office is located, (b) any branch profits Taxes imposed by the United States of
America or any similar Tax imposed by any other jurisdiction and (c) in the case
of a Foreign Lender, any withholding Tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (for
the avoidance of doubt, whether as an original party hereto or as an Assignee)
(or designates a new Lending Office), (d) withholding taxes attributable to a
failure or inability (other than as a result of a Change in Law) of a Lender or
the Issuing Lender to comply with Section 3.01(e), except to the extent that
such Lender or Issuing Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Company with respect to such withholding Tax
pursuant to Section 3.01(a), (e) any U.S. Federal withholding Taxes imposed on
amounts payable to a Lender or Issuing Lender as a result of such Lender’s or
Issuing Lender’s failure to comply with FATCA, and (f) interest and penalties
with respect to taxes referred to in clauses (a) through (e) of this definition.
 
“Existing Credit Agreement” has the meaning specified in the recitals hereto.
 
“Existing Letters of Credit” means the Letters of Credit outstanding on the
Effective Date that were issued pursuant to the Existing Credit Agreement.
 
“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.



--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
 Page 9


 
 

--------------------------------------------------------------------------------

 
 
“FAS 133” means Statement No. 133 of the Financial Accounting Standards Board.
 
“Federal Funds Rate” means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Administrative Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 9:00 a.m. (New York, New York time)
on that day by each of three leading brokers of Federal funds transactions in
New York, New York selected by the Administrative Agent.
 
“Florida Crude Oil Purchase Contracts” means collectively (a) the Crude Oil
Purchase Contract – Contract Number 6340-1004 dated May 8, 2006, by and between
Calumet Florida Division of Plains Resources and Plains Marketing, L.P., amended
by the First Amendment dated January 18, 2007, and the Amended and Restated
Crude Oil Purchase Contract dated May 16, 2007 as assigned to the Company or a
Wholly Owned Subsidiary pursuant to a Deed and General Conveyance between
Calumet Florida, L.L.C. (or a wholly owned subsidiary of Calumet) (“Calumet”)
and the Company or a Wholly Owned Subsidiary dated May 18, 2007, and (b) the
Crude Oil Purchase Contract - Contract Number 6340-1003 dated February 24, 2006,
by and between Calumet Florida Division of Plains Resources and Plains
Marketing, L.P., as amended by the First Amendment dated May 4, 2006, the Second
Amendment dated May 15, 2006, the Third Amendment dated and the Fourth Amendment
dated May 15, 2007, as assigned to the Company or a Wholly Owned Subsidiary
pursuant to Deed and General Conveyance between Calumet and the Company or a
Wholly Owned Subsidiary dated May 18, 2007, provided “Florida Crude Oil
Contracts” shall not include any further amendments, extensions or modifications
of such agreements.
 
“Foreign” means organized under the laws of a jurisdiction other than the United
States or a political subdivision thereof.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is resident for Tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
 
“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s pro rata share of the
outstanding LC Obligation other than that portion of the LC Obligation as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders pursuant to Section 2.15 or cash collateralized in accordance with
the terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s pro rata share of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders pursuant to Section 2.15 or cash collateralized in accordance with
the terms hereof.
 
“Fund” means any Person (other than a natural person that is (or will be))
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.



--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
 Page 10


 
 

--------------------------------------------------------------------------------

 
 
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
 
“General Partner” means BreitBurn Operating GP, LLC, a Delaware limited
liability company.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
 
“Guaranties” means, collectively, (a) each Continuing Guaranty Agreement,
substantially in the form of Exhibit G hereto, as applicable, executed by the
Guarantor or Guarantors in favor of Administrative Agent, as same may be
amended, supplemented or otherwise modified from time to time, and (b) the
Guaranties delivered in connection with the Existing Credit Agreement (as such
Guaranties have been amended pursuant to the Master Reaffirmation and Amendment
to Guaranties and Security Agreements). “Guaranty” means, individually, any one
of the Guaranties.
 
“Guarantors” means, collectively, Parent and each Subsidiary of Parent that
executes, or has previously executed, a Guaranty pursuant to Section 7.15 hereof
or the Existing Credit Agreement.  “Guarantor” means, individually, any one of
the Guarantors.
 
“Guaranty Obligation” has the meaning specified in the definition of “Contingent
Obligation.”
 
“Hazardous Materials” means any substance regulated or as to which liability
might arise under any applicable Environmental Law, including as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “solid waste,” “toxic
waste,” “extremely hazardous substance,” “toxic substance,” “contaminant,”
“pollutant,” or words of similar meaning or import, and including: (a) petroleum
hydrocarbons, petroleum products, petroleum substances, natural gas, oil, oil
and gas waste, crude oil, and any components, fractions, or derivatives thereof;
and (b) radioactive materials, asbestos containing materials in a friable
condition or polychlorinated biphenyls.
 
“Highest Lawful Rate” means, as of a particular date, with respect to any Loan,
the maximum nonusurious interest rate that under applicable federal and New York
law may then be contracted for, charged or received by the Lenders in connection
with the Obligations.
 
“Hydrocarbon Interests” means leasehold and other interests in or under oil, gas
and other liquid or gaseous hydrocarbon leases wherever located, mineral fee
interests, overriding royalty and royalty interests, net profit interests,
production payment interests relating to oil, gas or other liquid or gaseous
hydrocarbons wherever located including any reserved or residual interest of
whatever nature.



--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
 Page 11


 
 

--------------------------------------------------------------------------------

 
 
“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business on ordinary terms); (c) all
undrawn amounts under letters of credit; (d) all non-contingent reimbursement or
payment obligations with respect to Surety Instruments; (e) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses; (f) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to property acquired by the Person (even
though the rights and remedies of the seller or Lender under such agreement in
the event of default are limited to repossession or sale of such property)
including production payments, net profit interests and other Hydrocarbon
Interests subject to repayment out of future Oil and Gas production; (g) Capital
Leases; (h) all net obligations with respect to Derivative Contracts; (i) all
indebtedness referred to in clauses (a) through (g) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness; and (j) all
Guaranty Obligations in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (h) above. The Indebtedness of any
Person shall include the Indebtedness of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning specified in Section 11.04.
 
“Independent Auditor” has the meaning specified in Section 7.01(a).
 
“Independent Engineer” has the meaning specified in Section 6.11.
 
“Initial Reserve Report” has the meaning specified in Section 6.11.
 
“Insolvency Proceeding” means (a) any case, action or proceeding relating to
bankruptcy, reorganization, insolvency, liquidation, receivership, dissolution,
winding-up or relief of debtors, or (b) any general assignment for the benefit
of creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; undertaken under U.S. federal, state or foreign law, including
the Bankruptcy Code.
 
“Interest Payment Date” (a) as to any Base Rate Loan (including a Swing Line
Loan), means the last Business Day of each fiscal quarter prior to the
Termination Date and the Termination Date, and (b) as to any LIBOR Loan, the
last day of each Interest Period applicable to such Loan, provided, however,
that if any Interest Period for a LIBOR Loan exceeds three months, the date that
falls three months after the beginning of such Interest Period, and the date
that falls three months after each Interest Payment Date thereafter for such
Interest Period, is also an Interest Payment Date.
 
“Interest Period” means, as to any LIBOR Loan, the period commencing on the
Borrowing Date of such Revolving Credit Loan or on the Conversion/Continuation
Date on which the Revolving Credit Loan is converted into or continued as LIBOR
Loan, and ending on the date one, two, three or six months thereafter as
selected by the Company in its Notice of Revolving Credit Borrowing or Notice of
Conversion/Continuation; provided that:  (a) if any Interest Period would
otherwise end on a day that is not a Business Day, that Interest Period shall be
extended to the following Business Day unless the result of such extension would
be to carry such Interest Period into another calendar month, in which event
such Interest Period shall end on the preceding Business Day; (b) any Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and (c) no Interest Period shall
extend beyond the Termination Date.



--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
 Page 12


 
 

--------------------------------------------------------------------------------

 
 
“Interest Rate Type” means, with respect to any Revolving Credit Loan, the
interest rate, being either the Base Rate or the LIBOR forming the basis upon
which interest is charged against such Revolving Credit Loan hereunder.
 
“Investments” has the meaning set forth in Section 8.04.
 
“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.
 
“Issue” means with respect to any Letter of Credit, to issue or extend the
expiry of, or to renew or increase the amount of, such Letter of Credit; and the
terms “Issued,” “Issuing” and “Issuance” have corresponding meanings.
 
“Issuing Lender” has the meaning specified in the introductory clause hereto.
 
“LC Application” means an application or agreement for a standby Letter of
Credit in such form as shall be acceptable to the Issuing Lender in its sole
discretion, and duly executed by the Company pursuant to Section 2.10(b).
 
“LC Collateral Account” means a blocked deposit account held by the
Administrative Agent.
 
“LC Obligation” means, at the time in question, the sum of the Matured LC
Obligations plus the aggregate amount available to be drawn under all Letters of
Credit then outstanding.
 
“LC Related Document” means the Letters of Credit, LC Applications and any other
document relating to any Letter of Credit including any of the Issuing Lender’s
standard form documents for Letter of Credit issuances.
 
“Lenders” has the meaning specified in the introductory clause hereto and, as
the context requires, includes the Swing Line Lender.
 
“Lender Derivative Contracts” means all Derivative Contracts  (including those
listed on Schedule 6.21) made or entered into, whether directly or indirectly,
and whether as a result of assignment or transfer or otherwise, between any Loan
Party or any Subsidiary and any Lender hereunder or Affiliate of a Lender
hereunder, but only if made or entered into while the Lender is a Lender
hereunder (or under the Existing Credit Agreement) or an Affiliate of a Lender
hereunder (or under the Existing Credit Agreement).
 
“Lender Derivative Provider” means any Person that is a party to a Lender
Derivative Contract with any Loan Party or any Subsidiary, provided that such
Person is or was a Lender hereunder (or under the Existing Credit Agreement) or
an Affiliate of a Lender hereunder (or under the Existing Credit Agreement)
at  the time it entered into such Derivative Contract.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
specified as its “Lending Office” or “Domestic Lending Office” or “Offshore
Lending Office”, as the case may be, on Schedule 11.02, or such other office or
offices as such Lender may from time to time notify the Company and the
Administrative Agent.
 
“Letter of Credit” means any stand-by letter of credit issued by the Issuing
Lender pursuant to this Agreement and upon an LC Application, and shall include
the Existing Letters of Credit.



--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
 Page 13

 
 

--------------------------------------------------------------------------------

 
 
“Letter of Credit Fee” means the fee specified in Section 2.07(b).
 
“Letter of Credit Sublimit” means the lesser of (x) $50,000,000 and (y) the
Available Borrowing Base.
 
“LIBOR” means a per annum rate of interest (rounded upwards, if necessary, to
the nearest 1/100th%) equal to the rate determined by the Administrative Agent
at approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by the Bloomberg Information Service or any successor thereto or any other
service selected by the Administrative Agent which has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rates) for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, “LIBOR” shall be the interest rate per
annum determined by the Administrative Agent to be the average of the rates per
annum at which deposits in dollars are offered for such relevant Interest Period
to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two (2) Business Days prior to the beginning of such Interest Period.  The
determination and calculation of the LIBOR and each component thereof by
Administrative Agent shall be conclusive and binding, absent manifest error.
 
“LIBOR Loan” means a Loan that bears interest based on LIBOR plus the Applicable
Margin.
 
“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement and the
interest of a lessor under a Capital Lease), any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the Uniform Commercial Code or any comparable law and any
contingent or other agreement to provide any of the foregoing, but not including
(a) the interest of a lessor under a lease on Oil and Gas Properties and (b) the
interest of a lessor under an Operating Lease.
 
“Loan” means an extension of credit by a Lender to the Company under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan.
 
“Loan Documents” means this Agreement, the Notes, each Guaranty, the Security
Documents, each LC Application and Letter of Credit, the Engagement Letter and
each other document executed by a Loan Party in connection herewith that by its
terms states that it is a Loan Document.
 
“Loan Parties” means collectively the Company, the General Partner and each of
the Guarantors. “Loan Party” means individually, any of the Company or a
Guarantor.
 
“Majority Lenders” means, at any time, the Lenders holding at least fifty
percent (50%) of the sum of the Effective Amount or, if there is no Effective
Amount, the Lenders holding at least fifty percent (50%) of the sum of the
Commitments of all of the Lenders, provided that, the Commitment of, and the
portion of the Effective Amount held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Majority Lenders
unless all Lenders are Defaulting Lenders.
 
“Margin Stock” means “margin stock” as such term is defined in Regulation U or X
of the FRB.



--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
 Page 14

 
 

--------------------------------------------------------------------------------

 
 
“Master Reaffirmation and Amendment to Guaranties and Security Agreements” means
the Master Reaffirmation and Amendment to Guaranties and Security Agreements
executed by each Person party to a Security Agreement or Guaranty in connection
with the Existing Credit Agreement, in favor of the Administrative Agent for the
benefit of the Lenders and the Lender Derivative Providers.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Loan Parties taken as a whole, or as to the Company, including without
limitation, any material adverse change in reserve estimates of the Oil and Gas
Properties of the Loan Parties taken as a whole; (b) a material impairment of
the ability of any Loan Party to perform its material obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any material Loan Document.
 
“Matured LC Obligation” means, at any time, the aggregate amount of payments
theretofore made by the Issuing Lender in respect to Letters of Credit and not
theretofore reimbursed by or on behalf of the Company to the Issuing Lender.
 
“Mortgaged Properties” means such Oil and Gas Properties upon which the Loan
Parties have granted the Administrative Agent for the benefit of the Lenders a
Lien pursuant to the Mortgages.
 
“Mortgages” means the mortgages from the Loan Parties, as applicable, in favor
of Administrative Agent, for the benefit of the Lenders described on Schedule
4.01 hereto, and all supplements, assignments, amendments and restatements
thereto (or any agreement in substitution therefor) as the same may be released
in whole or in part from time to time which are executed and delivered to
Administrative Agent for benefit of the Lenders pursuant to Article IV of this
Agreement.
 
“Multiemployer Plan” means a “multiemployer plan”, within the meaning of Section
4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes, is
making, or is obligated to make contributions or, during the preceding three
calendar years, has made, or been obligated to make, contributions.
 
“Notes” means the promissory notes, whether one or more, specified in Section
2.01, substantially in the same form as Exhibit E including any amendments,
modifications, renewals or replacements of such promissory notes.
 
“Notice of Conversion/Continuation” means a notice in substantially the form of
Exhibit B.
 
“Notice of Revolving Credit Borrowing” means a notice in substantially the form
of Exhibit A-1.
 
“Obligations” means all advances, debts, liabilities, obligations, covenants and
duties owing or to be owing, whether direct or indirect (including those
acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising or incurred, by the Company or any other Loan
Party:  (a) to any Lender, the Issuing Lender, the Administrative Agent, or any
Indemnitee under any Loan Document; (b) to any Lender Derivative Provider under
any Lender Derivative Contract; and (c) all renewals, extensions and
rearrangements of the foregoing; in each case including interest accruing
subsequent to the filing of a petition or other proceeding under the Bankruptcy
Code or other similar proceeding.



--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
 Page 15


 
 

--------------------------------------------------------------------------------

 
 
“Oil and Gas” means petroleum, natural gas and other related hydrocarbons or
minerals or any of them and all other substances produced or extracted in
association therewith.
 
“Oil and Gas Liens” means Liens reserved under oil and gas leases, overriding
royalty agreements, net profits agreements, royalty trust agreements, farm-out
agreements, division orders, contracts for the sale, purchase, exchange,
transportation, gathering or processing of oil, gas or other hydrocarbons,
unitizations and pooling designations, declarations, orders and agreements,
development agreements, Operating Agreements, production sales contracts, area
of mutual interest agreements, gas balancing or deferred production agreements,
injection, repressuring and recycling agreements, salt water or other disposal
agreements, seismic or geophysical permits or agreements, and other agreements
that are customary in the oil and gas business and are entered into by any Loan
Party in the ordinary course of business, provided in all instances that such
Liens are limited to the assets that are the subject of the relevant agreement.
 
“Oil and Gas Properties” means Hydrocarbon Interests now owned by the Loan
Parties or any Subsidiary thereof and contracts executed in connection therewith
and all tenements, hereditaments, appurtenances, and properties belonging,
affixed or incidental to such Hydrocarbon Interests, including, without
limitation, any and all property, real or personal, now owned by the Loan
Parties and situated upon or to be situated upon, and used, built for use, or
useful in connection with the operating, working or developing of such
Hydrocarbon Interests, including, without limitation, any and all petroleum
and/or natural gas wells, buildings, structures, field separators, liquid
extractors, plant compressors, pumps, pumping units, field gathering systems,
tank and tank batteries, fixtures, valves, fittings, machinery and parts,
engines, boilers, liters, apparatus, equipment, appliances, tools, implements,
cables, wires, towers, taping, tubing and rods, surface leases, rights-of-way,
easements and servitudes, and all additions, substitutions, replacements for,
fixtures and attachments to any and all of the foregoing owned directly or
indirectly by the Loan Parties or any Subsidiary thereof.
 
“Operating Agreements” mean those agreements now or hereafter executed by any
Loan Party and other working interest owners of the Oil and Gas Properties in
connection with the operation of the Oil and Gas Properties.
 
“Operating Lease” means an operating lease determined in accordance with GAAP.
 
“Organization Documents” means (a) for any corporation: the articles of
incorporation, the bylaws, any certificate of determination or instrument
relating to the rights of the shareholders of such corporation, any shareholder
rights agreement, and all applicable resolutions of the board of directors (or
any committee thereof) of such corporation; (b) for any limited liability
company: the articles of organization, the regulations or operating agreement,
certificate of organization and all applicable resolutions of the members of
such company; and (c) for any limited partnership: the limited partnership
agreement and all Organization Documents for its general partner, as any of the
foregoing have been amended or supplemented from time to time.
 
“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents.
 
“Parent” has the meaning specified in the introductory clause hereto.
 
“Participant” has the meaning specified in Section 11.06(d).



--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
 Page 16


 
 

--------------------------------------------------------------------------------

 
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.
 
“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA, other than a Multiemployer Plan, which a Loan
Party or any of its Subsidiaries sponsors, maintains, or to which it makes, is
making, or is obligated to make contributions, or in the case of a multiple
employer plan (as described in Section 4064(a) of ERISA) has made contributions
at any time during the immediately preceding five (5) plan years.
 
“Permitted Liens” has the meaning specified in Section 8.01.
 
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.
 
“Phase I Report” means a report detailing the findings of an environmental site
assessment conducted by a qualified third party that satisfies the standards set
forth in the current American Standards and Testing Materials designated
protocol for Phase I Environmental Site Assessments, E1527-05, or any subsequent
edition thereof.
 
“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which is subject to ERISA, other than a Multiemployer Plan, which any Loan Party
sponsors, maintains, or to which it makes, is making, or is obligated to make
contributions, or in the case of a multiple employer plan (as described in
Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five (5) plan years.
 
“Pricing Grid” means the annualized variable rates (stated in terms of basis
points (“bps”)) set forth below for the Applicable Margin, Commitment Fee and
Letter of Credit Fee, based upon the ratio of Effective Amount to the Borrowing
Base Amount, as follows:
 

 
Applicable Margin
   
Effective Amount/
Borrowing Base
LIBOR
Rate
(bps)
Base Rate
(bps)
Commitment
Fee
(bps)
Letter of Credit
Fee
(bps)
³ 90%
300.00
200.00
50.00
300.00
< 90% ³ 75%
275.00
175.00
50.00
275.00
< 75% ³ 50%
250.00
150.00
50.00
250.00
< 50% ³ 25%
225.00
125.00
50.00
225.00
< 25%
200.00
100.00
50.00
200.00

 
The Pricing Grid for any date shall be determined by reference to the ratio of
the Effective Amount and Borrowing Base and any change (a) shall become
effective upon the delivery to the Administrative Agent of a Pricing Grid
Certificate of a Responsible Officer of the Company (which certificate shall be
delivered simultaneously with (i) the delivery of each Notice of Borrowing, any
notice required under Section 2.04, Notice of Conversion/Continuation or a
request for issuance of a Letter of Credit and (ii) any change in the amount of
the Borrowing Base), and (b) shall apply (i) in the case of the Base Rate Loans,
to Base Rate Loans outstanding on such delivery date or made on and after such
delivery date and (ii) in the case of the LIBOR Loans, to LIBOR Loans made,
continued or converted on and after such delivery date. Notwithstanding the
foregoing, at any time during which the Company has failed to deliver the
Pricing Grid Certificate when due, the ratio of Effective Amount to the
Borrowing Base shall be deemed, solely for the purposes of this definition, to
be greater than 90% until such time as the Company shall deliver such
certificate.



--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
 Page 17


 
 

--------------------------------------------------------------------------------

 
 
“Pricing Grid Certificate” means a Pricing Grid Certificate substantially in the
form of Exhibit F hereto.
 
“Principal Business” means the business of (a) the exploration for, and
development, acquisition, production, processing and upstream marketing and
transportation of Oil and Gas; and (b) the business of providing services in
connection with the production of Oil and Gas.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.
 
“Pro Rata Share” means, as to any Lender at any time, the percentage set forth
opposite its name on Schedule 2.01 hereto, as modified by any Assignment and
Assumption, subject to adjustment as provided in Section 2.15.
 
“Quarterly Status Report” for a fiscal quarter means a status report prepared
quarterly by the Company in form, scope and content acceptable to the
Administrative Agent, setting forth as of the last day of each month during such
quarter (a) detailing production from the Oil and Gas Properties, the volumes of
Oil and Gas produced and saved, the volumes of Oil and Gas sold, gross revenue,
net income, related leasehold operating expenses, severance taxes, other taxes,
capital costs and any production imbalances incurred during such period, (b)
information concerning any Derivative Contracts entered into by the Company or
its Subsidiaries, and (c) such additional information with respect to any of the
Oil and Gas Properties as may be reasonably requested by Administrative Agent.
 
“Regulation U” and “Regulation X” means Regulation U and Regulation X,
respectively, of the FRB from time to time in effect and shall include any
successor or other regulations or official interpretations of the FRB relating
to the subject matter addressed therein.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing.
 
“Remedial Work” has the meaning assigned to such term in Section 7.13.
 
“Reportable Event” means, any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.
 
“Required Lenders” means, at any time, Lenders holding at least sixty-six and
two-thirds percent (66⅔%) of the sum of the Effective Amount or, if there is no
Effective Amount,  Lenders holding at least sixty-six and two-thirds percent
(66⅔%) of the sum of the Commitments of all of the Lenders, provided that, the
Commitment of, and the portion of the Effective Amount held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders unless all Lenders are Defaulting Lenders.



--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
 Page 18


 
 

--------------------------------------------------------------------------------

 
 
“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of a Governmental Authority, in each
case applicable to or binding upon the Person or any of its property or to which
the Person or any of its property is subject.
 
“Reserve Report” means a report, in form, scope and content acceptable to the
Administrative Agent, covering proved developed and proved undeveloped Oil and
Gas reserves attributable to the Oil and Gas Properties owned by the Company and
its Subsidiaries and setting forth with respect thereto, (a) the total quantity
of proved developed and proved undeveloped reserves (separately classified as to
producing, shut-in, behind pipe, and undeveloped), (b) the estimated future net
revenues and cumulative estimated future net revenues, (c) the present
discounted value of future net revenues, and (d) such other information and data
with respect to such Oil and Gas Properties as the Administrative Agent may
reasonably request.
 
“Responsible Officer” of a Person means any chief executive officer or co-chief
executive officer, president, vice president with responsibility for financial
matters, chief financial officer or treasurer of (1) such Person, if such
Person  is a corporation or limited liability company, or (2) the general
partner of such Person, if such Person is a partnership.
 
“Restricted Subsidiary” means all subsidiaries of the Parent (other than the
Company) and all subsidiaries of the Company, other than Unrestricted Entities.
 
“Revolving Credit Borrowing” means a borrowing hereunder consisting of Revolving
Credit Loans of the same Interest Rate Type made to the Company on the same day
by the Lenders under Article II, and, other than in the case of Base Rate Loans,
having the same Interest Period.
 
“Revolving Credit Loan” has the meaning specified in Section 2.01.
 
“Scheduled Borrowing Base Determination” means a redetermination of the
Borrowing Base in accordance with Section 2.05(b) on each Scheduled Borrowing
Base Determination Date.
 
“Scheduled Borrowing Base Determination Date” means October 1, 2010 and
thereafter April 1 and October 1 of each calendar year.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Security Agreements” means collectively, (a) each agreement in substantially
the form of Exhibit H executed by a Loan Party in favor of Administrative Agent
for the benefit of the Lenders and the Lender Derivative Parties, and (b) each
Security Agreement delivered in connection with the Existing Credit Agreement
(as such Security Agreements have been amended pursuant to the Master
Reaffirmation and Amendment to Guaranties and Security Agreements).
 
“Security Documents” means the Mortgages, the Security Agreements and related
financing statements as same may be amended from time to time and any and all
other instruments now or hereafter executed in connection with or as security
for the payment of the Obligations.



--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
 Page 19


 
 

--------------------------------------------------------------------------------

 
 
“Senior Unsecured Notes” means unsecured notes issued by the Company, BreitBurn
Finance Corporation, or the Parent after the Effective Date; provided that, the
agreements and instruments governing such Indebtedness shall not contain (a) any
affirmative or negative covenant (including financial covenants) that is more
restrictive than those set forth in this Agreement; provided that the inclusion
of any covenant that is customary with respect to such type of Indebtedness and
that is not found in this Agreement shall not be deemed to be more restrictive
for purposes of this clause (a), (b) any restriction on the ability of the
Company or any of its Restricted Subsidiaries to amend, modify, restate or
otherwise supplement this Agreement or the other Loan Documents, (c) any
restrictions on the ability of any Subsidiary of the Company or Parent to
guarantee the Obligations (as such Obligations may be amended, supplemented,
modified, or amended and restated), (d) any restrictions on the ability of any
Subsidiary, the Parent or the Company to pledge assets as collateral security
for the Obligations (as such Obligations may be amended, supplemented, modified,
or amended and restated), (e) a scheduled maturity date that is earlier than
first anniversary of the Maturity Date, (f) any amortization or other mandatory
principal payments by way of a sinking fund or similar arrangement other than at
the scheduled maturity thereof, or (g) any Lien securing such Indebtedness.
 
“Solvent” means, as to any Person at any time, that (a) the fair value of all of
the property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of Section
101(32) of the Bankruptcy Code; (b) the present fair salable value of all of the
property of such Person is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured; (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute unreasonably small capital.
 
“Special Borrowing Base Determination” has the meaning specified in Section
2.05(b).
 
“subsidiary” of a Person means any corporation, limited liability company,
association, partnership, joint venture or other business entity of which more
than 50% of the voting stock or other Equity (in the case of Persons other than
corporations) having ordinary voting power for the election of directors or
other governing body are owned, or the management of which is controlled
directly or indirectly by such Person, or by one or more of the subsidiaries of
such Person, or a combination thereof.  All references in this Agreement and in
the other Loan Documents to the capitalized terms “Subsidiary” or “Subsidiaries”
shall mean Restricted Subsidiaries and shall not include any Unrestricted
Entity.
 
“Surety Instruments” means all letters of credit (including standby), banker’s
acceptances, bank guaranties, shipside bonds, surety bonds and similar
instruments.
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.13.
 
“Swing Line Lender” has the meaning specified in the introductory clause hereto.
 
“Swing Line Loan” has the meaning specified in Section 2.13(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.13, which, if in writing, shall be substantially in the form of
Exhibit A-2.
 
“Swing Line Settlement Date” means the 15th day and the last day of each
calendar month, provided however, that if any such day is not a Business Day,
the applicable Swing Line Settlement Date shall be the Business Day immediately
preceding such day.
 

--------------------------------------------------------------------------------

 
Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.

Page 20
  
20

--------------------------------------------------------------------------------


 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Borrowing Base.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Termination Date” means the earlier of (a) May 7, 2014, or (b) the date on
which the Lenders’ Commitments terminate in accordance with the provisions of
this Agreement.
 
 “Total Indebtedness” means, at any date, all Indebtedness of the Parent and its
Consolidated Subsidiaries, on a consolidated basis, excluding, however, all net
obligations with respect to Derivative Contracts entered into in accordance with
Section 8.10 and any Guaranty Obligations thereof by Parent entered into in
accordance with Section 8.08(b).
 
“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.
 
“United States” and “U.S.” each means the United States of America.
 
“Unrestricted Entity” means (1) the entities listed on Schedule 6.19 under the
heading “Unrestricted Entities”; and (2) in the event an entity that is not a
Wholly Owned Subsidiary becomes, after the Effective Date, a subsidiary of
Parent, then such entity shall be an Unrestricted Entity, provided, however, in
the event that (a) any of the foregoing entities becomes a Wholly Owned
Subsidiary of Parent, or (b) any of the foregoing entities guarantees, or grants
any Lien to secure, any other Indebtedness of Parent or any Restricted
Subsidiary of Parent, then such entity shall no longer be an Unrestricted Entity
and shall be a Restricted Subsidiary, and all of the covenants and other
provisions of this Agreement applicable to Restricted Subsidiaries shall apply
to such Subsidiary.  In addition, Parent or Company may, by notice given to the
Administrative Agent, designate an Unrestricted Entity as a Restricted
Subsidiary, provided that the requirements of this Agreement pertaining to the
granting of Collateral and the giving of a Guaranty by such Subsidiary
(including Sections 4.01, 4.02, 7.14 and 7.15) shall be satisfied as a condition
of such designation.
 
“Wholly Owned” means, when used to describe a Subsidiary, that all of the Equity
of such Subsidiary is owned, directly or indirectly, by Parent or the Company.
 
1.02        Other Interpretive Provisions.  The meanings of defined terms are
equally applicable to the singular and plural forms of the defined
terms.  Unless otherwise specified or the context clearly requires otherwise,
the words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
subsection, Section, Schedule and Exhibit references are to this Agreement.  The
term “documents” includes any and all instruments, documents, agreements,
certificates, indentures, notices and other writings, however evidenced.  The
term “including” is not limiting and means “including without limitation.”  In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including,” the words “to” and “until”
each mean “to but excluding,” and the word “through” means “to and
including.”  Unless otherwise expressly provided herein, (a) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document, and (b) references to any statute or regulation
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.  The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.  This
Agreement and other Loan Documents may use several different limitations, tests
or measurements to regulate the same or similar matters.  All such limitations,
tests and measurements are cumulative and shall each be performed in accordance
with their terms.  This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative
Agent, the Company and the other parties, and are the products of all
parties.  Accordingly, they shall not be construed against the Lenders or the
Administrative Agent merely because of the Administrative Agent’s or Lenders’
involvement in their preparation.
 

--------------------------------------------------------------------------------

 
Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.

Page 21
 
21

--------------------------------------------------------------------------------


 
1.03        Accounting Principles.  Unless the context otherwise clearly
requires, all accounting terms not expressly defined herein shall be construed,
and all financial computations required under this Agreement shall be made, in
accordance with GAAP, consistently applied as in effect from time to time,
applied in a manner consistent with that used in preparing the audited financial
statements for the fiscal year ended December 31, 2009.  References to
“consolidated,” when it precedes any accounting term, means such term as it
would apply to the Loan Parties on a consolidated basis, determined in
accordance with GAAP.
 
ARTICLE II.
 
THE CREDIT
 
2.01        Amounts and Terms of the Commitments.
 
(a)           Each Lender severally agrees, on the terms and conditions set
forth herein, to make loans to the Company (each such loan, a “Revolving Credit
Loan”) from time to time on any Business Day during the period from the
Effective Date to the Termination Date, so long as (a) with respect to any
Lender, such Revolving Credit Loans then requested to be made by such Lender do
not exceed such Lender’s Pro Rata Share of the aggregate amount of all Loans
then requested from the Lenders, and (b) the sum of the aggregate principal
amount of all Revolving Credit Loans by all Lenders hereunder plus the aggregate
principal amount of all Swing Line Loans plus the LC Obligation outstanding at
any time does not exceed the Borrowing Base in effect at such time.  Subject to
the terms and conditions hereof, until the Termination Date, Company may borrow,
repay, and reborrow hereunder.
 
(b)           Upon the request of any Lender made through the Administrative
Agent, the Company shall execute and deliver to such Lender (through the
Administrative Agent) a promissory note from the Company payable to the order of
such Lender (herein called such Lender’s “Note” and collectively, the
“Notes”).  The amount of principal owing on any Lender’s Note at any given time
shall be the aggregate amount of all Loans theretofore made by such Lender minus
all payments of principal theretofore received by such Lender on such
Note.  Interest on each Note shall accrue and be due and payable as provided
herein and therein.
 
(c)           Subject to the terms and conditions of Section 2.10 below and
relying upon the agreements of the Lenders set forth herein, the Issuing Lender
agrees to issue Letters of Credit as support for Derivative Contracts covering
Oil and Gas commodities and other purposes approved by the Administrative Agent
upon the request of the Company at any time and from time to time on and after
the Effective Date and up to, but excluding, the Termination Date (the
“Availability Period”), and the Lenders severally agree to participate in such
Letters of Credit and drawings thereunder.  No Letter of Credit will be issued
in a face amount which, after giving effect to the issuance of such Letter of
Credit, would cause the LC Obligation to exceed $50,000,000 or the Effective
Amount to exceed the Borrowing Base then in effect.
 

--------------------------------------------------------------------------------

 
Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.

Page 22
 
22

--------------------------------------------------------------------------------


 
2.02        Procedure for Borrowings.
 
(a)           Each Revolving Credit Borrowing of Revolving Credit Loans shall be
made upon the Company’s irrevocable written notice delivered to the
Administrative Agent in the form of a Notice of Revolving Credit Borrowing duly
completed; which notice must be received by the Administrative Agent (x) prior
to 1:00 p.m. (Houston, Texas time) three (3) Business Days prior to the
requested Borrowing Date, in the case of LIBOR Loans, (y) prior to 9 a.m.
(Houston, Texas time) two (2) Business Days prior to the requested Borrowing
Date, in the case of LIBOR Loans with an Interest Period of one month to be
borrowed on the Effective Date, and (z) prior to 1:00 p.m. (Houston, Texas time)
one (1) Business Day prior to the requested Borrowing Date, in the case of Base
Rate Loans.
 
(b)           Each Notice of Revolving Credit Borrowing shall specify (i) the
amount of the Revolving Credit Borrowing, which shall be in an aggregate minimum
amount (A) for Base Rate Loans equal to the lesser of (y) $500,000 or any
multiple integrals of $100,000 in excess thereof or (z) the unadvanced portion
of the Available Borrowing Base, except that clause (y) shall  not apply in the
case of Loans to fund reimbursement obligations under drawings under Letters of
Credit, and (B) for LIBOR Loans $3,000,000 or any multiple integrals of
$1,000,000 in excess thereof (if the Available Borrowing Base as of such
Borrowing Date will be less than $3,000,000, then the Company may not request a
LIBOR Loan); (ii) the requested Borrowing Date, which shall be a Business Day;
(iii) the Interest Rate Type of Loans comprising the Revolving Credit Borrowing;
and (iv) for LIBOR Loans the duration of the Interest Period applicable to such
Revolving Credit Loans. If the Notice of Revolving Credit Borrowing fails to
specify the duration of the Interest Period for any Revolving Credit Borrowing
comprised of LIBOR Loans, such Interest Period shall be one month.
 
(c)           The number of tranches outstanding of Base Rate Loans and LIBOR
Loans, whether under a Borrowing, conversion or continuation shall not exceed
ten (10) at any one time.
 
(d)           The Administrative Agent will promptly notify each Lender of its
receipt of any Notice of Revolving Credit Borrowing and of the amount of such
Lender’s Pro Rata Share of that Revolving Credit Borrowing.
 
(e)           Provided the applicable conditions in Article V are met, each
Lender will make the amount of its Pro Rata Share of each Revolving Credit
Borrowing available to the Administrative Agent for the account of the Company
at the Administrative Agent’s Payment Office by 11:00 a.m. (Houston, Texas time)
on the Borrowing Date requested by the Company in funds immediately available to
the Administrative Agent.  The proceeds of all such Loans will then be made
available to the Company by the Administrative Agent to the Company’s operating
account with the Administrative Agent or by wire transfer in accordance with
written instructions provided to the Administrative Agent by the Company of like
funds as received by the Administrative Agent.
 
2.03        Conversion and Continuation Elections.
 
(a)           During the period from the Effective Date to the Termination Date,
the Company may, upon irrevocable written notice to the Administrative Agent in
accordance with Section 2.03(b):  (i) elect, as of any Business Day, in the case
of Base Rate Loans, or as of the last day of the applicable Interest Period, in
the case of LIBOR Loans, to convert any such Revolving Credit Loans into
Revolving Credit Loans of any other Interest Rate Type; or (ii) elect as of the
last day of the applicable Interest Period, to continue any Revolving Credit
Loans having Interest Periods expiring on such day; provided, that if at any
time a LIBOR Loan in respect of any Revolving Credit Borrowing is reduced, by
payment, prepayment, or conversion of part thereof to less than $3,000,000, such
LIBOR Loan shall automatically convert into a Base Rate Loan.
 

--------------------------------------------------------------------------------

 
Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.

Page 23
 
23

--------------------------------------------------------------------------------


 
(b)           The Company shall deliver a Notice of Conversion/Continuation to
be received by the Administrative Agent not later than 1:00 p.m. (Houston, Texas
time) at least (i) three (3) Business Days in advance of the
Conversion/Continuation Date, if the Revolving Credit Loans are to be converted
into or continued as LIBOR Loans; and (ii) one (1) Business Day in advance of
the Conversion/Continuation Date, if the Revolving Credit Loans are to be
converted into Base Rate Loans, specifying: (A) the proposed
Conversion/Continuation Date; (B) the aggregate amount of Revolving Credit Loans
to be converted or continued; (C) the Interest Rate Type of Loans resulting from
the proposed conversion or continuation; and (D) other than in the case of
conversions into Base Rate Loans, the duration of the requested Interest Period.
 
(c)           If upon the expiration of any Interest Period applicable to LIBOR
Loans, the Company has failed to select timely a new Interest Period to be
applicable to LIBOR Loans, or if any Default or Event of Default then exists,
the Company shall be deemed to have elected to convert such LIBOR Loans into
Base Rate Loans effective as of the expiration date of such Interest Period.
 
(d)           The Administrative Agent will promptly notify each Lender of its
receipt of a Notice of Conversion/Continuation, or, if no timely notice is
provided by the Company, the Administrative Agent will promptly notify each
Lender of the details of any automatic conversion.  All conversions and
continuations shall be made ratably according to the respective Lender’s Pro
Rata Share of outstanding principal amounts of the Revolving Credit Loans with
respect to which the notice was given.
 
2.04        Optional Commitment Reductions and Optional Prepayments.
 
(a)           The Company shall have the right to terminate or to permanently
reduce the amount of the Aggregate Maximum Credit Amount, the Swing Line
Sublimit or the Letter of Credit Sublimit, at any time, or from time to time,
upon notice given to the Administrative Agent (which shall promptly notify the
Lenders) not less than 12 Noon Houston, Texas time three (3) Business Days'
prior to the date of termination or reduction, which notice shall specify the
effective date thereof and the amount of any such reduction (which shall not be
less than (i) $5,000,000.00 or any whole multiple of $1,000,000.00 in excess
thereof for any reduction of the Aggregate Maximum Credit Amount, and (ii)
$1,000,000 or any whole multiple of $500,000 in excess thereof for any reduction
of the Swing Line Sublimit or the Letter of Credit Sublimit). Any such notice
given shall be irrevocable and effective only upon receipt by the Administrative
Agent.  The Aggregate Maximum Credit Amount, the Swing Line Sublimit and the
Letter of Credit Sublimit once terminated or reduced may not be reinstated.
 
(b)          Subject to Section 3.04, the Company may, at any time or from time
to time,
 
(i)           prepay Revolving Credit Loans that are Base Rate Loans, without
premium or penalty, upon notice to the Administrative Agent of not less than one
(1) Business Day, ratably as to each Lender, in whole or in part, in aggregate
minimum principal amounts of $1,000,000 or multiple integrals thereof (unless
the outstanding principal amount of all Revolving Credit Loans that are Base
Rate Loans is less than $1,000,000, then such prepayments shall be equal to such
outstanding principal amount),
 
(ii)          prepay Revolving Credit Loans that are LIBOR Loans, without
premium or penalty (but subject to Section 3.04) upon notice to the
Administrative Agent not less than three (3) Business Days, ratably as to each
Lender, prepay Revolving Credit Loans, in whole or in part, in aggregate minimum
principal amounts of $1,000,000 or multiple integrals thereof plus all interest
and expenses then outstanding on the amount prepaid, and
 

--------------------------------------------------------------------------------

 
Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.

Page 24
 
24

--------------------------------------------------------------------------------


 
(iii)         upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 3:00 p.m.
Houston, Texas time on the date of the prepayment, and (ii) any such prepayment
shall be in a minimum principal amount of $200,000.  Each such notice shall
specify the date and amount of such prepayment.  If such notice is given by the
Company, the Company shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.
 
Any notice of prepayment pursuant to clause (i) or (ii) above shall specify the
date and amount of such prepayment and the Interest Rate Type(s) of Revolving
Credit Loans to be prepaid and shall be irrevocable; provided that (subject to
Section 3.04) a notice of prepayment made in connection with any refinancing of
this Agreement (or any other transaction that is intended to provide the funds
for such prepayment) may be conditioned upon the consummation of such
refinancing (or other transaction).  The Administrative Agent will promptly
notify each Lender of its receipt of any such notice, and of such Lender’s Pro
Rata Share of such prepayment.  The payment amount specified in such notice
shall be due and payable on the date specified therein, together with, in the
case of a prepayment pursuant to clauses (ii) and (iii) above, accrued interest
to each such date on the amount prepaid and any amounts required pursuant to
Section 3.04.
 
2.05        Borrowing Base Determinations; Mandatory Prepayments of Loans.
 
(a)           Scheduled Borrowing Base Determinations.  At all times prior to
the Termination Date the Effective Amount shall not exceed the Borrowing Base
then in effect.  From and after the Effective Date, the initial Borrowing Base
hereunder shall be $735,000,000.00, until redetermined pursuant to the terms of
this Section 2.05.  Upon notice to the Company, the Borrowing Base shall be
redetermined for each Borrowing Base Period on each Scheduled Borrowing Base
Determination Date, and each such redetermination shall be effective as of the
date set forth in such notice of redetermination.  The Borrowing Base shall be
determined based upon the loan collateral value assigned to the Oil and Gas
Properties owned by the Loan Parties and BEP I and such other credit factors
(including without limitation the assets, liabilities, cash flow, business,
properties, prospects, management and ownership of the Loan Parties and BEP I)
which the Lenders deem significant.  The Lenders’ determination of the Borrowing
Base shall be in their sole discretion and shall not be subject to review or
challenge under Sections 11.17 and 11.18 hereof.  Upon each redetermination of
the Borrowing Base, the Administrative Agent shall recommend to the Lenders a
new Borrowing Base and the Lenders in accordance with their customary policies
and procedures for extending credit to Oil and Gas reserve-based customers shall
(by unanimous agreement in the case of Borrowing Base increases and by agreement
of the Required Lenders in the case of Borrowing Base decreases or affirmations)
establish the redetermined Borrowing Base.  If the Company does not furnish the
Reserve Reports or all such other information and data by the date required, the
Lenders may nonetheless determine a new Borrowing Base.  It is expressly
understood that the Lenders shall have no obligation to determine the Borrowing
Base at any particular amount, either in relation to the Aggregate Maximum
Credit Amount or otherwise.
 

--------------------------------------------------------------------------------

 
Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.

Page 25
 
25

--------------------------------------------------------------------------------


 
(b)           Special Borrowing Base Determinations.
 
(i)           In addition to Scheduled Borrowing Base Determinations pursuant to
Section 2.05(a), the Company and the Required Lenders may each request one (1)
additional redetermination of the Borrowing Base during each Borrowing Base
Period (“Special Borrowing Base Determination”). In the event the Company
requests a Special Borrowing Base Determination pursuant to this Section
2.05(b), the Company shall deliver written notice of such request to the Lenders
which shall include: (i) Reserve Report(s) prepared as of a date not more than
thirty (30) calendar days prior to the date of such request, for the benefit of
the Lenders, and (ii) such other information as the Lenders shall request
prepared as of a date not more than thirty (30) calendar days prior to the date
of such request.  Likewise, in the event the Required Lenders exercise their
option for a Special Borrowing Base Determination, the Administrative Agent
shall give the Company notice of the redetermined Borrowing Base.
 
(ii)          In addition to the Special Borrowing Base Determination permitted
by Section 2.05(b)(i), a Special Borrowing Base Determination shall be done at
the times set forth in Section 2.14(b).
 
(c)           Mandatory Prepayment of Loans.
 
(i)           If, after giving effect to any termination or reduction of the
Aggregate Maximum Credit Amounts pursuant to Section 2.04(a), the Effective
Amount exceeds the total Commitments, then the Company shall (A) prepay the
Loans on the date of such termination or reduction in an aggregate principal
amount equal to such excess, and (B) if any excess remains after prepaying all
of the Loans, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral in the LC Collateral Account
pursuant to Section 2.10(h).
 
(ii)          If a Borrowing Base Deficiency shall exist at the time of a
Borrowing Base redetermination or adjustment pursuant to the terms of this
Agreement, then the Company shall, within thirty (30) days after notice from the
Administrative Agent to the Company of the new or adjusted Borrowing Base,
exercise any one or combination of the following:  (A) make a mandatory
principal prepayment in an amount equal to (x) the amount of the Borrowing Base
Deficiency, after giving effect to any action taken under (B) hereof, or (y)
five (5) monthly installments equal to one-fifth of the amount of the Borrowing
Base Deficiency, after giving effect to any action taken under (B) hereof, with
the first such installment due thirty (30) days after notice from the
Administrative Agent to the Company of the new or adjusted Borrowing Base, and
each following installment due thirty (30) days after the preceding installment;
or (B) pledge, or cause its Subsidiaries to pledge, additional unencumbered
collateral of sufficient value and character (as determined by the Lenders in
their sole discretion) that when added to the existing Collateral shall cause
the Borrowing Base to equal or exceed the Effective Amount, after giving effect
to any action taken under (A) hereof.  If, because of the LC Obligation, a
Borrowing Base Deficiency remains after prepaying all of the Loans, the Company
shall pay to the Administrative Agent on behalf of the Lenders an amount equal
to such remaining Borrowing Base Deficiency to be held as collateral for so long
as a Borrowing Base Deficiency remains as provided in Section 2.10(h).
 
(iii)         Each prepayment of Loans pursuant to this Section 2.05(c) shall be
applied, first, ratably to any Base Rate Borrowings of Base Rate Loans then
outstanding, and, second, to any LIBOR Borrowings of LIBOR Loans then
outstanding as the Company may direct.
 
(iv)         Each prepayment of the Loans pursuant to this Section 2.05(c) shall
be applied, first, to the outstanding Swing Line Loans and, second, to
outstanding Revolving Credit Loans.
 
(v)         Each prepayment of a Borrowing pursuant to this Section 2.05(c)
shall be applied to the Loans included in such prepaid Borrowing in accordance
with each Lender’s Pro Rata Share thereof.  Prepayments of LIBOR Borrowings
pursuant to this Section 2.05(c) shall be accompanied by accrued interest on the
principal amount prepaid.
 

--------------------------------------------------------------------------------

 
Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.

Page 26
 
26

--------------------------------------------------------------------------------


 
(vi)         Prepayments permitted or required under this Section 2.05(c) shall
be without premium or penalty, but shall be subject to payment of amounts due
pursuant to Section 3.04.
 
2.06        Repayment.
 
(a)           Revolving Credit Loans.  The Company shall repay to the
Administrative Agent (for the account of the Lenders in their respective Pro
Rata Shares) the aggregate principal amount of Revolving Credit Loans
outstanding on the Termination Date, on which date all principal amounts
outstanding, plus all accrued but unpaid interest and other amounts then due
hereunder or under the other Loan Documents, if not sooner paid, shall be due
and payable in full.
 
(b)           Swing Line Loans. The Company shall repay each Swing Line Loan on
the earlier to occur of (i) the first Swing Line Settlement Date to occur after
such Loan is made and (ii) the Termination Date.
 
(c)           Interest.
 
(i)           Each LIBOR Loan shall bear interest on the aggregate outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the lesser of (A) LIBOR, plus the Applicable Margin, or (B) the Highest Lawful
Rate.  Each Revolving Credit Loan that is a Base Rate Loan and each Swing Line
Loan shall bear interest on the aggregate outstanding principal amount thereof
from the applicable Borrowing Date or date of conversion or continuation
pursuant to Section 2.03, as the case may be, at a rate per annum equal to the
lesser of (A) the Base Rate plus the Applicable Margin or (B) the Highest Lawful
Rate.
 
(ii)          Interest on each Loan shall be paid in arrears on each Interest
Payment Date.  Interest shall also be paid on the date of any prepayment of
Loans under Section 2.04(b) or 2.05(c) (except in the case of Base Rate Loans)
for the portion of the Loans so prepaid and upon payment (including prepayment)
in full thereof and, during the existence of any Event of Default, interest
shall be paid on demand of the Administrative Agent.
 
(iii)         Notwithstanding Section 2.06(c)(i), the Company shall pay interest
(after, as well as before, entry of judgment thereon, to the extent permitted by
law) on the principal amount of all outstanding Loans, at a rate per annum equal
to the Default Rate (A) while any Event of Default under Section 9.01(a)(i)
exists and (B) if required by the Majority Banks by notice to the Company given
through the Administrative Agent, while any Event of Default (other than an
Event of Default under Section 9.01 (a)(i)) exists.
 
2.07        Fees.
 
(a)           Commitment Fee.  The Company shall pay to the Administrative
Agent, for the account of the Lenders, an aggregate commitment fee at a per
annum rate equal to the then-applicable Commitment Fee indicated in the Pricing
Grid times the actual daily amount by which the Commitment exceeds the sum of
(i) the outstanding amount of Revolving Credit Loans and (ii) the outstanding
amount of LC Obligations.  Such commitment fee shall accrue from the Effective
Date to the Termination Date and shall be due and payable quarterly in arrears
on the first Business Day of the first month of each quarter commencing on
May 1, 2010, through the Termination Date, with the final payment to be made on
the Termination Date.  The commitment fee provided in this subsection shall
accrue at all times after the Effective Date up to the Termination Date,
including at any time during which one or more conditions in Section 5.02 are
not met.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
Page 27
 
27

--------------------------------------------------------------------------------


 
(b)           Letter of Credit Fee. The Company agrees to pay (i) to Issuing
Lender (for the ratable account of the Lenders in their respective Pro Rata
Shares), a fee for each Letter of Credit, to be paid quarterly in arrears
following the Issuance of such Letter of Credit (including the initial Issuance
and any renewal, extension or increase in the amount thereof) in the amount
equal to the greater of (A) $500.00 and (B) the product equal to the Letter of
Credit rate set forth on the Pricing Grid multiplied by the undrawn amount
available under such Letter of Credit (such fee shall be deemed to be fully
earned and owing upon the Issuance of such Letter of Credit, and no refund shall
be due in the event such Letter of Credit is terminated prior to its expiry
date), provided, however, if any Letter of Credit exists at the time a Lender
becomes a Defaulting Lender (X) if the Company has cash collateralized any
portion of such Defaulting Lender’s Fronting Exposure pursuant to Section
2.15(b), then the Company shall not be required to pay any fees to such
Defaulting Lender pursuant to this Section 2.07 with respect to such Defaulting
Lender’s Fronting Exposure during the period such Defaulting Lender’s Fronting
Exposure is cash collateralized, (Y) if the non-Defaulting Lenders’ exposure to
Letters of Credit is reallocated pursuant to Section 2.15(d), then the fees
payable to the Lenders pursuant to this Section 2.07 shall be adjusted in
accordance with the non-Defaulting Lenders’ exposure to Letters of Credit as so
allocated, or (Z) if such Defaulting Lender’s Fronting Exposure is neither cash
collateralized pursuant to Section 2.15(b) nor reallocated pursuant to Section
2.15(d), then, without prejudice to any rights or remedies of the Issuing Bank
or any Lender hereunder, all fees that otherwise would have been payable to such
Defaulting Lender pursuant to this Section 2.07 with respect to such Defaulting
Lender’s Fronting Exposure shall be payable to the Issuing Bank until such
Fronting Exposure is cash collateralized and/or reallocated, and (ii) to the
Issuing Lender for its account a fee for the issuance of each Letter of Credit
(including the initial Issuance and any renewal, extension or increase in the
amount thereof), at the Issuance of such Letter of Credit, in an amount equal to
the greater of (A) $500.00 and (B) one-eighth of one percent (0.125%) multiplied
by the aggregate amount available under each Letter of Credit (such fees shall
be prorated for any period less than a full year but shall not be refunded in
the event any such Letter of Credit is terminated prior to its expiry date) and
(iii) Issuing Lender’s usual and customary fees for amendment to transfer of or
negotiation of the terms of each Letter of Credit.  The Administrative Agent
shall pay to each Lender its Pro Rata Share of the Letter of Credit Fee paid
pursuant to Section 2.07(b)(i).  The Administrative Agent shall pay to the
Issuing Lender the Letter of Credit fees paid pursuant to Section 2.07(b)(ii)
and (iii).
 
(c)           Agency Fees.  The Company shall pay fees to the Administrative
Agent for the Administrative Agent’s own account, as required by that certain
letter agreement (“Engagement Letter”) between the Company and the
Administrative Agent dated as of March 31, 2010, relating hereto.
 
2.08        Computation of Fees and Interest.
 
(a)           All computations of interest for Base Rate Loans shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more interest being
paid than if computed on the basis of a 365-day year). Interest and fees shall
accrue during each period during which interest or such fees are computed from
the first day thereof to the last day thereof.
 
(b)           Each determination of an interest rate by the Administrative Agent
shall be conclusive and binding on the Company and the Lenders in the absence of
manifest error.
 

--------------------------------------------------------------------------------

 
Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.

Page 28
 
28

--------------------------------------------------------------------------------


 
2.09        Payments by the Company; Borrowings Pro Rata.
 
(a)           All payments to be made by the Company shall be made without
set-off, recoupment or counterclaim.  All payments by the Company shall be made
in immediately available funds to the Administrative Agent by credit to the
Company’s operating account at the Administrative Agent’s Payment Office for the
account of the Administrative Agent or the Lender to whom such payment is owed,
and shall be made in dollars and in immediately available funds, no later than
12 Noon (Houston, Texas time) on the date specified herein.  Except to the
extent otherwise provided herein, (i) each payment by the Company of fees shall
be made pro rata in accordance with their respective Pro Rata Shares, (ii) each
payment of principal of Revolving Credit Loans shall be made for the account of
the Lenders pro rata in accordance with their respective outstanding principal
amount of Revolving Credit Loans, and (iii) each payment of interest on
Revolving Credit Loans shall be made for the account of the Lenders pro rata in
accordance with their respective shares of the aggregate amount of interest due
and payable to the Lenders.  Notwithstanding the foregoing, to the extent money
is received by the Administrative Agent pursuant to the exercise of remedies
under the Security Documents such money shall be applied to the pro rata payment
of obligations secured by such Security Document.
 
(b)           The Administrative Agent will promptly distribute to each Lender
its applicable share of such payment in like funds as received.  Any payment
received by the Administrative Agent later than 12 Noon (Houston, Texas time)
may be deemed by the Administrative Agent to have been received on the following
Business Day and any applicable interest or fee shall continue to accrue.  When
the Administrative Agent collects or receives money on account of the
Obligations or otherwise pursuant to the Security Documents if such money is
insufficient to pay all such Obligations, such money shall be applied first to
any reimbursements due Administrative Agent under Section 11.04 or 11.05.
 
(c)           Subject to the provisions set forth in the definition of “Interest
Period” herein, whenever any payment is due on a day other than a Business Day,
such payment shall be made on the following Business Day, and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be.
 
(d)           Unless the Administrative Agent receives notice from the Company
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that the Company will
not make such payment, the Administrative Agent may assume that the Company has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Lender, as the case
may be, the amount due.  In such event, if the Company has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
 
(e)           Except to the extent otherwise expressly provided herein, each
borrowing of Revolving Credit Loans hereunder shall be from the Lenders pro rata
in accordance with their respective Pro Rata Shares.
 
2.10        Issuing the Letters of Credit.
 
(a)           Subject to the terms and conditions set forth herein, the Company
may request the Issuing Lender to issue Letters of Credit for its own account or
for any of its Subsidiaries, in a form reasonably acceptable to the
Administrative Agent and the Issuing Lender, at any time and from time to time
during the Availability Period; provided that the Company may not request the
issuance, amendment, renewal or extension of Letters of Credit hereunder if (i)
the Effective Amount exceeds the Borrowing Base at such time or would exceed the
Borrowing Base as a result thereof, or (ii) the aggregate LC Obligation exceeds
the Letter of Credit Sublimit or would exceed the Letter of Credit Sublimit as a
result thereof.
 

--------------------------------------------------------------------------------

 
Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.

Page 29
 
29

--------------------------------------------------------------------------------


 
(b)           In order to effect the issuance of a Letter of Credit, the Company
shall submit a Notice of Revolving Credit Borrowing and a LC Application in
writing by telecopy to the Administrative Agent (who shall promptly notify the
Issuing Lender) not later than 1:00 p.m., Houston, Texas time, three (3)
Business Days before the requested date of issuance of such Letter of Credit.
Each such Notice of Revolving Credit Borrowing and LC Application shall be (i)
signed by the Company, (ii) specify the Business Day on which such Letter of
Credit is to be issued, (iii) specify the purpose for the requested Letter of
Credit, (iv) specify the availability for Letters of Credit under (A) the
Borrowing Base and (B) the $50,000,000 aggregate LC Obligation limitation, as of
the date of issuance of such Letter of Credit, (v) specify the expiry date
thereof, which shall not be later than the earlier of (A) twelve (12) months
from the date of issuance of such Letter of Credit and (B) seven (7) Business
Days prior to the Termination Date, and (vi) specify such other matters as may
be reasonably required by the Issuing Lender.
 
Notwithstanding Section 2.10(b)(v)(A), but subject to the other terms and
conditions hereof, if the Company so requests in a LC Application, the Issuing
Lender shall issue a Letter of Credit that has automatic extension provisions
(each, an “Auto-Extension Letter of Credit”).  Any such Auto-Extension Letter of
Credit must permit the Issuing Lender to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the Issuing Lender, the Company shall not be required to make a
specific request to the Issuing Lender for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Lender to permit the extension
of such Letter of Credit at any time to an expiry date not later than the latest
date for expiry of Letters of Credit permitted by this Section 2.10(b);
provided, however, that the Issuing Lender shall not be required to permit any
such extension if (A) the Issuing Lender has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof, or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven Business Days before the Non-Extension Notice Date from the
Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, and in
each such case directing the Issuing Lender not to permit such extension.
 
(c)           Unless the Issuing Lender has received written notice from any
Lender, the Administrative Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions set forth in Article V shall not
have been satisfied, then, subject to the terms and conditions hereof, the
Issuing Lender shall issue such Letter of Credit or amendment, as the case may
be, to the specified beneficiary, in each case in accordance with the Issuing
Lender’s usual and customary business practices. The Issuing Bank shall provide
the Company with a copy of each Letter of Credit so issued.  Each such Letter of
Credit shall, unless otherwise expressly agreed by the Issuing Lender and the
Company at the time such Letter of Credit is issued, be subject to the rules of
the “International Standby Practices 1998” or such later version as may be
published by the Institute of International Banking Law and Practice (the “ISP
1998”), or any successor entity, and shall, as to matters not governed by the
ISP 1998, be governed by, and construed and interpreted in accordance with, the
laws of the State of New York.  The Issuing Lender shall have no obligation to
issue any Letter of Credit if any Lender is at such time a Defaulting Lender
hereunder (unless the Issuing Lender has entered into satisfactory arrangements
with the Company or such Lender to eliminate the Issuing Lender’s risk with
respect to such Lender).
 

--------------------------------------------------------------------------------

 
Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.

Page 30
 
30

--------------------------------------------------------------------------------


 
(d)           Upon the issuance date of each Letter of Credit, the Issuing
Lender shall be deemed, without further action by any party hereto, to have sold
to each other Lender, and each other Lender shall be deemed, without further
action by any party hereto, to have purchased from the Issuing Lender, a
participation, to the extent of such Lender’s Pro Rata Share, in such Letter of
Credit, the obligations thereunder and in the reimbursement obligations of the
Company due in respect of drawings made under such Letter of Credit.  If
requested by the Issuing Lender, the other Lenders will execute any other
documents reasonably requested by the Issuing Lender to evidence the purchase of
such participation.  Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this Agreement in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default, the existence of a Borrowing Base Deficiency or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
(e)           Upon the presentment of any draft for honor under any Letter of
Credit by the beneficiary thereof which the Issuing Lender determines is in
compliance with the conditions for payment thereunder, the Issuing Lender shall
promptly notify the Company and the Administrative Agent thereof, but failure to
so notify the Company shall not in any way affect the Company’s obligations
hereunder.  The Company hereby promises and agrees, at the Company’s option, to
either (i) pay to the Administrative Agent for the account of the Issuing
Lender, by 2:00 p.m., Houston, Texas time, on the date payment is due as
specified in such notice, the full amount of such draft in immediately available
funds or (ii) request a Loan pursuant to the provisions of Section 2.01(a) and
Section 2.02 of this Agreement in the full amount of such draft, which request
shall specify that the Borrowing Date is to be the date payment is due under the
Letter of Credit as specified in the Issuing Lender’s notice.  The Company will
be deemed to have requested a Borrowing of Base Rate Loans to be disbursed on
the intended date of honor in an amount equal to the unreimbursed drawing, but
subject to the conditions set forth in Section 5.02 (other than delivery of a
Notice of Borrowing).  If the Company fails timely to make such payment because
a Loan cannot be made pursuant to Section 2.01(a) and/or Section 5.02, each
Lender shall, notwithstanding any other provision of this Agreement (including
the occurrence and continuance of a Default or an Event of Default), make
available to the Administrative Agent for the benefit of the Issuing Lender an
amount equal to its Pro Rata Share of the presented draft on the day the Issuing
Lender is required to honor such draft.  If such amount is not in fact made
available to the Administrative Agent by such Lender on such date, such Lender
shall pay to the Administrative Agent for the account of the Issuing Lender, on
demand made by the Issuing Lender, in addition to such amount, interest thereon
at the Federal Funds Rate for the first two days following demand and thereafter
until paid at the Base Rate.  Upon receipt by the Administrative Agent from the
Lenders of the full amount of such draft, notwithstanding any other provision of
this Agreement (including the occurrence and continuance of a Default or an
Event of Default) the full amount of such draft shall automatically and without
any action by the Company, be deemed to have been a Base Rate Loan as of the
date of payment of such draft.  Nothing in this Section 2.10(e) or elsewhere in
this Agreement shall diminish the Company’s obligation under this Agreement to
provide the funds for the payment of, or on demand to reimburse the Issuing
Lender for payment of, any draft presented to, and duly honored by, the Issuing
Lender under any Letter of Credit, and the automatic funding of a Loan as in
this Section 2.10(e) provided shall not constitute a cure or waiver of the Event
of Default for failure to provide timely such funds as in this Section 2.10(e)
agreed.
 

--------------------------------------------------------------------------------

 
Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.

Page 31
 
31

--------------------------------------------------------------------------------


 
(f)           The Company’s obligation to reimburse the Issuing Lender for
amounts paid on account of drafts honored under Letters of Credit shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (1) any lack of validity or enforceability of any
Letter of Credit, any LC Application, or any term or provision therein, (2) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (3) payment by the Issuing Lender under a Letter of
Credit issued by the Issuing Lender against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit or any LC
Application, or (4) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.10(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Company’s obligations hereunder.  Neither the
Administrative Agent, the Lenders nor the Issuing Lender, nor any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Lender; provided that the foregoing shall not be construed to excuse the
Issuing Lender from liability to the Company to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Company to the extent permitted by applicable law) suffered by the
Company that are caused by the Issuing Lender’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Lender (as finally determined by a court of competent jurisdiction),
such Issuing Bank shall be deemed to have exercised all requisite care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Lender that issued such Letter of Credit may, in
its sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.  The Company hereby waives presentment for payment (except the
presentment required by the terms of any Letter of Credit) and notice of
dishonor, protest and notice of protest with respect to drafts honored under the
Letters of Credit.
 
(g)           In the event that any provision of a LC Application is
inconsistent with, or in conflict of, any provision of this Agreement, including
provisions for the rate of interest applicable to drawings thereunder or rights
of setoff or any representations, warranties, covenants or any events of default
set forth therein, the provisions of this Agreement shall govern.
 
(h)           If the Obligations, or any part thereof, are declared or otherwise
become immediately due and payable pursuant to Article IX of this Agreement (for
the purposes of this paragraph, the “Matured Obligations”), then all LC
Obligations shall become immediately due and payable without regard for actual
drawings or payments on the Letters of Credit, and the Company shall be
obligated to pay to the Administrative Agent immediately an amount equal to the
LC Obligations.  All amounts made due and payable by the Company under this
Subsection 2.10(h) may be applied as the Issuing Lender elects to any of the
various LC Obligations; provided, however, that such amounts applied to the LC
Obligations shall be (i) first applied to the Matured LC Obligation, and
(ii) second held by the Administrative Agent for the benefit of the Issuing
Lender and the Lenders as Collateral in the LC Collateral Account until all
remaining Matured Obligations have been satisfied.  This Subsection 2.10(h)
shall not limit or impair any rights which the Administrative Agent, the Issuing
Lender or any of the Lenders may have under any other document or agreement
relating to any Letter of Credit or LC Obligation, including without limitation,
any LC Application. The Company hereby grants a security interest in and lien on
all cash and other funds paid to the Administrative Agent to be held as cash
collateral pursuant to this Section, the LC Collateral Account and all funds
therein, and all proceeds of the foregoing, to the Administrative Agent for and
on behalf of the Lenders as security for the Obligations.  The Company agrees to
execute and deliver from time to time such documentation as the Administrative
Agent may reasonably request to further assure such security interest.
 

--------------------------------------------------------------------------------

 
Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.

Page 32
 
32

--------------------------------------------------------------------------------


 
2.11        Payments to the Administrative Agent; Several Obligations of the
Lenders.
 
(a)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Revolving Credit Borrowing of LIBOR
Loans (or, in the case of any Revolving Credit Borrowing of Base Rate Loans,
prior to 10:00 a.m. Houston, Texas time on the date of such Revolving Credit
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Revolving Credit Borrowing, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Revolving Credit Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Company a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Revolving
Credit Borrowing available to the Administrative Agent, then the applicable
Lender and the Company severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Company to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (ii) in the case of a payment to be made by
the Company, the interest rate applicable to the other Loans included in such
Borrowing.  If the Company and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Company the amount of such interest paid by
the Company for such period.  If such Lender pays its share of the applicable
Revolving Credit Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Revolving Credit Loan included in such Revolving
Credit Borrowing.  Any payment by the Company shall be without prejudice to any
claim the Company may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
(b)           Unless the Administrative Agent shall have received notice from
the Company prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Company will not make such payment, the Administrative Agent may assume that the
Company has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lender,
as the case may be, the amount due.  In such event, if the Company has not in
fact made such payment, then each of the Lenders or the Issuing Lender, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
(c)           The failure of any Lender to make any Loan on any Borrowing Date,
to fund any participation or to make a payment pursuant to Section 11.04(c)
shall not relieve any other Lender of its obligation to do so, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on any Borrowing Date, to fund any participation to be
funded by such other Lender, or to make any payment pursuant to Section 11.04(c)
to be made by such Lender.
 

--------------------------------------------------------------------------------

 
Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.

Page 33
 
33

--------------------------------------------------------------------------------


 
2.12        Sharing of Payments.  If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Credit Loans or the
participations in LC Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Revolving Credit Loans or participations and accrued interest thereon greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall
 
(a)           notify the Administrative Agent of such fact, and
 
(b)           purchase (for cash at face value) participations in the Revolving
Credit Loans and subparticipations in LC Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Credit Loans and other amounts owing them, provided
that:
 
(i)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and
 
(ii)           the provisions of this Section 2.12 shall not be construed to
apply to (x) any payment made by or on behalf of the Company pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender, (y) the application
of cash collateral provided for in Section 2.15 or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Credit Loans or subparticipations in LC Obligations or Swing
Line Loans to any assignee or participant.
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
 
2.13        Swing Line Loans.
 
(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.13(a), to make loans (each such loan,
a “Swing Line Loan”), to the Company from time to time on any Business Day
during the period from the Effective Date to the Termination Date in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share of the outstanding amount of Revolving Credit
Loans and LC Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Commitment; provided, however, that after giving
effect to any Swing Line Loan, (A) the sum of the aggregate outstanding amount
of the Revolving Credit Loans plus the Swing Line Loans plus LC Obligations
shall not exceed the aggregate Commitments at such time, and (B) the sum of the
aggregate outstanding amount of the Revolving Credit Loans of any Lender at such
time, plus such Lender’s Pro Rata Share of the outstanding amount of all LC
Obligations at such time, plus such Lender’s Pro Rata Share of the outstanding
amount of all Swing Line Loans at such time shall not exceed such Lender’s
Commitment.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.13(a), prepay
under Section 2.04(b)(iii), and reborrow under this Section 2.13(a).  Each Swing
Line Loan shall bear interest at a rate based on the Base Rate.  Immediately
upon the making of a Swing Line Loan, each Revolving Credit Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Revolving Credit Lender’s Pro Rata Share times the
amount of such Swing Line Loan.  Notwithstanding anything to the contrary
contained herein, the Swingline Lender shall not at any time be obligated to
make any Swingline Loan hereunder if any Lender is at such time a Defaulting
Lender, unless the Company has entered into arrangements satisfactory to the
Swingline Lender to eliminate the Swingline Lender’s risk with respect to such
Lender.
 

--------------------------------------------------------------------------------

 
Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.

Page 34
 
34

--------------------------------------------------------------------------------


  
(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Company’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
3:00 p.m., Houston, Texas time on the requested borrowing date, and shall
specify (A) the amount to be borrowed, which shall be a minimum of $200,000 or
any whole multiple of $50,000 in excess thereof, and (B) the requested borrowing
date, which shall be a Business Day.  Each such telephonic notice must be
confirmed promptly by delivery to the Swing Line Lender and the Administrative
Agent of a written Swing Line Loan Notice, appropriately completed and signed by
a Responsible Officer of the Company.  Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 4:00 p.m., Houston, Texas time on the date
of the proposed Swing Line Borrowing (I) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.13(a), (II) that one or more of the
applicable conditions specified in Article V is not then satisfied, or (III) any
Lender is at such time a Defaulting Lender hereunder (unless the Swing Line
Lender has entered into satisfactory arrangements with the Company or such
Lender to eliminate the Swing Line Lender’s risk with respect to such
Lender),then subject to the terms and conditions hereof, the Swing Line Lender
will, not later than 5:00 p.m., Houston, Texas time on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to the Company at its office by crediting the account of the Company
on the books of the Swing Line Lender in immediately available funds.
 
(c)           Refinancing of Swing Line Loans.
 
(i)           The Swing Line Lender at any time in its sole and absolute
discretion, may request, on behalf of the Company (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Revolving Credit Loan (which shall be a Base Rate Loan) in an amount
equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Notice of Revolving Credit Borrowing for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the aggregate Commitments and
the conditions set forth in Section 5.02.  The Swing Line Lender shall furnish
the Company with a copy of the applicable borrowing notice promptly after
delivering such notice to the Administrative Agent.  Each Lender shall make an
amount equal to its Pro Rata Share of the amount specified in such notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Payment Office
not later than 2:00 p.m. Houston, Texas time on the day specified in such
borrowing notice, whereupon, subject to Section 2.13(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Revolving Credit Loan that
is a Base Rate Loan to the Company in such amount.  The Administrative Agent
shall remit the funds so received to the Swing Line Lender.
 

--------------------------------------------------------------------------------

 
Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.

Page 35
 
35

--------------------------------------------------------------------------------


 
(ii)          If for any reason any Swing Line Loan cannot be refinanced by such
a Revolving Credit Loan in accordance with Section 2.13(c)(i), the request for
Revolving Credit Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.13(c)(i) shall be deemed payment in respect of such
participation.
 
(iii)         If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.13(c) by the time
specified in Section 2.13(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant borrowing or funded participation in the relevant
Swing Line Loan, as the case may be.  A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
 
(iv)         Each Lender’s obligation to make Revolving Credit Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.13(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.
 
(d)           Repayment of Participations.
 
(i)           At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Pro Rata Share thereof in the
same funds as those received by the Swing Line Lender.
 
(ii)          If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be refunded by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate.  The Administrative Agent will make such demand
upon the request of the Swing Line Lender.  The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Company for interest on the Swing Line
Loans.  Until each Lender funds it Revolving Credit Loan or risk participation
pursuant to this Section 2.13(e) to refinance such Lender’s Pro Rata Share of
any Swing Line Loan, interest in respect of such Pro Rata Share shall be solely
for the account of the Swing Line Lender.
 

--------------------------------------------------------------------------------

 
Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.

Page 36
 
36

--------------------------------------------------------------------------------


 
(f)           Payments Directly to Swing Line Lender.  The Company shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
 
2.14        Special Provisions Applicable to BEP I.
 
(a)           Notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document, for so long as BEP I is not a Wholly Owned
Subsidiary of Parent, (x) BEP I shall not be required to execute a Guaranty or
grant Liens on its property or assets to secure the Obligations, and (y) the
occurrence of a BEP I Default shall not constitute a Default or an Event of
Default under this Agreement.  Any of the following shall constitute a “BEP I
Default”:  (i) BEP I incurs any Indebtedness, (ii) the failure of the Loan
Parties to cause BEP I to comply with one or more covenants in this Agreement
that are applicable to Restricted Subsidiaries and expiration of the applicable
grace period set forth in this Agreement, if any, (iii) failure of a
representation and warranty contained in this Agreement to be correct with
respect to BEP I or the Oil and Gas Properties owned by it, and (iv) any of the
events or circumstances described in Section 9.01(f) or 9.01(g) occur with
respect to BEP I or any of its subsidiaries.  
 
(b)           Upon the occurrence of a BEP I Default, the Required Lenders may
request a Special Borrowing Base Determination.
 
(c)           This Section 2.14 shall cease to apply when BEP I is a Wholly
Owned Subsidiary of Parent, or, if earlier, when agreed by the Company.
 
2.15        Defaulting Lenders.
 
(a)           Notwithstanding any provision of this Agreement to the contrary,
if any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:
 
(i)           fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.07(a); and
 
(ii)          the Commitment and the sum of the outstanding principal amount of
the Loans of such Defaulting Lender shall not be included in determining whether
all Lenders, the Majority Lenders, or the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 11.01), provided that (A) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
directly affects such Defaulting Lender shall require the consent of such
Defaulting Lender, and (B) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Defaulting Lender.
 
(b)           Cash Collateral.
 
(i)           At any time that there shall exist a Defaulting Lender, if the
reallocation described in Section 2.15(d) cannot, or can only partially, be
effected then, within three Business Days of the request of the Administrative
Agent, the Issuing Lender or the Swingline Lender, the Company shall deliver to
the Administrative Agent cash collateral in an amount sufficient to cover all
Fronting Exposure after taking into account any reallocation pursuant to Section
2.15(d).  Notwithstanding anything to the contrary contained in this Agreement,
cash collateral provided under Section 2.05(c)(i), this Section 2.15, or Section
9.02 in respect of Letters of Credit or Swing Line Loans shall be held and
applied to the satisfaction of the specific LC Obligation, Swing Line Loans,
obligations to fund participations therein and other obligations for which the
Cash Collateral was so provided, prior to any other application of such property
as may be provided for herein.
 

--------------------------------------------------------------------------------

 
Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.

Page 37
 
37

--------------------------------------------------------------------------------


 
(ii)          Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure shall be released promptly following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender or by replacement of the applicable Defaulting Lender by
assignment made in accordance with this Agreement) or (ii) the Administrative
Agent’s good faith determination that there exists excess cash collateral;
provided, however, that cash collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.15 may be
otherwise applied in accordance with Section 9.02).
 
(c)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows:
 
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder;
 
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the Issuing Lender or Swing Line Lender hereunder;
 
third, if so determined by the Administrative Agent or requested by the Issuing
Lender or Swing Line Lender, to be held as cash collateral for future funding
obligations of that Defaulting Lender of any participation in any Swing Line
Loan or Letter of Credit, unless the Administrative Agent has previously
received cash collateral in an amount sufficient to cover future funding
obligations after taking into account any reallocation of that Defaulting
Lender’s participation obligation;
 
fourth, as the Company may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;
 
fifth, if so determined by the Administrative Agent and the Company, to be held
in an interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement;
 
sixth, so long as no Default or Event of Default exists, to the payment of any
amounts that Company certifies in writing are owed from such Defaulting Lender
or its Affiliate that is a Lender Derivative Provider under any Derivative
Contract; and
 
seventh, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or Matured LC Obligations in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or Matured LC Obligations were made at a time when the conditions set forth in
Section 5.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and Matured LC Obligations owed to, all non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of, or
Matured LC Obligations owed to, that Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.15(c) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
 

--------------------------------------------------------------------------------

 
Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.

Page 38
 
38

--------------------------------------------------------------------------------


 
(d)           Reallocation of Pro Rata Share to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, the Fronting
Exposure shall be reallocated among the non-Defaulting Lenders in accordance
with the Pro Rata Shares (computed without giving effect to the Commitment of
that Defaulting Lender), and for purposes of computing the amount of the
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit or Swing Line Loans pursuant to Sections
2.10 and 2.13, the “Pro Rata Share” of each non-Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (ii) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that non-Defaulting Lender minus (2) the outstanding principal amount of Loans
owed to such non-Defaulting Lender.
 
(e)           Defaulting Lender Cure.  In the event that the Administrative
Agent and the Company each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Defaulting Lender to be a Defaulting
Lender, then the Administrative Agent shall notify the Lenders and on the
effective date specified in such notice, and such Lender shall purchase at par
such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Defaulting Lender to hold such
Loans in accordance with its Pro Rata Share.
 
ARTICLE III.

 
TAXES, YIELD PROTECTION AND ILLEGALITY;
REPLACEMENT OF LENDERS
 
3.01        Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any Obligation of the Company shall be made free and clear of and without
reduction or withholding for any Indemnified Taxes or Other Taxes, provided that
if the Company shall be required by a Requirement of Law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or Issuing Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Company shall make such deductions and (iii) the
Company shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with Requirements of Law.
 
(b)           Payment of Other Taxes by the Company.  Without limiting the
provisions of Section 3.01(a) above, the Company shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with Requirements of
Law.
 
(c)           Indemnification by the Company.  The Company shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Company by a Lender or
the Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.
 

--------------------------------------------------------------------------------

 
Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.

Page 39
 
39

--------------------------------------------------------------------------------


 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Company to a Governmental Authority, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 
(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding Tax under the law of the jurisdiction
in which the Company is resident for Tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Company (with a copy to the Administrative
Agent), at the time or times prescribed by Requirements of Law or reasonably
requested by the Company or the Administrative Agent, such properly completed
and executed documentation prescribed by Requirements of Law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by Requirements of Law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, in the event that the Company
is resident for Tax purposes in the United States of America, any Foreign Lender
shall deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever one or more of
the following is applicable:
 
(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,
 
(ii)          duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Company within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN,
 
(iv)         if a payment made to a Lender under any Loan Document would be
subject to a withholding Tax imposed by FATCA as a result of such Lender failing
to comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver documentation or certifications as are required to evidence
compliance by the Lender with FATCA for purposes of determining if the Lender is
subject to such withholding Tax, or
 

--------------------------------------------------------------------------------

 
Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.

Page 40
 
40

--------------------------------------------------------------------------------


 
(v)          any other form prescribed by Requirements of Law as a basis for
claiming exemption from or a reduction in United States Federal withholding Tax
duly completed together with such supplementary documentation as may be
prescribed by Requirements of Law to permit the Company to determine the
withholding or deduction required to be made.
 
(f)           Treatment of Certain Refunds.  If the Administrative Agent, a
Lender or the Issuing Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Company or with respect to which the Company has paid
additional amounts pursuant to this Section, it shall pay to the Company an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Company under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the Issuing Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Company,
upon the request of the Administrative Agent, such Lender or the Issuing Lender,
agrees to repay the amount paid over to the Company (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Lender in the event the
Administrative Agent, such Lender or the Issuing Lender is required to repay
such refund to such Governmental Authority.  This Section 3.01(f) shall not be
construed to require the Administrative Agent, any Lender or the Issuing Lender
to make available its tax returns (or any other information relating to its
Taxes that it deems confidential) to the Company or any other Person.
 
3.02        Illegality.
 
(a)           If any Lender determines that the introduction of any Requirement
of Law, or any change in any Requirement of Law, or in the interpretation or
administration of any Requirement of Law, has, since the Effective Date, made it
unlawful, or that, since the Effective Date, any central bank or other
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make LIBOR Loans, then, on notice thereof by the
Lender to the Company through the Administrative Agent, any obligation of that
Lender to make LIBOR Loans shall be suspended until the Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist; such notice to be promptly given upon the
determination that such circumstances no longer exist.
 
(b)           If a Lender determines that it is unlawful to maintain any LIBOR
Loan, the Company shall, upon its receipt of notice of such fact and demand from
such Lender (with a copy to the Administrative Agent), convert such LIBOR Loans
of that Lender then outstanding into a Base Rate Loan without regard to
conditions precedent described in Section 5.02(b), either on the last day of the
Interest Period thereof, if the Lender may lawfully continue to maintain such
LIBOR Loans to such day, or immediately, if the Lender may not lawfully continue
to maintain such LIBOR Loan.  Upon any such conversion, the Company shall pay
accrued interest on the amount so converted.  In addition, if any such
conversion occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Company shall pay the affected Lender
such amounts, if any, as may be required pursuant to Section 3.04.
 
(c)           If the obligation of any Lender to make or maintain LIBOR Loans
has been so terminated or suspended, all Loans which would otherwise be made or
maintained by the Lender as LIBOR Loans shall be instead Base Rate Loans.
 
(d)           Before giving any notice to the Administrative Agent under this
Section, the affected Lender shall designate a different Lending Office with
respect to its LIBOR Loans if such designation will avoid the need for giving
such notice or making such demand and will not, in the judgment of the Lender,
be illegal or otherwise disadvantageous to the Lender.
 

--------------------------------------------------------------------------------

 
Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.

Page 41
 
41

--------------------------------------------------------------------------------


 
3.03        Increased Costs and Reduction of Return.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement included in the calculation of the
LIBOR) or the Issuing Lender; or
 
(ii)          impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender (other than Taxes) of making or maintaining any LIBOR Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender (other than Taxes) of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or the Issuing Lender, the Company will pay to such Lender or the Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Lender, as the case may be, for such additional costs
incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Company will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in Sections 3.03(a) or (b) and delivered to the Company shall be
conclusive absent manifest error.  The Company shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 

--------------------------------------------------------------------------------

 
Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.

Page 42
 
42

--------------------------------------------------------------------------------


 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Company shall not be required to compensate
a Lender or the Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies the Company of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
 
3.04        Funding Losses.  The Company shall reimburse each Lender and hold
each Lender harmless from any loss or expense excluding consequential losses
which the Lender may sustain or incur as a consequence of: (a) the failure of
the Company to make on a timely basis any payment of principal of any LIBOR
Loan; (b) the failure of the Company to borrow, continue or convert a Loan after
the Company has given (or is deemed to have given) a Notice of Revolving Credit
Borrowing or a Notice of Conversion/Continuation (including by reason of the
failure to satisfy any condition precedent thereto); (c) the failure of the
Company to make any prepayment in accordance with any notice delivered under
Section 2.04; (d) the prepayment (including pursuant to Section 2.05 or 2.06) or
other payment (including after acceleration thereof) of a LIBOR Loan on a day
that is not the last day of the relevant Interest Period; or (e) the automatic
conversion under Section 2.03 of any LIBOR Loan to a Base Rate Loan on a day
that is not the last day of the relevant Interest Period; including any such
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain its LIBOR Loans or from fees payable to terminate the deposits
from which such funds were obtained but excluding any loss of Applicable Margin
after the date of such failure, prepayment or conversion.  For purposes of
calculating amounts payable by the Company to the Lenders under this Section and
under Section 3.03(a), each LIBOR Loan made by a Lender (and each related
reserve, special deposit or similar requirement) shall be conclusively deemed to
have been funded at the LIBOR used in determining the interest rate for such
LIBOR Loan by a matching deposit or other borrowing in the interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
LIBOR Loan is in fact so funded.
 
3.05        Inability to Determine Rates.  If Administrative Agent determines
that for any reason adequate and reasonable means do not exist for determining
the LIBOR for any requested Interest Period with respect to a proposed LIBOR
Loan, or if the Majority Lenders notify the Administrative Agent that the LIBOR
applicable pursuant to Section 2.06(c) for any requested Interest Period with
respect to a proposed LIBOR Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Company and each Lender.  Thereafter, the obligation of the Lenders
to make or maintain LIBOR Loans hereunder shall be suspended until the
Administrative Agent upon the instruction of the Majority Lenders revokes such
notice in writing; such written revocation to be promptly given upon
determination that such circumstances no longer exist.  Upon receipt of such
notice, the Company may revoke any Notice of Revolving Credit Borrowing or
Notice of Conversion/Continuation then submitted by it.  If the Company does not
revoke such notice, the Lenders shall make, convert or continue the Loans, as
proposed by the Company, in the amount specified in the applicable notice
submitted by the Company, but such Loans shall be made, converted or continued
as Base Rate Loans instead of LIBOR Loans.
 
3.06        Certificates of Lenders.  Any Lender claiming reimbursement or
compensation under this Article III shall deliver to the Company (with a copy to
the Administrative Agent) a certificate setting forth in reasonable detail the
amount payable to the Lender hereunder and such certificate shall be conclusive
and binding on the Company in the absence of manifest error provided, however,
that such Lender shall only be entitled to collect amounts incurred within 180
days of such notice.
 

--------------------------------------------------------------------------------

 
Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.

Page 43
 
43

--------------------------------------------------------------------------------


 
3.07        Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.03, or requires the Company to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.03, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender in its sole discretion.  The Company hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
(b)           Replacement of Lenders.  If (i) any Lender requests compensation
under Section 3.03, (ii) the Company is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, (iii) the obligation of any Lender to make, continue or convert
Base Rate Loans into LIBOR Loans is suspended under Section 3.02, (iv) any
Lender is a Defaulting Lender, or (v) any Lender refuses to consent to any
amendment, waiver or other modification of any Loan Document requested by the
Company that requires the consent of a greater percentage of the Lenders than
the Majority Lenders and such amendment, waiver or other modification is
consented to by the Majority Lenders, then the Company may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
11.06), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:
 
(i)           the Company shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06;
 
(ii)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Obligations, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.04) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Company (in the case of all other amounts);
 
(iii)         in the case of any such assignment resulting from a claim for
compensation under Section 3.03 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(iv)         such assignment does not conflict with applicable law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
 
3.08        Survival.  The agreements and obligations of the Company in this
Article III shall survive the payment of all other Obligations.
 

--------------------------------------------------------------------------------

 
Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.

Page 44
     
 
44

--------------------------------------------------------------------------------

 

ARTICLE IV.
 
SECURITY
 
4.01           The Security.  The Obligations will be secured by the Security
Documents described in Schedule 4.01 and any additional Security Documents
hereafter delivered by the Loan Parties and accepted by the Administrative
Agent.
 
4.02           Agreement to Deliver Security Documents.  The Loan Parties agree
to deliver to further secure the Obligations whenever requested by the
Administrative Agent in its sole and absolute discretion, deeds of trust,
mortgages, chattel mortgages, security agreements, financing statements and
other Security Documents in form and substance reasonably satisfactory to the
Administrative Agent for the purpose of granting, confirming, and perfecting
first and prior liens or security interests on substantially all assets of
Parent, the Company and their present and future Subsidiaries, including Oil and
Gas Properties representing not less than 80% of the total present value
(determined by a discount factor of 10%) of the Oil and Gas Properties evaluated
in the most recently delivered Reserve Report.  The Loan Parties also agree to
deliver whenever requested by the Lenders, title opinions from legal counsel
reasonably acceptable to the Lenders or such other evidence of title reasonably
satisfactory to the Lenders with respect to the Mortgaged Properties designated
by the Lenders, based upon abstract or record examinations to dates reasonably
acceptable to the Lenders and (a) stating that the Loan Party, as applicable,
has good and defensible title to such properties and interests, free and clear
of all Liens except Permitted Liens, (b) confirming that such Oil and Gas
Properties are subject to Security Documents securing the Obligations that
constitute and create legal, valid and duly perfected deed of trust or mortgage
liens in such Oil and Gas Properties and assignments of and security interests
in the Oil and Gas attributable to such Oil and Gas Properties and the proceeds
thereof, in each case subject only to Permitted Liens, and (c) covering such
other matters as the Lenders may reasonably request.
 
4.03           Perfection and Protection of Security Interests and Liens.
 
(a)           The Loan Parties will from time to time deliver to the
Administrative Agent any financing statements, amendment, assignment and
continuation statements, extension agreements and other documents, properly
completed and executed (and acknowledged when required) by each Loan Party, as
applicable, in form and substance reasonably satisfactory to the Administrative
Agent, which the Administrative Agent reasonably requests for the purpose of
perfecting, confirming, or protecting any Liens or other rights in Collateral
securing any Obligations.
 
(b)           In the case of properties other than Oil and Gas Properties, this
Agreement and the other Loan Documents shall not require the creation or
perfection of Liens in particular properties or assets if and for so long as, in
the reasonable judgment of the Administrative Agent, the cost of creating or
perfecting such Liens in such property shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.  The Administrative Agent may
grant extensions of time for the creation and perfection of Liens in particular
assets or property where it determines, in consultation with the Company, that
such action cannot be accomplished without undue effort or expense by the time
or times at which it would otherwise be required by this Agreement or the other
Loan Documents.
 
4.04           Offset.  To secure the repayment of the Obligations the Company
hereby grants the Administrative Agent and each Lender a security interest, a
lien, and a right of offset, each of which shall be in addition to all other
interests, liens, and rights of the Administrative Agent at common law, under
the Loan Documents, or otherwise, and each of which shall be upon and against
(a) any and all moneys, securities or other property (and the proceeds
therefrom) of the Company now or hereafter held or received by or in transit to
the Administrative Agent or any Lender from or for the account of the Company,
whether for safekeeping, custody, pledge, transmission, collection or otherwise,
(b) any and all deposits (general or special, time or demand, provisional or
final) of the Company with the Administrative Agent or any Lender, and (c) any
other credits and claims of the Company at any time existing against the
Administrative Agent or any Lender, including claims under certificates of
deposit. During the existence of any Event of Default, the Administrative Agent
or any Lender is hereby authorized to foreclose upon, offset, appropriate, and
apply, at any time and from time to time, without notice to the Company, any and
all items hereinabove referred to against the Obligations then due and payable.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
Page 45
 

 
 

--------------------------------------------------------------------------------

 

4.05           Subsidiary Guaranty and Security Agreement.
 
(a)           Each Subsidiary of a Loan Party now existing or created, acquired
or coming into existence after the date hereof, including without limitation,
each of the Guarantors, shall pursuant to Section 7.15, promptly upon request by
the Administrative Agent, execute and deliver to the Administrative Agent an
absolute and unconditional guaranty of the timely repayment, and the due and
punctual performance, of the Obligations of the Company hereunder, which
Guaranty shall be substantially in the form and substance of Exhibit G, a
Security Agreement substantially in the form of Exhibit H, and Security
Documents as required by Section 4.02.  The Company and its Subsidiaries will
cause each of their Subsidiaries to deliver to the Administrative Agent,
simultaneously with its delivery of such Guaranty and Security Agreement, (x)
written evidence satisfactory to the Administrative Agent that such Subsidiary
has taken all organizational action necessary to duly approve and authorize its
execution, delivery and performance of such Guaranty, Security Agreement and any
other documents which it is required to execute, and (y) such additional closing
documents, certificates and opinions of counsel as the Administrative Agent
shall require.
 
(b)           Each Loan Party is mutually dependent on each other in the conduct
of their respective businesses, with the credit needed from time to time by each
often being provided by another or by means of financing obtained by one such
Affiliate with the support of the other for their mutual benefit and the ability
of each to obtain such financing is dependent on the successful operations of
the other. The board of directors, managers or general partner, where
applicable, of each Guarantor has determined that such Guarantor’s execution,
delivery and performance of this Agreement may reasonably be expected to
directly or indirectly benefit such Guarantor and is in the best interests of
such Guarantor.
 
(c)           The direct or indirect value of the consideration received and to
be received by such Guarantor in connection herewith is reasonably worth at
least as much as the liability and obligations of each Guarantor hereunder, and
the incurrence of such liability and obligations in return for such
consideration may reasonably be expected to benefit such Guarantor, directly or
indirectly.
 
ARTICLE V.
 
CONDITIONS PRECEDENT
 
5.01           Conditions of Initial Credit Extensions.  The effectiveness of
this Agreement and the obligation of each Lender to make its initial Loan
hereunder and the obligation of the Issuing Lender to issue Letters of Credit
hereunder, are subject to the condition that the Administrative Agent shall have
received all of the following, in form and substance satisfactory to the
Administrative Agent:
 
(a)           Credit Agreement and Notes.  This Agreement, the Notes, amendments
to Mortgages, and the Master Reaffirmation and Amendment to Guaranties and
Security Agreements executed by each party thereto;
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
Page 46
 

 
 

--------------------------------------------------------------------------------

 

(b)           Resolutions; Incumbency; Organization Documents, Good Standing. A
certificate of the Secretary or Assistant Secretary or a Responsible Officer
with similar responsibilities of each Loan Party, or in the event that such Loan
Party is a limited partnership, such Person’s general partner, certifying as of
the Effective Date: (i) Resolutions of its board of directors or members,
authorizing the transactions contemplated hereby; (ii) the names and genuine
signatures of the Responsible Officers of such Person, authorized to execute,
deliver and perform, as applicable, this Agreement, the Notes, the Guaranties,
the Security Documents, and all other Loan Documents to be delivered by such
Person; (iii) the Organization Documents of such Person as in effect as of the
Effective Date; (iv) the good standing certificate for such Person, from its
state of incorporation, formation or organization, as applicable, dated as of a
recent date; and (v) as may be required by the Administrative Agent,
certificate(s) of authority for such Person from states wherein such Person
conducts business, evidencing such Person’s qualification to do business in such
state, dated as of a recent date;
 
(c)           Certificate of a Responsible Officer of Parent.  A certificate
signed by a Responsible Officer of Parent as follows:
 
(i)           certifying that no Default or Event of Default exists or will
result, both before and after giving effect to the making of extensions of
credit by the Lenders on the Effective Date;
 
(ii)          certifying that the representations and warranties of the Company
and the other Loan Parties contained in Article VI and in the other Loan
Documents delivered on the Effective Date are true and correct in all material
respects, before and after giving effect to the extensions of credit by the
Lenders on the Effective Date;
 
(iii)         certifying that after giving effect to the incurrence on the
Effective Date of Indebtedness hereunder, the Parent is Solvent, the Company is
Solvent, and the  Loan Parties taken as a whole are Solvent, and
 
(iv)        attaching and certifying insurance certificates from the Company’s
insurance carriers reflecting the current insurance policies required under
Section 7.08 including any necessary endorsements to reflect the Administrative
Agent as additional insured and loss payee;
 
(d)           Pricing Grid Certificate.  A Pricing Grid Certificate, prepared by
giving effect to the initial Loans on the Effective Date;
 
(e)           Payment of Fees.  Evidence of payment by the Company of all
accrued and unpaid fees, costs and expenses owed pursuant to this Agreement to
the extent then due and payable on the Effective Date, including any such costs,
fees and expenses arising under or referenced in Sections 2.07 and 11.04,
including, to the extent invoiced on or prior to the Effective Date, all fees,
charges and disbursements of counsel to the Administrative Agent;
 
(f)            Opinion of Counsel.  Opinions of Company’s general counsel,
Vinson & Elkins L.L.P., as counsel for the Loan Parties, and such opinions of
local counsel for the Loan Parties, covering such matters as the Administrative
Agent may require and in form and substance satisfactory to the Administrative
Agent, dated as of the Effective Date;
 
(g)           Notice.  The Administrative Agent shall have received a Notice of
Revolving Credit Borrowing, a request for a Letter of Credit pursuant to Section
2.10 or a request for a Swing Line Loan pursuant to Section 2.13, as applicable;
and
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
Page 47
 

 
 

--------------------------------------------------------------------------------

 

(h)           Other Documents.  Such other approvals, opinions, documents or
materials as the Administrative Agent or any Lender may reasonably request.
 
5.02           Conditions to Extensions of Credit.  The obligation of each
Lender to make any Loan (including Loans made on the Effective Date) or to
convert any Revolving Credit Loan into a LIBOR Loan under Section 2.03 (but
specifically excluding the continuation of LIBOR Loans on the last day of the
Interest Period therefor), and the obligation of the Issuing Lender to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions precedent:
 
(a)           Notice.  The Administrative Agent shall have received a Notice of
Revolving Credit Borrowing, a Notice of Conversion/Continuation, a request for a
Letter of Credit pursuant to Section 2.10 or a request for a Swing Line Loan
pursuant to Section 2.13, as applicable;
 
(b)           Continuation of Representations and Warranties. The
representations and warranties of the Company and the Guarantors in Article VI
and in the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Credit Extension or conversion, as
applicable, before and after giving effect to such Credit Extension or
conversion (except to the extent such representations and warranties expressly
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date, and except that for purposes of this
Section 5.02(b), the representations and warranties contained in Sections (a)
and (b) of Section 6.14 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.01);
 
(c)           No Material Adverse Effect.  At the time of and immediately after
giving effect to such Borrowing or conversion or the issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, no Material
Adverse Effect shall have occurred or shall exist; and
 
(d)          No Existing Default.  At the time of and immediately after giving
effect to such Borrowing or conversion or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, no Default or Event of
Default shall exist.
 
Each Notice of Revolving Credit Borrowing, Notice of Conversion/Continuation
(other than a Notice of Conversion/Continuation requesting only continuation of
LIBOR Loans on the last day of the Interest Period therefor) and request for
issuance, amendment, renewal or extension of a Letter of Credit submitted by the
Company hereunder shall constitute a representation and warranty by the Company
on the date thereof that the conditions in Section 5.02 are satisfied.
 
ARTICLE VI.
 
REPRESENTATIONS AND WARRANTIES
 
Each of the Loan Parties represents and warrants to the Administrative Agent and
each Lender that:
 
6.01           Organization, Existence and Power.  Each Loan Party and each of
its Subsidiaries: (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization or formation except to
the extent, in the case of any Subsidiary, that any such failure of such
Subsidiary to be in good standing would not reasonably be expected to have a
Material Adverse Effect; (b) has the power and authority and all material
governmental licenses, authorizations, consents and approvals to execute,
deliver, and perform its obligations under the Loan Documents and, except to the
extent that any failure to have any thereof could not reasonably be expected to
have a Material Adverse Effect, to own its assets and carry on its business; (c)
is duly qualified as a foreign corporation and is licensed and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification or license,
except where failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (d) is in compliance in all material respects with
all Requirements of Law, except to the extent that the failure to be in
compliance could not reasonably be expected to have a Material Adverse Effect.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
Page 48
 

 
 

--------------------------------------------------------------------------------

 

6.02           Corporate Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of this Agreement and each other
Loan Document to which such Person is a party, have been duly authorized by all
necessary organizational action, and do not and will not: (a) contravene the
terms of any of that Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, any
document evidencing any Contractual Obligation to which such Person is a party
that would be prior to the Liens granted to the Administrative Agent for the
benefit of the Lenders or otherwise that would constitute a Material Adverse
Effect or, except to the extent that any such conflict, breach or contravention
would not reasonably be expected to have a Material Adverse Effect, any order,
injunction, writ or decree of any Governmental Authority to which such Person or
its property is subject; or (c) violate any Requirement of Law, that would
constitute a Material Adverse Effect, including, without limitation, any
California Requirement of Law promulgated with respect to preparedness and
damage prevention associated with earthquakes.
 
6.03           Governmental Authorization.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document to which it is a party, except for
filings necessary to obtain and maintain perfection of Liens; routine filings
related to the Loan Parties and the operation of their business; and such
filings as may be necessary in connection with Lenders’ exercise of its remedies
hereunder.
 
6.04           Binding Effect.  This Agreement and each other Loan Document to
which any Loan Party is a party constitute the legal, valid and binding
obligations of such Person to the extent it is a party thereto, enforceable
against such Person in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, or similar laws affecting creditors’ rights
generally and general equitable principles.
 
6.05           Litigation.  There are no actions, suits, proceedings, claims or
disputes pending, or to the knowledge of the Loan Parties, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, against any Loan Party or any of its subsidiaries, or any of their
respective Properties which: (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby or
thereby; or (b) either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect. To the knowledge of each Loan Party,
no injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided.
 
6.06           No Default.
 
(a)           No Default or Event of Default exists or would be reasonably
expected to result from the incurring of any Obligations by the Loan Parties.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
Page 49
 

 
 

--------------------------------------------------------------------------------

 

(b)           No Loan Party or any Restricted Subsidiary or any Unrestricted
Entity is in default under or with respect to any Contractual Obligation in any
respect which, individually or together with all such defaults, would reasonably
be expected to have a Material Adverse Effect, or that would create an Event of
Default under Section 9.01(e).  Each Loan Party and its subsidiaries is in
compliance with all requirements of any Governmental Authority applicable to it
or its Property and all agreements and other instruments binding upon it or its
Property, and possesses all licenses, permits, franchises, exemptions, approvals
and other authorizations granted by Governmental Authorities necessary for the
ownership of its Property and the present conduct of its business, except in
each case where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.
 
6.07           ERISA Compliance.  Except as specifically disclosed in Schedule
6.07:
 
(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law.  Each
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the IRS and to the knowledge of the
Company, nothing has occurred which would cause the loss of such qualification.
Each Loan Party and each ERISA Affiliate has made all required contributions to
any Plan subject to Section 412 of the Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code has been made with respect to any Plan.
 
(b)           There are no pending or, to the knowledge of any Loan Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted or could reasonably be expected to
result in a Material Adverse Effect.  There has been no prohibited transaction
or violation of the fiduciary responsibility rules with respect to any Plan
which has resulted or could reasonably be expected to result in a Material
Adverse Effect.
 
(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) no Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) no Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) no Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) or ERISA.
 
6.08           Margin Regulations.  The proceeds of the Loans shall be used
solely for the purposes set forth in and permitted by Section 7.16.  No Loan
Party is generally engaged in the business of purchasing or selling Margin Stock
or extending credit for the purpose of purchasing or carrying Margin Stock.  No
proceeds of any Loan shall be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.
 
6.09           Title to Properties.  Subject to Permitted Liens, the Loan
Parties and their Subsidiaries shall each have good and defensible title to all
of their respective Oil and Gas Properties evaluated in the most recently
delivered Reserve Report (other than the interests that have been disposed of in
one or more Dispositions permitted hereunder), and except for such defects in
title as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, and each Loan Party and its Subsidiaries shall
have good title to all other Oil and Gas Properties necessary or used in the
ordinary conduct of their respective businesses.  After giving full effect to
the Permitted Liens, any Loan Party or Subsidiary thereof specified as the owner
under the most recently delivered Reserve Report owns the net interests in
production attributable to the Oil and Gas Properties as reflected in the most
recently delivered Reserve Report (other than the interests that have been
disposed of in one or more Dispositions permitted hereunder), and the ownership
of such Properties shall not in any material respect obligate such Loan Party or
Subsidiary thereof to bear the costs and expenses relating to the maintenance,
development and operations of each such Property in an amount in excess of the
working interest of each Property set forth in the most recently delivered
Reserve Report that is not offset by a corresponding proportionate increase in
such Loan Party’s or Subsidiary’s net revenue interest in such Property.  Other
than as set forth on Schedule 6.09, no consents or rights of first refusal exist
or remain outstanding with respect to such Loan Party’s or Subsidiary’s interest
in the Mortgaged Properties assigned to it pursuant to any Acquisition of Oil
and Gas Properties other than Permitted Liens.  Other than as set forth on
Schedule 6.09, as of the Effective Date, the property of the Loan Parties and
their Subsidiaries is subject to no Liens, other than Permitted Liens.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
Page 50
 

 
 

--------------------------------------------------------------------------------

 

6.10           Oil and Gas Reserves.  Each Loan Party and each of its
Subsidiaries is and will hereafter be, in all material respects, the owner of
the Oil and Gas that it purports to own from time to time in and under its Oil
and Gas Properties, together with the right to produce the same.  The Oil and
Gas Properties are not subject to any Lien other than as set forth in the
financial statements referred to in Section 6.14, as disclosed to the Lenders in
writing prior to the date of this Agreement and Permitted Liens.  All Oil and
Gas have been and will hereafter be produced, sold and delivered in accordance
in all material respects with all applicable laws and regulations of any
Governmental Authority; each of the Loan Parties and its Subsidiaries has
complied in all material respects and will hereafter use commercially reasonable
efforts to comply with all material terms of each oil, gas and mineral lease and
any other agreement comprising its Oil and Gas Properties; and all such oil, gas
and mineral leases and other agreements have been and will hereafter be
maintained in full force and effect.  Provided, however that nothing in this
Section 6.10 shall prevent any Loan Party or its Subsidiaries from (i)
abandoning any well or forfeiting, surrendering, releasing or defaulting under
any lease in the ordinary course of business which is not disadvantageous in any
material respect to the Lenders and which, in the opinion of such Loan Party, is
in its best interest, and such Loan Party and its Subsidiaries is and will
hereafter be in compliance with all obligations hereunder and (ii) making any
Disposition permitted hereunder.  All of the Loan Parties’ and their
Subsidiaries’ Operating Agreements and Operating Leases with respect to their
Oil and Gas Properties are and will hereafter be enforceable in all material
respects in accordance with their terms except as such may be modified by
applicable bankruptcy law or an order of a court in equity.
 
6.11           Initial Reserve Report.  The Company has heretofore delivered to
the Lenders a true and complete copy of (x) a report, dated effective as of
December 31, 2009, prepared by Netherland, Sewell and Associates, Inc. (the
“Initial Reserve Report”) relating to an evaluation of the Oil and Gas
attributable to the Oil and Gas Properties described therein.  To the knowledge
of the Company, (a) the assumptions stated or used in the preparation of the
Initial Reserve Report are reasonable, (b) all information furnished by the
Company to Netherland, Sewell and Associates, Inc. (the “Independent Engineer”)
for use in the preparation of the Initial Reserve Report, was accurate in all
material respects, (c) there has been no material adverse change in the amount
of the estimated Oil and Gas shown in the Initial Reserve Report since the date
thereof, except for changes which have occurred as a result of production in the
ordinary course of business, and (d) the Initial Reserve Report does not omit
any material statement or information necessary to cause the same not to be
misleading to the Lenders.
 
6.12           Gas Imbalances.  There are no gas imbalances, take or pay or
other prepayments with respect to any of the Oil and Gas Properties which would
require the Loan Parties or their Subsidiaries to deliver Oil and Gas produced
from any of the Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor exceeding 300,000 Mcf of gas (on an
Mcf equivalent basis) in the aggregate.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
Page 51
 

 
 

--------------------------------------------------------------------------------

 

6.13           Taxes.  Unless specifically disclosed on Schedule 6.13, the Loan
Parties and their Subsidiaries have filed all federal tax returns and reports
required to be filed, including any filing extensions together with payments for
any estimated taxes due thereon on or before the time the extension is due, and
have paid all federal taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP.  The Loan Parties and their Subsidiaries have filed all material
state and other non-federal tax returns and reports required to be filed, and
have paid all material state and other non-federal taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets prior to delinquency thereof, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP.  To the knowledge of the
Loan Parties, there is no proposed tax assessment against any Loan Party or any
of its subsidiaries that would, if made, reasonably be expected to have a
Material Adverse Effect.
 
6.14           Financial Condition.
 
(a)           The audited consolidated balance sheet of the Company and its
Consolidated Subsidiaries for the fiscal year ended December 31, 2009 (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Company and its Consolidated Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the
Company and its Consolidated Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.
 
(b)           The unaudited consolidated balance sheets of the Company and its
Consolidated Subsidiaries dated March 31, 2010, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Company and its Consolidated Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
 
(c)           Since December 31, 2009, (i) there has been no event, development
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect, and (ii) the business of Parent and the other Loan Parties have
been conducted only in the ordinary course consistent with past business
practices.
 
6.15           Environmental Matters.  Except as described on Schedule 6.15
hereto or that, either individually or in the aggregate, could not be reasonably
expected to have a Material Adverse Effect (or with respect to (c) and (d)
below, where the failure, either individually or in the aggregate, to take such
actions could not be reasonably expected to have a Material Adverse Effect):
 
(a)           neither any Property of any Loan Party or any of its Subsidiaries,
nor the operations conducted thereon, violate Environmental Laws.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
Page 52
 

 
 

--------------------------------------------------------------------------------

 

(b)           no Property of any Loan Party or any of its Subsidiaries, nor the
operations currently conducted thereon by any Loan Party, or, to the knowledge
of such Loan Party, no operations conducted thereon by any prior owner or
operator of such Property, are in violation of or subject to any existing, or to
the knowledge of such Loan Party, pending or threatened action, suit,
investigation, inquiry or proceeding by or before any Governmental Authority
under Environmental Laws.
 
(c)           all notices, permits, licenses, exemptions, and approvals, if any,
required to be obtained or filed under any Environmental Law in connection with
the operation or use of any and all Property by each Loan Party, including,
without limitation, any treatment, storage, disposal or Release of any Hazardous
Materials into the environment, have been duly obtained or filed or requested,
and each Loan Party and its Subsidiaries is in compliance with the material
terms and conditions of all such notices, permits, licenses, exemptions and
approvals.
 
(d)           Hazardous Materials, if any, generated by the Loan Parties or any
of their Subsidiaries at any and all Property of any such Subsidiary have in the
past been transported, treated and disposed of in compliance with Environmental
Laws then in effect, and, to the knowledge of such Loan Party, transport
carriers and treatment and disposal facilities known by such Loan Party to have
been used by it are not the subject of any existing action, investigation or
inquiry by any Governmental Authority under any Environmental Laws.
 
(e)           no Hazardous Materials have been disposed of or otherwise Released
by any Loan Party or any Subsidiary thereof on or to any Property of such Loan
Party or Subsidiary except in compliance with Environmental Laws.
 
(f)           no Loan Party has any known pending assessment, investigation,
monitoring, removal or remedial obligations under applicable Environmental Laws
in connection with any Release or threatened Release of any Hazardous Materials
into the environment by any Loan Party or any Subsidiary thereof.
 
6.16           Regulated Entities.  Neither Parent nor any of its Subsidiaries,
is an “investment company” or is a company “controlled by” an “investment
company” within the meaning of the Investment Company Act of 1940. None of the
Loan Parties, or any Person controlling the Company or the Guarantors, is
subject to regulation under the Federal Power Act, the Interstate Commerce Act,
any state public utilities code, or any other Federal or state statute or
regulation limiting its ability to incur Indebtedness.
 
6.17           No Burdensome Restrictions.  No Loan Party or any of its
Subsidiaries is a party to or bound by any Contractual Obligation, or subject to
any restriction in any Organization Document, or any Requirement of Law, which
would reasonably be expected to have a Material Adverse Effect.
 
6.18           Copyrights, Patents, Trademarks and Licenses, Etc.  Except to the
extent that any failure, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect, each Loan Party and each of its
Subsidiaries owns or is licensed or otherwise has the right to use all of the
material patents, trademarks, service marks, trade names, copyrights,
contractual franchises, authorizations and other rights that are reasonably
necessary for the operation of its business, without material conflict with the
rights of any other Person.  To the knowledge of any Loan Party, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Loan Party or
any Subsidiary thereof infringes in a material respect upon any rights held by
any other Person.  No claim or litigation regarding any of the foregoing is
pending or threatened, and no patent, invention, device, application, principle
or any statute, law, rule, regulation, standard or code is pending or, to the
knowledge of any Loan Party, proposed, which, in either case, could reasonably
be expected to have a Material Adverse Effect.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
Page 53
 

 
 

--------------------------------------------------------------------------------

 

6.19           Subsidiaries and Other Equity Interests.  No Loan Party has any
Subsidiary, Unrestricted Entity or other equity investment other than those
specifically disclosed in Schedule 6.19 hereto.  The Company owns the percentage
interest of all issued and outstanding Equity in each Subsidiary, Unrestricted
Entity or other material equity investment described on Schedule 6.19. Parent
owns one hundred percent (100%) of the issued and outstanding equity in the
Company. The Company may update and replace Schedule 6.19 from time to time to
reflect changes resulting from transactions or other events permitted hereunder.
 
6.20           Insurance.  The Properties of each Loan Party and its
Subsidiaries is insured with financially sound and reputable insurance companies
not Affiliates of the Company, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Company or such
Loan Party or Subsidiary operates.
 
6.21           Derivative Contracts.  As of the date hereof Schedule 6.21 sets
forth, a true and complete list of all Derivative Contracts of the Loan Parties
and their Subsidiaries in effect as of the Effective Date, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark-to-market value thereof, all credit support
agreements relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.
 
6.22           Full Disclosure.  None of the representations or warranties made
by any Loan Party in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in any
exhibit, report, written statement or certificate (other than any financial
projections, forecasts or estimates) furnished by or on behalf of any Loan Party
in connection with the Loan Documents, taken as whole, contains any untrue
statement of a material fact known to any Loan Party, or omits any material fact
known to any Loan Party, required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they are
made, not misleading as of the time when made or delivered.
 
6.23           Solvency.
 
(a)           Each of the Parent and the Company is Solvent.
 
(b)           (i) The fair value of all of the property of the Loan Parties,
taken as a whole, is greater than the amount of their liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated for purposes of Section 101(32) of the Bankruptcy
Code; (ii) the present fair salable value of all of the property of the Loan
Parties, taken as a whole, is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured; (iii) no Loan Party intends to, and believes that it will not,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (iv) no Loan Party is engaged in business or a
transaction, or is about to engage in business or a transaction, for which such
Person’s property would constitute unreasonably small capital.
 
ARTICLE VII.
 
AFFIRMATIVE COVENANTS
 
So long as the Issuing Lender or any Lender shall have any Commitment hereunder,
or any Loan, Letter of Credit or other Obligation (other than Obligations in
respect of (i) indemnification, expense reimbursement, tax gross-up or yield
protection for which no claim has been made or (ii) Lender Derivative Contracts)
shall remain unpaid or unsatisfied, or any Letter of Credit remains outstanding:
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
Page 54
 

 
 

--------------------------------------------------------------------------------

 

7.01           Financial Statements.  Each of the Loan Parties shall maintain,
for itself and each of its Consolidated Subsidiaries, on a consolidated basis, a
system of accounting established and administered in accordance with GAAP and
deliver, or cause to be delivered, to Administrative Agent, with sufficient
copies for each Lender:
 
(a)           no later than fifteen (15) days following the date required by
applicable SEC rules (without giving effect to any extensions available
thereunder) for the filing of such financial statements:
 
(i)           the audited consolidated balance sheet and related statements of
income, partners equity and cash flows of Parent as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all (A) reported on by a nationally recognized independent
public accounting firm (the “Independent Auditor”) (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition,
results of operations and cash flows of Parent and its Consolidated Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied, and (B)
certified by a Responsible Officer as fairly presenting in all material
respects, the financial condition, results of operations and cash flows of
Parent and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;
 
(ii)          unaudited annual consolidating balance sheet and consolidating
statement of income for Parent and its Consolidated Subsidiaries as of the end
of such year, certified by a Responsible Officer as fairly presenting in all
material respects, the financial condition, results of operations of Parent and
its Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied; and
 
(iii)         the unaudited consolidated balance sheet and related statements of
income, partners equity and cash flows of the Company as of the end of and for
such year, setting forth in each case in comparative form the figures for the
previous final year, and unaudited consolidating balance sheets and statements
of income, all certified by a Responsible Officer as fairly presenting in all
material respects, the financial condition, results of operations and cash flows
of the Company and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to the absence of footnotes.
 
(b)           fifteen (15) days following the date required by applicable SEC
rules (without giving effect to any extensions available thereunder) for the
filing of such financial statements after the end of each of the first three
fiscal quarters of each fiscal year of Parent:
 
(i)           the unaudited consolidated balance sheet and related statements of
income, partners equity and cash flows of Parent as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of), the
previous fiscal year, all certified by a Responsible Officer as fairly
presenting in all material respects, the financial condition, results of
operations and cash flows of Parent and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to the
absence of footnotes; and
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
Page 55
 

 
 

--------------------------------------------------------------------------------

 

(ii)          the unaudited consolidated balance sheet and related statements of
income, partners equity and cash flows of the Company as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Responsible Officer as fairly
presenting in all material respects, the financial condition, results of
operations and cash flows of the Company and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to the
absence of footnotes.
 
7.02           Certificates; Other Production and Reserve Information.  The
Company shall furnish to the Administrative Agent, with sufficient copies for
each Lender:
 
(a)           As soon as available, but not later than 45 days after the close
of each fiscal quarter of Parent (including the fourth quarter), a Quarterly
Status Report covering each of the three months during such fiscal quarter;
 
(b)           Concurrently with any delivery of financial statements under
Sections 7.01(a) and 7.01(b), a certificate of a Responsible Officer, in form
and substance reasonably satisfactory to the Administrative Agent, setting forth
as of the last Business Day of such fiscal quarter or fiscal year, a true and
complete list of all Derivative Contracts of each Loan Party, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark-to-market value therefor, any new credit
support agreements relating thereto not listed on Schedule 8.05, any margin
required or supplied under any credit support document, and the counterparty to
each such agreement;
 
(c)           Concurrently with the delivery of the financial statements
referred to in Sections 7.01(a) and 7.01(b), a Pricing Grid Certificate executed
by a Responsible Officer of Parent;
 
(d)           Concurrently with the delivery of the statements and reports
referred to in Sections 7.01(a) and 7.01(b), a Compliance Certificate executed
by a Responsible Officer of Parent;
 
(e)           Annually commencing March 1, 2011, dated as of January 1st of such
year, a Reserve Report prepared by the Independent Engineer or other independent
petroleum engineer reasonably acceptable to Administrative Agent and the
Company, and annually, commencing September 1, 2010, a Reserve Report prepared
by personnel of the Company and certified by a Responsible Officer of the
Company as true and correct in all material respects. Each Reserve Report shall
be in form and substance reasonably satisfactory to the Lenders. With the
delivery of each Reserve Report, the Company shall provide to the Administrative
Agent and the Lenders a certificate from a Responsible Officer certifying that
in all material respects: (i) the information contained in the Reserve Report
and any other information delivered in connection therewith is true and correct
in all material respects, (ii) the Loan Parties own (and in the case of Oil and
Gas Properties owned by BEP I, BEP I owns) good and defensible title to the Oil
and Gas Properties evaluated in such Reserve Report, and such Properties are
free of all Liens except for Liens permitted by Section 8.01, (iii) except as
set forth on an exhibit to the certificate, on a net basis there are no gas
imbalances, take or pay or other prepayments in excess of the volume specified
in Section 6.12 with respect to their Oil and Gas Properties evaluated in such
Reserve Report that would require any Loan Party to deliver (or, in the case of
Oil and Gas Properties owned by BEP I, would require BEP I to deliver) Oil and
Gas either generally or produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, (iv) none of
their proved Oil and Gas Properties have been sold since the date of the last
Borrowing Base determination except as set forth on an exhibit to the
certificate, which certificate shall list all of its proved Oil and Gas
Properties sold and in such detail as reasonably required by the Administrative
Agent, (v) attached to the certificate is a list of all marketing agreements
entered into subsequent to the most recently delivered Reserve Report and (vi)
attached thereto is a schedule of the Oil and Gas Properties evaluated by such
Reserve Report that are Mortgaged Properties and demonstrating the percentage of
the present value that such Mortgaged Properties represent;
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
Page 56
 

 
 

--------------------------------------------------------------------------------

 

(f)           [Intentionally Omitted];
 
(g)           Promptly after the furnishing thereof, copies of any financial
statement, report or notice furnished to or by any Person pursuant to the terms
of any preferred stock designation, indenture, loan or credit or other similar
agreement, other than this Agreement and not otherwise required to be furnished
to the Lenders pursuant to any other provision of this Section 7.02;
 
(h)          [Intentionally Omitted];
 
(i)            Concurrently with the delivery of any Reserve Report to the
Administrative Agent pursuant to Section 7.02(e), or after an Event of Default,
upon request, a list of all Persons purchasing Oil and Gas from any of the Loan
Parties or BEP I;
 
(j)           Prompt written notice, and in any event within three (3) Business
Days, of the occurrence of any Casualty Event;
 
(k)           Prompt written notice (and in any event within thirty (30) days
prior thereto) of any change (i) in any Loan Party’s organizational name or in
any trade name used to identify such Person in the conduct of its business or in
the ownership of its Properties, (ii) in the location of any Loan Party’s chief
executive office or principal place of business, (iii) in any Loan Party’s
identity or organizational structure or in the jurisdiction in which such Person
is incorporated or formed, (iv) in any Loan Party’s jurisdiction of organization
or such Person’s organizational identification number in such jurisdiction of
organization, and (v) in any Loan Party’s federal taxpayer identification
number, if any;
 
(l)           Promptly upon the request of the Administrative Agent, such copies
of all geological, engineering and related data contained in any of Loan
Parties’ files or readily accessible to the Loan Party relating to the Oil and
Gas Properties as may reasonably be requested;
 
(m)          On request by the Administrative Agent, based upon the
Administrative Agent’s or Lenders’ good faith belief that any Loan Party’s title
to the Mortgaged Properties (or BEP I’s title to Oil and Gas Properties owned by
it) or the Administrative Agent’s lien on the Loan Parties’ properties is
subject to claims of third parties, or if required by regulations to which the
Administrative Agent or any of the Lenders is subject, title and mortgage lien
evidence reasonably satisfactory to the Administrative Agent covering such
Mortgaged Property as may be designated by the Administrative Agent, covering
such Loan Party’s title thereto (or BEP I’s title to Oil and Gas Properties
owned by it) and evidencing that the Obligations are secured by liens and
security interests as provided in this Agreement and the Security Documents;
 
(n)           As soon as available, and in any event within 90 days after the
end of each fiscal year, a business and financial plan for Parent (in form
reasonably satisfactory to the Administrative Agent), prepared by a Responsible
Officer, setting forth for the current fiscal year, quarterly financial
projections and budgets for Parent, and for three fiscal years thereafter yearly
financial projections and budgets; and
 
(o)           Promptly, such additional information regarding the business,
financial or corporate affairs of the Loan Parties as the Administrative Agent,
at the reasonable request of any Lender, may from time to time request.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
Page 57
 

 
 

--------------------------------------------------------------------------------

 

Documents required to be delivered pursuant to Sections 7.01 and 7.02 (other
than Section 7.02(d)) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company's website on the Internet
or (ii) on which such documents are posted on the Company's behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent ); provided, however, that (x) the
Company shall deliver paper copies of such documents to the Administrative Agent
or any Lender that requests the Company to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (y) the Company shall notify the Administrative Agent
and each Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.  Notwithstanding anything
contained herein, in every instance the Company shall be required to provide
paper copies of the compliance certificates required by Section 7.02(d) to the
Administrative Agent.
 
7.03           Notices.  The Company shall promptly notify the Administrative
Agent:
 
(a)           of the occurrence of any Default,  Event of Default or BEP I
Default, or any event or circumstance that would reasonably be expected to
become a Default, Event of Default or BEP I Default of which a Responsible
Officer of the Company has actual knowledge;
 
(b)          of any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of Parent, the Company or any
subsidiary thereof; (ii) any dispute, litigation, investigation, proceeding or
suspension between Parent, the Company or any subsidiary thereof and any
Governmental Authority; (iii) the commencement of, or any material development
in, any litigation, proposed legislation, ordinance or regulation of a
Governmental Authority, or proceeding affecting Parent, the Company or any
subsidiary thereof; including pursuant to any applicable Environmental Laws; or
(iv) revocation, cancellation or failure to renew any license, permit or
franchise, where such breach, non-performance, default, dispute, litigation,
investigation, proceeding, suspension, proposed legislation, ordinance or
regulation, revocation, failure or loss could reasonably be expected to have a
Material Adverse Effect;
 
(c)          of any material change in accounting policies or financial
reporting practices by Parent, the Company or any Consolidated Subsidiary; or
 
(d)          of the formation or acquisition of any Restricted Subsidiary or
Unrestricted Entity.
 
Each notice under this Section 7.03 shall be accompanied by a written statement
by a Responsible Officer setting forth details of the occurrence referred to
therein, and stating what action such Loan Party proposes to take with respect
thereto and at what time.  Each notice under Section 7.03(a) shall describe with
particularity any and all clauses or provisions of this Agreement or other Loan
Document that have been (or foreseeably will be) breached or violated.
 
7.04           Preservation of Company Existence, Etc.  Each Loan Party shall,
and shall cause its Subsidiaries to:
 
(a)           preserve and maintain in full force and effect its legal
existence, and, except to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect, maintain its good
standing under the laws of its state or jurisdiction of formation, provided
however, that  (i) the liquidation, dissolution or wind-up of any Subsidiary
shall be permitted either to the extent assets of such Subsidiary are not
transferred to any party other than the Company or another Subsidiary, and (ii)
the merger or consolidation of any Subsidiary shall be permitted to the extent
set forth in Section 8.03;
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
Page 58
 

 
 

--------------------------------------------------------------------------------

 

(b)          preserve and maintain in full force and effect all governmental
rights, privileges, qualifications, permits, licenses and franchises necessary
or desirable in the normal conduct of its business except where the failure to
do so would not reasonably be expected to have a Material Adverse Effect;
 
(c)           use reasonable efforts, in the ordinary course of business, to
preserve its business organization and goodwill except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect; and
 
(d)           preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.
 
7.05           Maintenance of Property.  Each Loan Party shall, and shall cause
its Subsidiaries to, maintain and preserve all its Property which is used or
useful in its business in good working order and condition, ordinary wear and
tear excepted and to use the standard of care typical in the industry in the
operation and maintenance of its facilities except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect provided,
however, that nothing in this Section 7.05 shall prevent such Loan Party or its
Subsidiaries from abandoning any well or forfeiting, surrendering, releasing or
defaulting under any lease in the ordinary course of business which is not
materially disadvantageous in any way to the Lenders and which, in its opinion,
is in the best interest of such Loan Party, and each such Loan Party is and will
hereafter be in compliance with all obligations hereunder.
 
7.06           Title Information.  On or before the delivery to the
Administrative Agent and the Lenders of each Reserve Report required by Section
7.02(e), the Company will deliver title information in form and substance
acceptable to the Administrative Agent covering enough of the Oil and Gas
Properties evaluated by such Reserve Report that were not included in the
immediately preceding Reserve Report, so that the Administrative Agent shall
have received together with title information previously delivered to the
Administrative Agent, satisfactory title information on at least 80% of the
total net present value (determined by a discount factor of 10%) of the proved
Oil and Gas Properties evaluated by such Reserve Report.
 
7.07           Additional Collateral. In connection with each redetermination of
the Borrowing Base, the Company shall review the Reserve Report and the list of
current Mortgaged Properties (as described in Section 7.02(e)) to ascertain
whether the Mortgaged Properties represent at least 80% of the total net present
value (determined by a discount factor of 10%) of the Oil and Gas Properties
evaluated in the most recently completed Reserve Report after giving effect to
exploration and production activities, acquisitions, dispositions and
production.  In the event that the Mortgaged Properties do not represent at
least 80% of such total net present value, then the Company shall, and shall
cause each Loan Party to, grant, within thirty (30) days of delivery of the
certificate required under Section 7.02(e), to the Administrative Agent or its
designee as security for the Obligations a first-priority Lien interest on
additional Oil and Gas Properties not already subject to a Lien of the Security
Documents such that after giving effect thereto, the Mortgaged Properties will
represent at least 80% of such total net present value.  All such Liens will be
created and perfected by and in accordance with the provisions of deeds of
trust, security agreements and financing statements or other Security Documents,
all in form and substance reasonably satisfactory to the Administrative Agent or
its designee and in sufficient executed (and acknowledged where necessary or
appropriate) counterparts for recording purposes.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
Page 59
 

 
 

--------------------------------------------------------------------------------

 

7.08           Insurance.  Each Loan Party shall, and shall cause its
Subsidiaries to, maintain, with financially sound and reputable independent
insurers, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect. The loss payable clauses or provisions in said insurance policy or
policies insuring any of the Collateral for the Loan shall be endorsed in favor
of and made payable to the Administrative Agent as its interests may appear and
such policies shall name the Administrative Agent and the Lenders as “additional
insured” and provide that the insurer will give at least 30 days prior notice of
any cancellation to the Administrative Agent.
 
7.09           Payment of Obligations.  Each Loan Party shall, and shall cause
its Subsidiaries to, pay and discharge prior to delinquency, all their
respective obligations and liabilities, including: (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings and adequate reserves in accordance with GAAP are being maintained
by such Loan Party or its Subsidiary; (b) all lawful claims which, if unpaid,
would by law become a Lien upon its Property; and (c) all Indebtedness, as and
when due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness; except in each of (a),
(b) and (c), where the failure to do so would not reasonably be expected to have
a Material Adverse Effect.
 
7.10           Compliance with Laws.  Each Loan Party shall, and shall cause its
Subsidiaries to, comply in all material respects with all Requirements of Law of
any Governmental Authority having jurisdiction over it or its business
(including Environmental Laws, the Federal Fair Labor Standards Act and any
California Requirement of Law promulgated with respect to earthquakes), except
(a) such as may be contested in good faith or as to which a bona fide dispute
may exist or (b) where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.
 
7.11           Compliance with ERISA.  Each Loan Party shall, and shall cause
each of its ERISA Affiliates to: (a) maintain each Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state law; (b) cause each Plan which is qualified under Section
401(a) of the Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412 of the Code.
 
7.12           Inspection of Property and Books and Records.  Each Loan Party
shall, and shall cause its Subsidiaries to, maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of such Loan Party or its Subsidiary, as
applicable. Each Loan Party shall, and shall cause its Subsidiaries to, permit,
representatives and independent contractors of the Administrative Agent or any
Lender to visit and inspect any of their respective properties, to examine their
respective company, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective managers, directors, officers, and independent
public accountants, all at the expense of the Loan Parties and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to such Loan Party; provided, however,
when an Event of Default exists the Administrative Agent or any Lender may do
any of the foregoing at the expense of the Company at any time during normal
business hours and without advance notice.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
Page 60
 

 
 

--------------------------------------------------------------------------------

 

7.13           Environmental Laws.
 
(a)           Each Loan Party shall, and shall cause its Subsidiaries to, comply
with all applicable Environmental Laws and maintain all environmental, health
and safety permits, licenses and authorizations necessary for its operations and
will maintain such in full force and effect except where such noncompliance or
the failure to maintain such permits, licenses and authorizations would not
reasonably be expected to have a Material Adverse Effect.  Each Loan Party
shall, and shall cause its Subsidiaries to, promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future Release of any
Hazardous Materials on, under, about or from any of the Loan Parties’
Properties, which failure to commence and diligently prosecute to completion
could reasonably be expected to have a Material Adverse Effect.
 
(b)           Each Loan Party shall, and shall cause its Subsidiaries to,
establish and implement, such procedures as may be reasonably necessary to
continuously determine and assure that the Loan Party’s obligations under this
Section 7.13 are timely and fully satisfied, which failure to establish and
implement could reasonably be expected to have a Material Adverse Effect
 
(c)           Each Loan Party will, and will cause its Subsidiaries to, promptly
furnish to the Administrative Agent all written notices of violation, orders,
claims, citations, complaints, penalty assessments, suits or other proceedings
received by such Loan Party or Subsidiary, or of which it has notice, pending or
threatened against such Loan Party or any of its Subsidiaries, by any
Governmental Authority with respect to any alleged violation of or
non-compliance with any Environmental Laws or any permits, licenses or
authorizations related to Environmental Laws in connection with its ownership or
use of its Properties or the operation of its business, except where any such
alleged violations or incidents of non-compliance would not, individually or in
the aggregate, result in a penalty, assessment, fine or other cost or liability
exceeding $1,000,000.
 
(d)           Each Loan Party will, and will cause its Subsidiaries to, promptly
furnish to the Administrative Agent all requests for information, notices of
claim, demand letters, and other notifications, received by such Loan Party or
Subsidiary in connection with its ownership or use of its Properties or the
conduct of its business, relating to potential responsibility with respect to
any investigation or clean-up of Hazardous Materials at any location, except
where any such alleged responsibility would not, individually or in the
aggregate, result in a penalty, assessment, fine or other cost or liability
exceeding $1,000,000.
 
7.14           Pledge of Equity in New Subsidiary.  If, at any time after the
date of this Agreement, any new Subsidiary (other than BreitBurn GP LLC, for so
long as it is the general partner of the Parent) is acquired or created, then
the applicable Loan Party shall pledge all of the Equity of such Subsidiary and
deliver such documentation as the Administrative Agent requires in connection
with such pledge, including original stock or other ownership certificates
evidencing such Equity, together with undated stock powers for each such
certificate duly executed in blank and such additional closing documents,
certificates and legal opinions as the Administrative Agent shall reasonably
require.
 
7.15           New Subsidiary Guarantors.  If, at any time after the date of
this Agreement, there exists any subsidiary of a Loan Party (other than BEP I
and the Unrestricted Entities) that is not a Guarantor hereunder, or if BEP I or
any Unrestricted Entity becomes a Wholly Owned Subsidiary of a Loan Party, then
such Loan Party shall cause BEP I or each such Subsidiary, as applicable, to
execute and deliver to the Administrative Agent a Guaranty or supplement to
existing Guaranty, and a Security Agreement or supplement to existing Security
Agreement, and other documents and opinions as required pursuant to Sections
4.02 and 4.05.
 
7.16           Use of Proceeds.  The Company shall use the proceeds of the Loans
(a) to refinance the Loans outstanding on the Effective Date under the Existing
Credit Agreement, (b) to reimburse the Issuing Lender for drawings made under
Letters of Credit, (c) for working capital purposes (including capital
expenditures made for the exploration and development of Oil and Gas Properties)
of the Company and its Subsidiaries, (d) for general company purposes of the
Company and its Subsidiaries, and (e) to make Loans and Investments permitted
under Section 8.04 and Restricted Payments permitted under Section 8.09.  The
Company shall use Letters of Credit as support for Derivative Contracts and for
other general company purposes of the Company and its Subsidiaries.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
Page 61
 

 
 

--------------------------------------------------------------------------------

 

7.17           Operating Accounts.  The Loan Parties and their Subsidiaries
shall maintain with Administrative Agent all primary operating and depository
accounts.
 
7.18           Phase I Reports.  As soon as available, and in any case within
fifteen (15) days prior to acquiring any Oil and Gas Properties directly or
indirectly through a Subsidiary each Loan Party shall deliver to the Lenders a
Phase I Report covering such Oil and Gas Properties to be acquired in form and
substance reasonably satisfactory to the Administrative Agent.
 
7.19           Further Assurances.
 
(a)           Each Loan Party will promptly cure any defects in the creation and
issuance of the Notes and the execution and delivery of this Agreement, the
Security Documents or any other instruments referred to or mentioned herein or
therein.  The Company at its expense will promptly do all acts and things, and
will execute and file or record, all instruments reasonably requested by the
Administrative Agent, to establish, perfect, maintain and continue the perfected
security interest of the Administrative Agent in or the Lien of the
Administrative Agent on the Mortgaged Properties.  Upon request by the
Administrative Agent, each Loan Party shall promptly execute such additional
Security Documents covering any new Oil and Gas Properties reflected on the
Quarterly Status Reports or any new Subsidiaries of the Loan Parties.  The
Company will pay the costs and expenses of all filings and recordings and all
searches deemed necessary by the Administrative Agent to establish and determine
the validity and the priority of the Liens created or intended to be created by
the Security Documents; and such Loan Party will satisfy all other claims and
charges which in the reasonable opinion of the Administrative Agent might
prejudice, impair or otherwise affect any of the Mortgaged Properties or any
Liens thereon in favor of the Administrative Agent for the benefit of the
Issuing Lender and the Lenders.
 
(b)          Each Loan Party hereby authorizes the Administrative Agent to file
one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Mortgaged Property without the signature of
such Loan Party where permitted by law. A carbon, photographic or other
reproduction of the Security Documents or any financing statement covering the
Mortgaged Property or any part thereof shall be sufficient as a financing
statement where permitted by law.  The Administrative Agent will promptly send
such Loan Party any financing or continuation statements it files without the
signature of such Loan Party and the Administrative Agent will promptly send the
Company the filing or recordation information with respect thereto.
 
ARTICLE VIII.
 
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation (other than Obligations in respect of (i) indemnification, expense
reimbursement, tax gross-up or yield protection for which no claim has been
made, or (ii) Lender Derivative Contracts) shall remain unpaid or unsatisfied,
or any Letter of Credit remains outstanding:
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
Page 62
 

 
 

--------------------------------------------------------------------------------

 

8.01           Limitation on Liens.  Each Loan Party agrees that it shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly, make,
create, incur, assume or suffer to exist any Lien upon or with respect to any
part of its property, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):
 
(a)           any Lien created under any Loan Document;
 
(b)           Liens for Taxes, fees, assessments or other governmental charges
which are not delinquent or remain payable without penalty, or to the extent
that non-payment thereof is permitted by Section 7.09;
 
(c)           carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
(whether by law or by contract) which are not delinquent or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;
 
(d)           Liens consisting of pledges or deposits required in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation;
 
(e)           Liens on the Property of such Loan Party securing (i) the
non-delinquent performance of bids, trade contracts (other than for borrowed
money), and statutory or regulatory obligations, (ii) contingent obligations on
surety, performance and appeal bonds, and (iii) other non-delinquent obligations
of a like nature; in each case, incurred in the ordinary course of business;
 
(f)           easements, rights-of-way, restrictions, defects or other
exceptions to title (including, but not limited to, the contractual nature of
the Company’s interest in the Brea Oil Field, Orange County, California, and the
failure of certain Indian Tribes to act on assignment consents in certain
Wyoming properties in connection with the acquisition by the Company of
Properties from Nautilus Resources, LLC and Phoenix Production Company) and
other similar encumbrances incurred in the ordinary course of business which, in
the aggregate, are not substantial in amount, are not incurred to secure
Indebtedness, and which do not in any case materially detract from the value of
the Property subject thereto or interfere with the ordinary conduct of the
businesses of the Loan Parties or BEP I;
 
(g)           Liens arising solely by virtue of any statutory or common law
provision relating to bankers’ liens, rights of set-off or similar rights and
remedies as to deposit accounts maintained with a depository institution; or
under any deposit account agreement entered into in the ordinary course of
business; provided that, with respect to each such deposit account and funds
held therein: (i) no such deposit account or funds constitute a dedicated cash
collateral account or cash collateral or are subject to restrictions against
access by the applicable Loan Party, (ii) the Loan Party maintains (subject to
such right of set off) dominion and control over such account(s) and funds,
(iii) no such deposit account or funds are intended by any Loan Party to provide
cash collateral to the depository institution, and (iv) if the balance in a
deposit account exceeds $100,000, then the following additional provision shall
apply: except during such times as the institution holding such account is a
Lender, no such deposit account or any funds contained therein shall at any time
secure any obligations under Derivative Contracts, other Indebtedness, or any
obligations other than the obligation to pay fees, expenses and other amounts
owed to the account-holding depository institution associated with the
maintenance of such deposit account;
 
(h)           Oil and Gas Liens;
 
(i)            judgment Liens securing judgments that do not constitute Events
of Default under Section 9.01(i);
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
Page 63
 

 
 

--------------------------------------------------------------------------------

 

(j)           deposits of cash or Cash Equivalents in the ordinary course of
business not to exceed the amount of $1,000,000 in the aggregate to secure the
performance of leases and contracts entered into in the ordinary course of
business, but only to the extent securing performance obligations that do not
constitute Indebtedness;
 
(k)          existing Liens described on Schedule 8.01;
 
(l)           Liens granted to secure payment of Capitalized Lease Obligations
and purchase money Indebtedness of the Loan Parties, so long as such
Indebtedness is permitted under Section 8.05(g), provided that such Liens (i)
attach only to the assets acquired with the proceeds of such Indebtedness and
(ii) do not cover any Hydrocarbon Interests or equity interests in Persons
owning direct or indirect interests in Hydrocarbon Interests);
 
(m)          Liens securing reimbursement obligations of the Loan Parties
permitted to be incurred by the Loan Parties pursuant to the terms of this
Agreement, and related expenses, in respect of letters of credit issued for the
account of the Loan Parties in connection with the purchase of goods by the Loan
Parties in the ordinary course of business and on payment terms of no more than
90 days after the date of delivery of such goods, provided that such Liens (i)
attach only to the specific goods so purchased and title documents in respect
thereof and (ii) do not cover any Hydrocarbon Interests ; and provided further
that the aggregate amount of reimbursement obligations secured by Liens
permitted by under this Section 8.01(m) at any time outstanding, when added to
the aggregate amount of obligations then outstanding that are secured by Liens
permitted under Section 8.01(n), shall not exceed $1,000,000;
 
(n)           Liens of sellers of goods to the Loan Parties arising by operation
of law under Article 2 of the UCC or similar provisions of applicable law in the
ordinary course of business, covering only the goods sold and title documents in
respect thereof and securing only the unpaid purchase price for such goods and
related expenses; provided that such Liens do not cover any Hydrocarbon
Interests or equity interests in Persons owning direct or indirect interests in
Hydrocarbon Interests; and provided further that the aggregate amount of
obligations at any time outstanding that are secured by Liens permitted by this
Section 8.01(n), when added to the aggregate amount of reimbursement obligations
then outstanding secured by Liens permitted under Section 8.01(m), shall not
exceed $1,000,000;
 
(o)          other Liens on property or assets (other than Oil and Gas
Properties and equity interests in Persons owning direct or indirect interests
in Oil and Gas Properties) securing obligations not exceeding at any time, in
the aggregate, $1,000,000;
 
(p)           Liens on assets (other than Oil and Gas Properties and equity
interests in Persons owning direct or indirect interests in Oil and Gas
Properties) securing Assumed Indebtedness as permitted under Section 8.05(h)
provided that such Liens do not attach to any other assets; and
 
(q)           Liens in favor of the Issuing Lender and/or Swingline Lender,
including pursuant to Section 2.15, to cash collateralize or otherwise secure
the obligations of a Defaulting Lender to fund risk participations hereunder.
 
8.02           Disposition of Assets.  Each Loan Party agrees that it shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) (collectively, “Dispositions”) any interests owned by
any Loan Party or by any Subsidiary of a Loan Party in Oil and Gas Properties or
in other Property used or useful by the Loan Parties or Subsidiaries in
connection with such Oil and Gas Properties (including accounts and notes
receivable, with or without recourse) or enter into any agreement to do any of
the foregoing, except:
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
Page 64
 

 
 

--------------------------------------------------------------------------------

 

(a)           as permitted under Sections 7.05, 8.03, 8.04 or 8.09;
 
(b)           Dispositions of inventory, including produced Oil and Gas, in the
ordinary course of business;
 
(c)           Dispositions by the Company or any of its Subsidiaries to the
Company or to a Guarantor provided that a Disposition of any Mortgaged Property
otherwise permitted under this Section 8.02(c) shall be permitted only if such
Mortgaged Property remains subject to a Lien in favor of the Administrative
Agent for the benefit of the Lenders and the Lender Derivative Parties pursuant
to documentation executed by the transferee reasonably satisfactory to the
Administrative Agent, and in the case of a Disposition to a Guarantor that is a
Subsidiary, (x) the transferee Subsidiary is engaged in the Principal Business
and (y) the transferee Subsidiary is Solvent prior to and after giving effect to
such Disposition;
 
(d)           used, worn-out or surplus equipment in the ordinary course of
business; and
 
(e)           Dispositions not otherwise permitted under Sections 8.02(a) – (d)
above; provided that, (i) no Event of Default shall exist at the time of such
Disposition or result therefrom, and (ii) the aggregate value (as determined by
the Administrative Agent to be the value assigned to such Properties under the
most recent Reserve Report) of all Dispositions of Oil and Gas Properties made
by the Loan Parties and by BEP I, plus the net effect of hedge modifications
permitted under Section 8.10(d) during such period, together, shall not exceed
in any Borrowing Base Period five percent (5%) of the Borrowing Base then in
effect; further provided that, the Borrowing Base shall be automatically reduced
by an amount equal to the aggregate Borrowing Base value of such Oil and Gas
Properties (as determined by the Administrative Agent to be the value assigned
to such properties under the most recent Borrowing Base) and to the extent a
Borrowing Base Deficiency results from such reduction, up to one-hundred percent
(100%) of the proceeds of such Dispositions, net of reasonable fees, expenses
and taxes, shall be applied, as necessary, to cure such Borrowing Base
Deficiency.
 
8.03           Consolidations and Mergers.  No Loan Party shall, or permit any
of its Subsidiaries to, merge, consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except:
 
(a)           any Subsidiary may merge with any Loan Party, provided that the
Company or other Loan Party, as applicable, shall be the continuing or surviving
entity;
 
(b)           any Subsidiary may sell, convey, transfer, lease or otherwise
dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise), to the Company or any other Subsidiary that is a Guarantor; and
 
(c)           Dispositions permitted under Section 8.02(e).
 
8.04           Loans and Investments.  No Loan Party shall, or permit any of its
Subsidiaries to, purchase, acquire, or own, or permit any of its Subsidiaries to
purchase, acquire, or own any capital stock, equity interest, or any obligations
or other securities of, or any interest in, any Person (including any
Unrestricted Entity), or make any Acquisition, or make any advance, loan,
extension of credit or capital contribution to or any other investment in
(collectively, “Investments”) any Person including any Restricted Subsidiary,
Unrestricted Entity or Affiliate of the Company, except for:
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
Page 65
 

 
 

--------------------------------------------------------------------------------

 

(a)           (i) Investments made on or prior to the Effective Date in the
entities described in Schedule 6.19, and (ii) existing Investments described in
Schedule 8.04;
 
(b)           Investments in Cash Equivalents;
 
(c)           extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business;
 
(d)           Investments (i) by Parent in or to the Company, and (ii) by the
Company or any Subsidiary in or to a Domestic Subsidiary that is a Guarantor or
that becomes a Guarantor upon the making of such Investments, provided, however,
that in the case of this clause (ii), during the continuation of an Event of
Default, no such Investments shall be made except to the extent determined by
the Company in the exercise of its good faith judgment to be reasonably
necessary to preserve the Mortgaged Properties;
 
(e)           Investments permitted under Section 8.02(c);
 
(f)           Investments in Derivative Contracts permitted under Section 8.10;
 
(g)           Investments with third parties that (i) are customary in the oil
and gas business, (ii) are made in the ordinary course of such Person’s
business, and (iii) are made in the form of or pursuant to Operating Agreements,
process agreements, farm-in agreements, farm-out agreements, development
agreements, unitization agreements, pooling agreements, joint bidding
agreements, service contracts and other similar agreements;
 
(h)           extensions of credit by the Company to any of its full time
employees which do not exceed $500,000 at any time outstanding in the aggregate
to all such employees;
 
(i)            non-hostile Acquisitions of Equity or other Acquisitions;
provided that: (i) immediately prior to and after giving effect to each such
Acquisition, no Default or Event of Default exists or would result therefrom;
(ii) if such Acquisition is of Equity of a Person, (x) all of the Equity of such
Person is acquired and such Person becomes a Guarantor and grants a lien on its
assets, and all the Equity in such Person is pledged as Collateral for the
Obligations, in accordance with Section 4.01 and (y) such Person is principally
engaged in the same business as the Loan Parties; and (iii) the Company shall be
in pro forma compliance with the covenants set forth in Section 8.14, 8.15 and
8.16 based on the trailing four (4) quarters and as adjusted on a pro forma
basis for such Acquisition;
 
(j)           [Intentionally Omitted];
 
(k)           to the extent not otherwise permitted under this Section 8.04,
Investments in the Unrestricted Entities approved by the Majority Lenders;
 
(l)           (i) Investments received in connection with the bankruptcy or
reorganization of suppliers and customers; and (ii) Investments consisting of
extensions of credit in the form of notes receivable received in settlement of
delinquent obligations of and other disputes with suppliers and customers, to
the extent reasonably necessary in order to prevent or limit loss; and in the
case of clauses (i) and (ii), arising in the ordinary course of business;
provided that the aggregate principal amount of notes received pursuant to
clause (ii) shall not exceed $5,000,000 in principal amount outstanding at any
time;
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
Page 66
 

 
 

--------------------------------------------------------------------------------

 

(m)          Investments consisting of extensions of credit in the form of notes
receivable (“Seller Notes”) received as consideration for any Disposition
permitted under Section 8.02(e) (other than Dispositions of interests under
Derivative Contracts), but only to the extent that such consideration is not
prohibited by such Section provided that, (i) after giving effect to any such
Disposition, there shall be no Borrowing Base Deficiency; and (ii) the aggregate
principal amount outstanding under such Seller Notes (excluding any Seller Notes
with respect to the sale of assets other than Oil and Gas Properties and
excluding equity interests in Subsidiaries that do not own, directly or
indirectly, any Oil and Gas Properties) shall not at any time exceed
$10,000,000;
 
(n)           Contingent Obligations permitted under Section 8.08; and
 
(o)          other Investments made after the Effective Date in an amount not to
exceed $5,000,000 in the aggregate.
 
8.05           Limitation on Indebtedness.  No Loan Party shall, or permit any
of its Subsidiaries to, create, incur, assume, suffer to exist, or otherwise
become or remain directly or indirectly liable with respect to, any
Indebtedness, except:
 
(a)           Indebtedness incurred pursuant to this Agreement or the other Loan
Documents;
 
(b)           Indebtedness consisting of Contingent Obligations permitted
pursuant to Section 8.08;
 
(c)           Indebtedness incurred in connection with the issuance of
Derivative Contracts permitted under Section 8.10 hereof;
 
(d)          specific Indebtedness outstanding on the date hereof and listed in
Schedule 8.05 hereto; and
 
(e)           Senior Unsecured Notes and guaranties given by the Company, the
Parent or any Subsidiary that is a guarantor hereunder with respect thereto;
provided that (i) the principal amount of such Indebtedness shall not exceed
$350,000,000 in the aggregate, and (ii) after giving pro forma effect to such
issuance and any attendant automatic reduction in the Borrowing Base (and any
resulting mandatory prepayment) required by the second proviso of this clause
(e), Parent shall be in compliance with Sections 8.14,  8.15 and 8.16 for the
four-fiscal quarter period most recently ended, further provided that, the
Borrowing Base shall automatically reduce on the date of such issuance of Senior
Unsecured Notes by an amount equal to 25% of the stated principal amount of such
Senior Unsecured Notes;
 
(f)           Indebtedness constituting Investments that are permitted pursuant
to Section 8.04(d);
 
(g)           Capitalized Lease Obligations and purchase money Indebtedness in
an aggregate principal amount not to exceed $1,000,000 outstanding at any time;
 
(h)           Assumed Indebtedness, in an aggregate principal not to exceed
$1,000,000 outstanding at any time; and
 
(i)            Unsecured Indebtedness not otherwise permitted under Sections
8.05(a) – (h) above in an aggregate principal amount not exceeding $10,000,000
at any time outstanding.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
Page 67
 

 
 

--------------------------------------------------------------------------------

 

8.06           Transactions with Affiliates.  No Loan Party shall, or permit any
of its Subsidiaries to, enter into any transaction with or make any payment or
transfer to (collectively, “Transactions”) any Affiliate of the Company or such
Loan Party, except in the ordinary course of business and upon fair and
reasonable terms no less favorable to the Company or such other Person than
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate of the Company; provided, however that the foregoing restriction shall
not apply to transactions between or among Loan Parties.  Nothing in this
Section 8.06 shall restrict the Company’s ability to make Restricted Payments
permitted under Section 8.09.
 
8.07           Margin Stock.
 
(a)           No Loan Party shall use any portion of the Loan proceeds, directly
or indirectly, (i) to purchase or carry Margin Stock, (ii) to repay or otherwise
refinance indebtedness of the Company or others incurred to purchase or carry
Margin Stock, (iii) to extend credit for the purpose of purchasing or carrying
any Margin Stock, or (iv) to acquire any security in any transaction that is
subject to Section 13 or 14 of the Exchange Act. If requested by the
Administrative Agent, the Company will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 or such other form referred to in Regulation U or
Regulation X of the FRB, as the case may be.
 
(b)           The Loan Parties, individually or in the aggregate, shall not at
any time own Margin Stock the value of which, for purposes of Regulation U,
would exceed 10% of the value of the Collateral unless (i) such Margin Stock
shall have been pledged to the Administrative Agent to secure the Obligations
and the relevant Loan Party shall have delivered such documentation as the
Administrative Agent requires in connection with such pledge and (ii) the
Company shall have furnished to the Administrative Agent and each Lender a
statement in conformity with the requirements of FR Form U-1 or such other form
referred to in Regulation U or Regulation X of the FRB, as the case may be.
 
8.08           Contingent Obligations.  No Loan Party shall, or permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Contingent
Obligations except:
 
(a)           endorsements for collection or deposit in the ordinary course of
business;
 
(b)           Derivative Contracts permitted under Section 8.10 hereof and
Guaranty Obligations of Parent with respect to the Florida Crude Oil Purchase
Contracts;
 
(c)           Contingent Obligations of the Loan Parties listed in Schedule 8.08
hereto, not to exceed $1,000,000 in the aggregate outstanding at any time;
 
(d)           plugging bonds, performance bonds and fidelity bonds issued for
the account of the Company or its Subsidiaries, obligations to indemnify or make
whole any surety and similar agreements incurred in the ordinary course of
business, provided that such obligations shall not exceed $10,000,000 in the
aggregate;
 
(e)           this Agreement and the Loan Documents;
 
(f)            Contingent Obligations of any Loan Party in respect of
obligations of any other Loan Party to the extent such Obligations are permitted
under the Loan Documents; and
 
(g)           any other Contingent Obligations of the Loan Parties to the extent
not described in Sections 8.08(a) - (f) not to exceed an aggregate amount of
$10,000,000 outstanding at any time.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
Page 68
 

 
 

--------------------------------------------------------------------------------

 

8.09           Restricted Payments.  No Loan Party shall, or permit any of its
Subsidiaries to, purchase, redeem or otherwise acquire for value any membership
interests, partnership interests, capital accounts, shares of its capital stock
or any warrants, rights or options to acquire such membership interest,
partnership interest or shares, now or hereafter outstanding from its members,
partners or stockholders or declare or pay any distribution, dividend or return
capital to its members, partners or stockholders, or make any distribution of
assets in cash or in kind to its members, partners or stockholders (collectively
“Restricted Payments”); except (a) Parent may declare and pay dividends with
respect to its Equity payable solely in additional shares of its Equity, (b)
Subsidiaries of the Company may declare and pay dividends ratably with respect
to their Equity, (c) the Company may declare and pay dividends to Parent, and
(d) Parent may declare and pay to its Equity owners quarterly cash dividends of
Available Cash or otherwise purchase, redeem or acquire for value any membership
interests, partnership interests, capital accounts, shares of its capital stock
or any warrants, rights or options to acquire such membership interest,
partnership interest or shares from its members, partners or stockholders in
accordance with its partnership agreement, so long as no Event of Default exists
or would result therefrom, and after giving effect to such Restricted Payment,
(i) the Loan Parties exhibit pro-forma compliance with all terms and conditions
of this Agreement, and (ii) the Available Borrowing Base equals an amount no
less than the lesser of (A) ten percent (10%) of the Borrowing Base, and (B) the
greater of (x) $50,000,000 and (y) twice the amount of the proposed Restricted
Payment.  By making a Restricted Payment pursuant to clause (d) above, Parent
represents and warrants to Administrative Agent and the Lenders that the
conditions for making such Restricted Payment have been satisfied.
 
8.10           Derivative Contracts.  No Loan Party shall, or permit any of its
Subsidiaries to, enter into or in any manner be liable on any Derivative
Contract except:
 
(a)           Derivative Contracts entered into by the Company with the purpose
and effect of limiting or reducing the market price risk of Oil and Gas expected
to be produced by the Company and its Subsidiaries provided that at all times:
(i) each such Derivative Contract limits or reduces such market price risk for a
term of no more than sixty (60) months; (ii) no such contract, at the time it is
entered into, when aggregated with all Derivative Contracts permitted under this
Section 8.10(a) (but excluding put option contracts or similar “floor”
arrangements) requires the Loan Parties and BEP I, collectively, to deliver more
than 85% of the reasonably anticipated production for each month for the total
Oil and Gas classified as either “proved producing” or “proved developed
non-producing” on (x) the Oil and Gas Properties covered under the most recent
Reserve Report delivered to the Administrative Agent and (y) any Oil and Gas
Properties acquired by the Loan Parties or BEP I after the effective date of
such Reserve Report classified as “proved producing” or “proved developed
non-producing,” (provided however, the “proved developed non-producing” reserves
included in such calculation shall not exceed 20% of the “proved producing”
reserves), provided, however, that with regard to a "costless collar" that
involves the purchase of a put and the sale of a call for the same volumes and
dates and commodities, only the volumes associated with the put or the call (but
not both) will be included in calculating the 85% threshold, and (iii) each such
contract shall be between the Company and a Lender Derivative Provider, or with
an unsecured counterparty or have a guarantor of the obligation of the unsecured
counterparty who, at the time the contract is made, has long-term obligations
rated BBB+ or Baal or better, respectively, by Standard & Poor’s Corporation or
Moody’s Investors Services, Inc. (or a successor credit rating agency)
(excluding (x) Derivative Contracts offered by national commodity exchange for
which no credit rating is required and (y) the Florida Crude Oil Purchase
Contracts for so long as such contracts are with Plains Marketing, L.P. or a
wholly owned subsidiary of Plains All American Pipeline, L.P.);
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P.
Page 69
 

 
 

--------------------------------------------------------------------------------

 
 
(b)           Derivative Contracts entered into by the Company with the purpose
and effect of fixing interest rates on a principal amount of Indebtedness of the
Company that is accruing interest at a variable rate, provided that (i) the
floating rate index of each such contract generally matches the index used to
determine the floating rates of interest on the corresponding Indebtedness of
the Company to be hedged by such contract, (ii) no such contract, except those
with a Lender or its Affiliate, when aggregated with all Derivative Contracts
permitted under Sections 8.10(a) and (b), requires the Company to put up money,
assets, letters of credit, or other security against the event of its
non-performance prior to actual default by the Company in performing obligations
thereunder, and (iii) each such contract shall be with a Lender Derivative
Provider, or with an unsecured counterparty or have a guarantor of the
obligation of an unsecured counterparty who, at the time the contract is made,
has long-term obligations rated A+ or A1 or better, respectively, by Standard &
Poor’s Corporation or Moody’s Investors Services, Inc. (or a successor credit
rating agency);
 
(c)           In the event of a Derivative Contract between the Company and any
of the Lenders, the Contingent Obligation evidenced under such Derivative
Contract shall not be applied against such Lender’s Commitment nor against the
Effective Amount.  Any obligation of a Loan Party under any Lender Derivative
Contract shall be treated as an Obligation pari passu and secured pro rata under
the Security Documents with all other Obligations as more particularly provided
under Section 9.02 and 11.11; and
 
(d)           The Company shall not modify in any material respect to the extent
it adversely affects the then-current Borrowing Base or terminate any Derivative
Contracts to which it is currently a party or subsequently becomes a party
without the consent of the Administrative Agent, except that (i) Derivative
Contracts with a party who ceases to be a Lender (or  an Affiliate of a Lender)
may be terminated in connection with the assignment, amendment  or other
transaction pursuant to which such party ceases to be a Lender or an Affiliate
of a Lender, and (ii) so long as no Default or Event of Default exists,
Derivative Contracts may be modified or terminated, provided that, the net
effect of the modifications or terminations of such Derivative Contracts (after
giving effect to any new Derivative Contracts entered into during such Borrowing
Base Period prior to or in connection with, such modification or termination),
as determined by the Administrative Agent, plus the aggregate value (as
determined by the value assigned to such properties under the most recent
Reserve Report) of all Dispositions of Oil and Gas Properties made by the Loan
Parties during such period, together, shall not exceed in any Borrowing Base
Period five percent (5%) of the Borrowing Base then in effect; further provided
that, the Borrowing Base shall be automatically reduced by an amount equal to
the net effect of the modifications or terminations of such Derivative Contracts
(after giving effect to any new Derivative Contracts entered into during such
Borrowing Base Period prior to or in connection with, such modification or
termination) and to the extent a Borrowing Base Deficiency results from such
reduction, up to one-hundred (100%) of the cash and cash equivalent proceeds of
such modifications or terminations of Derivative Contracts received by the Loan
Parties, net of payment of, or provisions for reasonable out-of-pocket fees,
expenses and taxes incurred by the Company in connection with such transaction,
shall be applied, as necessary, to cure such Borrowing Base Deficiency.
 
8.11        Change in Business; Amendments to Organization Documents and Certain
Acquisition Agreements; Corporate Structure; Tax Status.
 
(a)           The Loan Parties shall not, and shall not permit any of their
Subsidiaries to, (i) own Equity of any Foreign Person, or make any expenditure
in or related to Oil and Gas Properties not located within the geographic
boundaries of the United States, or (ii) enter into, or allow any Subsidiary to
enter into, any joint ventures except as permitted by Section 8.04.
 
(b)           The Loan Parties shall not, and shall not permit any subsidiary
to, engage in any business or activity other than its Principal Business.
 
(c)           The Loan Parties shall not alter, amend or modify in any manner
materially adverse to the Lenders any of its Organization Documents.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P
Page 70
 

--------------------------------------------------------------------------------


 
(d)           Parent shall not alter, and shall take such actions as may be
required in order to maintain, its status as a partnership for United States
federal income tax purposes.
 
8.12        Accounting Changes.  Except as expressly permitted by the Lenders,
no Loan Party shall, or permit any Subsidiary to, make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or
change the fiscal year of any Loan Party.
 
8.13        ERISA Compliance.  Except as would not reasonably be expected to
result in a Material Adverse Effect, no Loan Party will , or permit any
Subsidiary to, at any time:
 
(a)           engage in, or permit any ERISA Affiliate to engage in, any
transaction in connection with which any Loan Party or any ERISA Affiliate could
be subjected to either a civil penalty assessed pursuant to subsections (c), (i)
or (l) of section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D of
the Code.
 
(b)           terminate, or permit any ERISA Affiliate to terminate, any Pension
Plan in a manner, or take any other action with respect to any Pension Plan,
which could result in any liability of such Loan Party or any ERISA Affiliate to
the PBGC.
 
(c)           fail to make, or permit any ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, any Loan Party or any ERISA
Affiliate is required to pay as contributions thereto.
 
(d)           permit to exist, or allow any ERISA Affiliate to permit to exist,
any accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan.
 
(e)           permit, or allow any ERISA Affiliate to permit, the actuarial
present value of the benefit liabilities under any Plan maintained by any Loan
Party or any ERISA Affiliate which is regulated under Title IV of ERISA to
exceed the current value of the assets (computed on a plan termination basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities.  The term “actuarial present value of the benefit liabilities”
shall have the meaning specified in section 4041 of ERISA.
 
(f)           incur, or permit any ERISA Affiliate to incur, any withdrawal
liability pursuant to Section 4201 or 4202 of ERISA.
 
(g)           acquire, or permit any ERISA Affiliate to acquire, an interest in
any Person that causes such Person to become an ERISA Affiliate with respect to
such Loan Party or with respect to any ERISA Affiliate of such Loan Party if
such Person sponsors, maintains or contributes to, or at any time in the
six-year period preceding such acquisition has sponsored, maintained, or
contributed to, (i) any Multiemployer Plan with respect to which such Person has
an outstanding withdrawal liability under Section 4201 or 4202 of ERISA, or (ii)
any other Plan that is subject to Title IV of ERISA under which the actuarial
present value of the benefit liabilities under such Plan exceeds the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities.
 
(h)           incur, or permit any ERISA Affiliate to incur, a liability to or
on account of a Plan under sections 515, 4062, 4063, 4064, or 4204 of ERISA.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P
Page 71
 

--------------------------------------------------------------------------------


 
(i)           contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any employee welfare benefit plan, as defined in section 3(1) of ERISA, that
provides retiree benefits to former employees of such entities (other than
coverage mandated by applicable law), that may not be terminated by such
entities in their sole discretion at any time without any material liability.
 
(j)           amend, or permit any ERISA Affiliate to amend, a Plan resulting in
an increase in current liability such that such Loan Party or any ERISA
Affiliate is required to provide security to such Plan under section 401(a)(29)
of the Code.
 
8.14        Interest Coverage Ratio.  Parent shall not permit, as of the last
day of each fiscal quarter beginning with the fiscal quarter ended March 31,
2010, the ratio of EBITDAX for the four (4) fiscal quarters ending on such date
to Consolidated Interest Expense for the four (4) fiscal quarters ending on such
date to be less than 2.75 to 1.00.
 
8.15        Leverage Ratio.  Parent shall not permit the ratio of Total
Indebtedness to EBITDAX for the four (4) fiscal quarters ending on the last day
of each fiscal quarter beginning with the fiscal quarter ended March 31, 2010,
to be greater than 3.75 to 1.00.
 
8.16        Current Ratio.  Parent shall not permit, as of the last day of any
fiscal quarter beginning with the fiscal quarter ending on March 31, 2010, the
ratio of Current Assets to Current Liabilities to be less than 1.00 to 1.00.
 
8.17        Negative Pledge.  Enter into or permit to exist any contractual
obligation (other than this Agreement or any other Loan Document) that limits
the ability (a) of any Subsidiary to make Restricted Payments to or otherwise
transfer property to Parent, the Company or any Guarantor, (b) of Parent to
Guarantee the Indebtedness of the Company, or any Subsidiary to Guarantee the
Indebtedness of the Company, or (c) of Parent, the Company, or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person to
secure the Obligations.
 
8.18        Unrestricted Entities.  No Loan Party or any of its Subsidiaries
shall guarantee or otherwise become liable in respect of any Indebtedness or any
other obligations, or grant any Lien on any of its property to secure any
Indebtedness of or other obligations of, or provide any other form of credit
support to, any Unrestricted Entity.
 
ARTICLE IX.

 
EVENTS OF DEFAULT
 
9.01        Event of Default.  Any of the following shall constitute an “Event
of Default”:
 
(a)           Non-Payment.  The Company or any other Loan Party fails to pay (i)
when and as required to be paid herein, any amount of principal of any Loan,
(ii) fails to pay within three (3) days of when due, interest on any Loan, or
(ii) fails to pay within five (5) Business Days of when due any fee or other
amount payable hereunder or under any other Loan Document; or
 
(b)           Representation or Warranty.  Any representation or warranty by any
Loan Party made or deemed made herein, in any other Loan Document, or which is
contained in any certificate, document or financial or other statement by the
Company, any other Loan Party, or any Responsible Officer of such Person,
furnished at any time under this Agreement, or in or under any other Loan
Document, is incorrect in any material respect on or as of the date made or
deemed made; or
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P
Page 72
 

--------------------------------------------------------------------------------


 
(c)           Specific Defaults.  Any Loan Party fails to perform or observe any
term, covenant or agreement contained in Section 7.03(a) or Article VIII (except
for such Liens under Section 8.01 other than arising by consensual action of
such Loan Party); or
 
(d)           Other Defaults.  An Event of Default as defined in any Security
Document shall occur, or any Loan Party fails to perform or observe any other
term or covenant contained in this Agreement (other than described in this
Section 9.01) or any other Loan Document, and same shall continue unremedied for
a period of 30 days after the earlier of (i) the date upon which a Responsible
Officer knew thereof or (ii) the date upon which written notice thereof is given
to the Company by the Administrative Agent or any Lender; or
 
(e)           Cross-Acceleration.  (i) any Loan Party or any Subsidiary thereof
fails to make any payment in respect of any Indebtedness or Contingent
Obligation having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the $10,000,000 when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) and such failure continues after the applicable grace period, if any,
specified in the relevant document on the date of such failure; or (ii) any Loan
Party or any Subsidiary thereof fails after the applicable grace or notice
period, if any, specified in the relevant document on the date of such failure
to perform or observe any other condition or covenant, or any other event shall
occur or condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation having an aggregate principal amount of
more than $10,000,000 which results in such Indebtedness or such Contingent
Obligation being declared due and payable (or becoming subject to mandatory
repurchase or redemption) prior to its stated maturity; or
 
(f)           Insolvency; Voluntary Proceedings.  Any Loan Party, any Subsidiary
thereof or BreitBurn GP LLC (i) generally fails to pay, or admits in writing its
inability to pay, its debts as they become due, subject to applicable grace
periods, if any, whether at stated maturity or otherwise; (ii) commences any
Insolvency Proceeding with respect to itself; or (iii) takes any action to
effectuate or authorize any of the foregoing; or
 
(g)           Involuntary Proceedings.  (i) Any involuntary Insolvency
Proceeding is commenced or filed against any Loan Party, any Subsidiary thereof
or BreitBurn GP LLC, or any writ, judgment, warrant of attachment, execution or
similar process, is issued or levied against all or a substantial part of any
such Person’s properties, and any such proceeding or petition shall not be
dismissed, or such writ, judgment, warrant of attachment, execution or similar
process shall not be released, vacated or fully bonded within 60 days after
commencement, filing or levy; (ii) any Loan Party, any Subsidiary thereof  or
BreitBurn GP LLC admits the material allegations of a petition against it in any
Insolvency Proceeding, or an order for relief (or similar order under non-U.S.
law) is ordered in any Insolvency Proceeding; or (iii) any Loan Party, any
Subsidiary thereof or BreitBurn GP LLC acquiesces in the appointment of a
receiver, trustee, custodian, conservator, liquidator, mortgagee in possession
(or agent therefor), or other similar Person for itself or a substantial portion
of its property or business; or
 
(h)           Change in Management or Control.  Both Halbert Washburn and
Randall Breitenbach shall cease for any reason to serve and function as CEO of
BreitBurn GP LLC and neither shall be succeeded in such position or other
comparable position acceptable to the Majority Lenders, within sixty (60) days
by a Person acceptable to the Majority Lenders; or there shall occur a Change of
Control; or
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P
Page 73
 

--------------------------------------------------------------------------------


 
(i)           Monetary Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against any
Loan Party, any Subsidiary thereof or General Partner involving in the aggregate
a liability (to the extent not covered by independent third-party insurance as
to which the insurer does not dispute coverage) as to any single or related
series of transactions, incidents or conditions, of $10,000,000 or more, and the
same shall remain unsatisfied, unvacated and unstayed pending appeal for a
period of 30 days after the entry thereof; or
 
(j)           Loss of Permit.  Any Governmental Authority revokes or fails to
renew any material license, permit or franchise of any Loan Party, or any Loan
Party for any reason loses any material license, permit or franchise, or any
Loan Party suffers the imposition of any restraining order, escrow, suspension
or impounding of funds in connection with any proceeding (judicial or
administrative) with respect to any material license, permit or franchise; and,
in each case such revocation, failure or loss could reasonably be expected to
have a Material Adverse Effect; and such default remains unremedied for a period
of 30 days after the earlier of (i) the date upon which a Responsible Officer
knew or reasonably should have known of such default or (ii) the date upon which
written notice thereof is given to the Company by the Administrative Agent or
any Lender; or
 
(k)           Invalidity of Loan Documents.  A Guaranty or any other Loan
Document is for any reason partially (including with respect to future advances)
or wholly revoked or invalidated, or otherwise ceases to be in full force and
effect other than in accordance with its terms or the terms of this Agreement,
or a Guarantor or any other Person contests in any manner the validity or
enforceability thereof or any Loan Party denies that it has any further
liability or obligation thereunder; or
 
(l)           ERISA. The occurrence of any of the following events: (i) the
happening of a Reportable Event which has resulted or could reasonably be
expected to result in a Material Adverse Effect (if not waived by the PBGC or by
the Majority Lenders, or if such event can be avoided by any corrective action
of the Loan Party affected thereby, such corrective action is not completed
within ninety (90) days after the occurrence of such Reportable Event) with
respect to any Pension Plan; (ii) the termination of any Pension Plan in a
“distress termination” under the provisions of Section 4041 of ERISA; (iii) the
appointment of a trustee by an appropriate United States District Court to
administer any Pension Plan; and (iv) the institution of any proceedings by the
PBGC to terminate any Pension Plan or to appoint a trustee to administer any
such plan; or
 
(m)           Environmental Claims. An Environmental Claim shall have been
asserted against any Loan Party or any subsidiary thereof which could reasonably
be expected to have a Material Adverse Effect.
 
9.02        Remedies.
 
(a)           If any Event of Default occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Majority Lenders
 
(i)           declare the Commitment, if any, of each Lender to make Loans and
issue Letters of Credit to be terminated, and/or declare all or any part of the
unpaid principal of the Loans, all interest accrued and unpaid thereon and all
other amounts payable under the Loan Documents to be immediately due and
payable, whereupon the same shall become due and payable, without presentment,
demand, protest, notice of intention to accelerate, notice of acceleration or
any other notice of any kind, all of which are hereby expressly waived by each
Loan Party;
 
(ii)           require that the Company deposit cash collateral pursuant to
Section 2.10(h); and
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P
Page 74
 

--------------------------------------------------------------------------------


 
(iii)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;
 
provided, however, that upon the occurrence of any event specified in Subsection
(f) or (g) of Section 9.01 (in the case of clause (i) of Subsection (g) upon the
expiration of the 60-day period mentioned therein), the obligation of each
Lender to make Loans and issue Letters of Credit shall automatically terminate
and the unpaid principal amount of all outstanding Loans and all interest and
other amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to cash collateralize Letters of Credit shall
automatically become effective, without further act of the Administrative Agent,
or any Lender and without presentment, demand, protest, notice of intention to
accelerate, notice of acceleration or any other notice of any kind, all of which
are hereby expressly waived by each Loan Party.
 
(b)           All proceeds realized from the liquidation or other disposition of
Collateral and any amounts otherwise received on account of the Obligations
after the exercise of remedies provided for in Section 9.02 (or after any of the
Loans have automatically become immediately due and payable and the LC
Obligations have automatically been required to be cash collateralized) shall be
applied:
 
first, to the payment of that portion of the Obligations constituting
reimbursement of fees, expenses, indemnities and other amounts (including fees
and disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such;
 
second, to the payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Lender (including fees and
expenses of counsel), ratably among them in proportion to the respective amounts
described in this clause second payable to them;
 
third, to the payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Obligations, ratably among
the Lenders and the Issuing Lender in proportion to the respective amounts
described in this clause third payable to them;
 
fourth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize that portion of the LC Obligations comprised of the aggregate
undrawn amount of Letters of Credit (to the extent not otherwise cash
collateralized pursuant Section 2.15, and to the payment of that portion of the
Obligations constituting of unpaid principal of the Loans, unpaid drawings under
Letters of Credit, and Indebtedness owed to Lender Derivative Providers under
any Lender Derivative Contracts, ratably among the Lenders, the Issuing Lenders
and the Lender Derivative Providers in proportion to the respective amounts
described in this clause fourth;
 
fifth, to payment of other unpaid Obligations, ratably to the holders thereof in
proportion to the respective amounts described in this clause fifth; and
 
sixth, any excess shall be paid to the Company or as otherwise required by law.
 
Notwithstanding the foregoing, the Administrative Agent shall have no obligation
to distribute funds in respect of Obligations under Lender Derivative Contracts
if the Administrative Agent has not received written notice thereof, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Lender Derivative Provider.  Each Lender Derivative Provider that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates to the same extent as a “Lender” party hereto.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P
Page 75
 

--------------------------------------------------------------------------------


 
9.03        Rights Not Exclusive.  The rights provided for in this Agreement and
the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.
 
9.04        Lender and Lender Derivative Provider Action.  Without limiting the
provisions of Section 11.03(b) or Section 11.08, the Issuing Lender and each
Lender, in its capacity as a Lender and in its capacity as a Lender Derivative
Provider, and each other Lender Derivative Provider, by its acceptance of the
benefits of the Security Documents creating Liens to secure Lender Derivative
Obligations, agrees that:
 
(a)           it will not, without the prior written consent of the
Administrative Agent, exercise any right to set off or apply any deposits of any
kind, or any other obligations owing by it to or for the order of the Company or
any of its Subsidiaries, against any Obligations under Lender Derivative
Contracts (“Lender Derivative Obligations”) or any other amounts secured by
Liens on Collateral; provided that nothing contained in this Section or
elsewhere in this Agreement shall impair the right of any Lender Derivative
Provider to declare an early termination date in respect of any Lender
Derivative Contracts, or to undertake payment or close-out netting or to
otherwise setoff trades or transactions then existing under such Lender
Derivative Contracts;
 
(b)           it will not, without the prior written consent of the
Administrative Agent,  take any judicial or other action against the Company or
any Subsidiary, or against any Collateral or any other collateral pledged to
secure any Lender Derivative Obligations, of the type that would invoke the
application of the “security first” rule contained in Section 726 of the
California Code of Civil Procedure or any subsequent replacement statutory
provision;
 
(c)           it will not, without the prior written consent of the
Administrative Agent, (x) pursue or attempt to realize upon any Collateral or
any part or portion thereof, (y) do anything or take any action with respect to
any Collateral which would constitute an “action” for purposes of California
law, or (z) bid on any Collateral at a foreclosure sale, or take possession or
operate any portion of the Collateral which constitutes real property;
 
(d)           it will not transfer any portion of its rights in respect of any
Lender Derivative Contract or Lender Derivative Obligations, unless the assignee
agrees in writing to be bound by the terms of this Section 9.04 and a copy of
such writing is delivered to the Administrative Agent; and
 
(e)           if it exercises any right of setoff in contravention of this
Section 9.04 or in contravention of Section 11.03, it shall indemnify the
Administrative Agent and each other Lender, the Issuing Lender and each Lender
Derivative Provider, from any and all losses, expenses and damages (including
attorneys’ fees and costs) it shall suffer or incur by reason of such setoff or
other action, including losses, expenses and damages (including attorneys’ fees
and costs) caused by or resulting from the release, loss or waiver of any
Collateral or any Lien thereon securing Obligations, or the unenforceability of
any Security Document or Loan Document or any assertions that any Collateral or
Lien securing Obligations thereon was released, lost or waived.
 
The provisions of this Section 9.04 shall apply to the Issuing Lender, all
Lenders and all Lender Derivative Providers and their respective successors and
assigns.   The provisions of this Section 9.04 are solely for the benefit of the
Administrative Agent, the Issuing Lender, the Lenders and the Lender Derivative
Providers, and neither the Company nor any Subsidiary shall have rights as a
third party beneficiary of any such provisions.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P
Page 76
 

--------------------------------------------------------------------------------


 
ARTICLE X.
 
ADMINISTRATIVE AGENT
 
10.01      Appointment and Authority.  Each of the Lenders and the Issuing
Lender hereby irrevocably appoints Administrative Agent to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the Issuing Lender, and neither the
Company nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.
 
10.02      Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Parent or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.
 
10.03      Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.02 and 11.01) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the Issuing Lender.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P
Page 77
 

--------------------------------------------------------------------------------


 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
10.04     Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
10.05     Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
10.06      Resignation of Administrative Agent.  The Administrative Agent may at
any time give notice of its resignation to the Lenders, the Issuing Lender and
the Company.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Lender, appoint a successor Administrative
Agent meeting the qualifications set forth above provided that if the
Administrative Agent shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.06.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 10.06).  The fees payable
by the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article X and Section
11.04 shall continue in effect for the benefit of such retiring Administrative
Agent, its sub agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P
Page 78
 

--------------------------------------------------------------------------------


 
10.07      Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and the Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
10.08      Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Company) shall be entitled and empowered, by intervention in such proceeding
or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, the LC Obligation and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lender and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lender and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lender and the
Administrative Agent under Section 2.07, Section 2.08 or Section 11.04(a))
allowed in such judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders and
the Issuing Lender, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 11.04(a).
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P
Page 79
 

--------------------------------------------------------------------------------


 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Indebtedness or the rights of any Lender or the
Issuing Lender or to authorize the Administrative Agent to vote in respect of
the claim of any Lender or the Issuing Lender in any such proceeding.
 
10.09      Authority of Administrative Agent to Release Collateral and
Liens.  The Issuing Lender, each Lender (including in its capacity as a Lender
Derivative Provider), and each other Lender Derivative Provider, by its
acceptance of the benefits of the Liens created by the Security Documents,
hereby authorize and instruct the Administrative Agent to release any Collateral
that is permitted to be sold or released pursuant to the terms of the Loan
Documents, upon written request of the Company certifying the consummation of
such sale or the satisfaction of the conditions to such release, accompanied by
such supporting documentation as the Administrative Agent may reasonably
request, and each Lender, Issuing Lender and Lender Derivative Provider hereby
authorizes the Administrative Agent to execute and deliver to the Company, at
the Company’s sole cost and expense, any and all releases of Liens, termination
statements, assignments, or other documents reasonably requested by the Company
in connection with any sale or other disposition of property to the extent such
sale or other disposition is permitted by the terms of Section 8.02 or is
otherwise authorized by the terms of the Loan Documents.
 
10.10      The Arrangers and other Agents.  Anything herein to the contrary
notwithstanding, no Person listed as a Co-Lead Arranger or as a Co-Documentation
Agent on the cover page of this Agreement shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Lender hereunder.
 
ARTICLE XI.

 
MISCELLANEOUS
 
11.01      Amendments and Waivers.  No amendment, modification, termination or
waiver of any provision of this Agreement or any other Loan Document, and no
consent with respect to any departure by the Company or any applicable Loan
Party therefrom, shall be effective unless the same shall be in writing and
signed by the Majority Lenders (or by the Administrative Agent at the written
request of the Majority Lenders) and the Company and acknowledged by the
Administrative Agent, and then any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such waiver, amendment, modification, termination or
consent shall:
 
(a)           increase or extend the Commitment of any Lender, without the
written consent of such Lender (or reinstate any Commitment terminated pursuant
to Section 9.02);
 
(b)           postpone the final maturity date of any Loan, or postpone or delay
any date fixed by this Agreement or any other Loan Document for any payment of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document, without the written consent of each
Lender directly affected thereby;
 
(c)           reduce the principal of, or the rate of interest specified herein
on any Loan, or any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender directly affected
thereby;
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P
Page 80
 

--------------------------------------------------------------------------------


 
(d)           change in any manner the definition of “Majority Lenders” or
“Required Lenders” or change Section 2.12 or Section 9.02(b) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender;
 
(e)           amend this Section 11.01 or any provision of this Agreement which,
by its terms, expressly requires the approval or concurrence of all Lenders,
without the written consent of each Lender;
 
(f)           release all, substantially all, or any material portion of the
Collateral (except for releases in connection with dispositions of assets which
are permitted hereunder or under any Loan Document), or release any Subsidiary
from any Guaranty, except for releases in connection with sales of Subsidiaries
permitted hereunder, without the written consent of each Lender; provided that
the Administrative Agent may release Collateral as permitted by Section 10.09
and Section 11.11(c);
 
(g)           increase the Borrowing Base pursuant to Section 2.05, without the
written consent of each Lender, provided, the Required Lenders may maintain or
decrease the Borrowing Base pursuant to Section 2.05; or
 
(h)           amend the definition of “Lender Derivative Contracts” or “Lender
Derivative Provider” or clause (b) of the definition of “Obligations” in a
manner materially adverse to any Lender Derivative Provider who is a Lender at
such time or who is an Affiliate of a Lender at such time, without the written
consent of each such Lender;
 
and provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Majority Lenders or
all the Lenders, as the case may be, affect the rights or duties of the Issuing
Lender under this Agreement or any LC Related Document relating to any Letter of
Credit Issued or to be Issued by it, (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Swing Line Lender in addition to the
Majority Lenders or all the Lenders, as the case may be, affect the rights or
duties of the Swing Line Lender under this Agreement, (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Majority Lenders or all the Lenders, as the case may be, affect
the rights or duties of the Administrative Agent under this Agreement or any
other Loan Document, and (iv) the Engagement Letter may be amended and terms
thereof may be waived by a writing signed by the parties thereto.
 
If any Lender refuses to consent to any amendment, waiver or other modification
of any Loan Document requested by the Company that requires the consent of a
greater percentage of the Lenders than the Majority Lenders and such amendment,
waiver or other modification is consented to by the Majority Lenders, then the
Company may replace such Lender in accordance with the provisions of Section
3.07(b).
 
11.02      Notices; Effectiveness; Electronic Communication.
 
(a)           General. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier, or delivered by
electronic mail to the electronic mail address, specified for notices on
Schedule 11.02 (for the Company, the Guarantors, the Issuing Lender, the Swing
Line Lender and the Administrative Agent) or on the Administrative Questionnaire
(for the Lenders). Notices sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by telecopier shall be deemed to have been given when
sent if the sender receives an acknowledgment of receipt (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection(b) below, shall be effective as provided in said
subsection (b).
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P
Page 81
 

--------------------------------------------------------------------------------


 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Article II if such Lender or the Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)           Change of Address, Etc. Each of the Company, the Administrative
Agent, the Issuing Lender and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Company, Administrative Agent, the Issuing Lender and the Swing
Line Lender.
 
(d)           Notice to Administrative Agent.  Each Lender shall notify the
Administrative Agent in writing of any changes in the address to which notices
to the Lender should be directed, of addresses of any Lending Office, of payment
instructions in respect of all payments to be made to it hereunder and of such
other administrative information as the Administrative Agent shall reasonably
request.
 
(e)           Effectiveness of Facsimile and PDF Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile and PDF.  The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually-signed originals and shall be
binding on all Loan Parties, the Administrative Agent and the Lenders.  The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile or PDF document or signature.
 
11.03      No Waiver; Cumulative Remedies.
 
(a)           No failure to exercise and no delay in exercising, on the part of
the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P
Page 82
 

--------------------------------------------------------------------------------


 
(b)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, and without limiting the provisions of Section 9.04,
the authority to enforce rights and remedies hereunder and under the other Loan
Documents  against the Loan Parties or any of them shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent in
accordance with Section 9.02 for the benefit of all the Lenders, the Issuing
Lender, and the Lender Derivative Providers;  provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the Issuing Lender or the Swing Line Lender from exercising, with the
consent of the Administrative Agent, the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Lender or Swing Line Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising, with the consent of the Administrative Agent,  setoff rights in
accordance with Section 11.08 (subject to the limitations set forth therein and
subject to terms of Section 2.12 and Section 9.04), or (d) any Lender or Lender
Derivative Provider from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under the Bankruptcy Code or other debtor relief law.
 
11.04      Costs and Expenses; Indemnity.
 
(a)           Costs and Expenses.  The Company shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Lender (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or the Issuing Lender) in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
 
(b)           Indemnification by the Company.  The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee) incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Company or any other Loan Party arising out of, in connection with, or as a
result of, any actual, threatened or prospective claim, litigation,
investigation or proceeding relating to (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), or (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by the Company or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Company or any of its Subsidiaries, whether based on contract, tort or any
other theory, whether brought by a third party or by the Company or any other
Loan Party, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Company
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee's obligations hereunder or under any other Loan Document, if the
Company or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P
Page 83
 

--------------------------------------------------------------------------------


 
(c)           Reimbursement by Lenders.  To the extent that the Company for any
reason fails to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity.  The obligations of the Lenders under this
paragraph (c) are several.
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Company shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in paragraph (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
 
(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the Issuing Lender and the Swing Line
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all other Obligations.
 
11.05      Payments Set Aside.  To the extent that the Company makes a payment
to the Administrative Agent or the Lenders, or the Administrative Agent or the
Lenders exercise their right of set-off, and such payment or the proceeds of
such set-off or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its Pro Rata
Share of any amount so recovered from or repaid by the Administrative Agent.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P
Page 84
 

--------------------------------------------------------------------------------


 
11.06      Successors and Assigns.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Company nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.06(b), (ii) by way of participation
in accordance with the provisions of Section 11.06(d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
11.06(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 11.06(d) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
 
(B)           in any case not described in Section 11.06(b)(i)(A), the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed).
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this Section 11.06(b)(ii) shall not apply to Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.
 
(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by Section 11.06(b)(i)(B) and, in
addition:
 
(A)           the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P
Page 85
 

--------------------------------------------------------------------------------


 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
 
(C)           the consent of the Issuing Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and
 
(D)           the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.
 
(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,000.00 and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
(v)           No Assignment to the Company.  No such assignment shall be made to
the Company or any of the Company’s Affiliates or Subsidiaries.
 
(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.
 
(vii)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Pro Rata Share.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) below, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.06(d).
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P
Page 86
 

--------------------------------------------------------------------------------


 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Company, shall maintain at the Administrative Agent’s
office listed on Schedule 11.02 a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Company,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Company or the Administrative Agent, sell participations
to any Person (other than a natural person or the Company or any of the
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Company, the
Administrative Agent and the Lenders, and Issuing Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 11.01 that affects
such Participant.  Subject to Section 11.06(e), the Company agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.03, and
3.07 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.12 as
though it were a Lender.
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 3.01 and 3.03 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Company, to comply with Section 3.01(e) as though it were a
Lender.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P
Page 87
 

--------------------------------------------------------------------------------


 
11.07      Confidentiality.  Each of the Administrative Agent, the Lenders and
the Issuing Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its managers, administrators,
trustees, partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference relating to Parent, the Company or any
Guarantor and their respective obligations, this Agreement or payments
hereunder, (iii) any rating agency, or (iv) the CUSIP Service Bureau or any
similar organization, (g) with the consent of the Company, or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, the Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company.
 
For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to Parent, the Company or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by the Company or
any of its Subsidiaries.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
11.08      Right of Set-off.  Subject to Section 9.04, if an Event of Default
shall have occurred and be continuing, each Lender, the Issuing Lender, and each
of their respective Affiliates is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Administrative Agent, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Lender or any such Affiliate to or for
the credit or the account of the Company or any other Loan Party against any and
all of the obligations of the Company or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
Issuing Lender, irrespective of whether or not such Lender or the Issuing Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Company or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the Issuing Lender
different from the branch or office holding such deposit or obligated on such
indebtedness provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15(c) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders.  The rights
of each Lender, the Issuing Lender and their respective Affiliates under this
Section 11.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Lender or their respective
Affiliates may have.  Each Lender and the Issuing Lender agrees to notify the
Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P
Page 88
 

--------------------------------------------------------------------------------


 
11.09      Interest.  It is the intention of the parties hereto to comply with
applicable usury laws, if any; accordingly, notwithstanding any provision to the
contrary in this Agreement, the Notes or in any of the other Loan Documents
securing the payment hereof or otherwise relating hereto, in no event shall this
Agreement, the Notes or such other Loan Documents require or permit the payment,
taking, reserving, receiving, collection, or charging of any sums constituting
interest under applicable laws which exceed the maximum amount permitted by such
laws.  If any such excess interest is called for, contracted for, charged,
taken, reserved, or received in connection with the Loans evidenced by the Notes
or in any of the Loan Documents securing the payment thereof or otherwise
relating thereto, or in any communication by the Administrative Agent, the
Issuing Lender or the Lenders or any other Person to the Company or any other
Person, or in the event all or part of the principal or interest thereof shall
be prepaid or accelerated, so that under any of such circumstances or under any
other circumstance whatsoever the amount of interest contracted for, charged,
taken, reserved, or received on the amount of principal actually outstanding
from time to time under the Notes or any other Loan Document shall exceed the
maximum amount of interest permitted by applicable usury laws, then in any such
event it is agreed as follows:  (i) the provisions of this paragraph shall
govern and control, (ii) neither any Company nor any other Person now or
hereafter liable for the payment of the Notes or any Obligation shall be
obligated to pay the amount of such interest to the extent such interest is in
excess of the maximum amount of interest permitted by applicable usury laws,
(iii) any such excess which is or has been received notwithstanding this
paragraph shall be credited against the then unpaid principal balance of the
Notes or other Obligations, as applicable, or, if the Notes or other
Obligations, as applicable, have been or would be paid in full, refunded to the
Company, and (iv) the provisions of this Agreement, the Notes and the other Loan
Documents securing the payment thereof and otherwise relating thereto, and any
communication to the Company, shall immediately be deemed reformed and such
excess interest reduced, without the necessity of executing any other document,
to the maximum lawful rate allowed under applicable laws as now or hereafter
construed by courts having jurisdiction hereof or thereof.  Without limiting the
foregoing, all calculations of the rate of the interest contracted for, charged,
collected, taken, reserved, or received in connection with the Notes, this
Agreement or any other Loan Document which are made for the purpose of
determining whether such rate exceeds the maximum lawful rate shall be made to
the extent permitted by applicable laws by amortizing, prorating, allocating and
spreading during the period of the full term of the Loans or other Obligations,
as applicable, including all prior and subsequent renewals and extensions, all
interest at any time contracted for, charged, taken, collected, reserved, or
received.  The terms of this paragraph shall be deemed to be incorporated in
every document and communication relating to the Notes, the Loans or any other
Loan Document.
 
11.10      Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as any Guarantor may have under applicable law, the
Company agrees that in the event a payment shall be made by any Guarantor under
a Guaranty in respect of a Loan to the Company the Company shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment subject to the provisions of the Guaranty executed
by such Guarantor. Notwithstanding any provision of this Agreement to the
contrary, all rights of any Guarantor under this Section 11.10 and all other
rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the payment in full of the Obligations,
and no payments may be made in respect of such rights of indemnity, contribution
or subrogation until all the Obligations have been paid in full and all
Commitments have expired. No failure on the part of the Company to make the
payments required by this Section 11.10 (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liability of any Guarantor with respect to any Guaranty, and Guarantor shall
remain liable for the full amount of the obligation of such Guarantor under each
such Guaranty in accordance therewith.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P
Page 89
 

--------------------------------------------------------------------------------


 
11.11      Collateral Matters; Derivative Contracts; Termination.
 
(a)           The benefit of the Security Documents and of the provisions of
this Agreement relating to any collateral securing the Obligations shall also
extend to and be available to  any Lender or any Affiliate of a Lender that is
counterparty to any Derivative Contract (including the Derivative Contracts
listed on Schedule 6.21) with any Loan Party or any of their Subsidiaries, on a
pro rata basis, in respect of any obligations of the Loan Parties and their
Subsidiaries which arise under any such Derivative Contract; provided that if
such Lender or Affiliate ceases to be a Lender or an Affiliate of a Lender such
Derivative Contract obligations shall be secured pari passu with the Obligations
of the Loan Parties under this Agreement and the other Loan Documents  but only
to the extent such Derivative Contract obligations arise under Derivative
Contracts (including the Derivative Contracts listed on Schedule 6.21) that are
entered into at the time such counterparty was a Lender hereunder or an
Affiliate of a Lender hereunder.
 
(b)           Such counterparty shall have no voting rights under any Loan
Documents as a result of the existence of obligations owed to it under any such
Derivative Contract.  For the avoidance of doubt, a Person ceases to be a Lender
hereunder if (i) pursuant to an assignment, such Person ceases to have any
Commitment, Loans or LC Obligation hereunder or (ii) the Commitments of all of
the Lenders hereunder have been terminated and all principal, interest and other
amounts outstanding under this Agreement have been paid in full in cash (whether
as a result of repayment at maturity, prepayment in connection with the
refinancing of this Agreement or otherwise).
 
(c)           If the Obligations are paid and satisfied in full, including all
Obligations arising under Lender Derivative Contracts, all Commitments of the
Lenders have terminated and are no longer in effect, no Letters of Credit remain
outstanding, and no Lender Derivative Contracts remain outstanding, the
Administrative Agent and the Lenders shall execute and deliver or cause to be
executed and delivered such instruments of satisfaction and reassignment as may
be appropriate in order to release all liens and security interests created by
the Security Instruments; provided, however, that in lieu of terminating and
repaying any such Obligations arising under any Lender Derivative Contracts with
any Lender Derivative Provider, the Company may provide substitute credit
support under a standard form ISDA Credit Support Annex or other credit support
documents acceptable to such Lender Derivative Provider, to cover its then
current exposure under such Lender Derivative Contract and such Lender
Derivative Provider shall provide written notice to the Administrative Agent to
the effect that such substitute credit support has been provided to it and that
such Lender Derivative Provider no longer claims any right, title or interest in
any collateral security arising under the Loan Documents to secure any
obligations or indebtedness of Company or any of its Subsidiaries arising under
or related to such Lender Derivative Contract.
 
11.12      Renewal and Continuation of Existing Indebtedness.
 
(a)           All Obligations under the Notes are in renewal, extension and
modification, but not novation or discharge of the “Obligations” as defined in
the Existing Credit Agreement.  All liens and security interests under the
Security Documents are in renewal, amendment and extension of the Liens created
under the Existing Credit Agreement and “Security Documents” executed in
connection therewith.
 
(b)           The Company shall pay to each Lender under the Existing Credit
Agreement within thirty (30) days of receipt of written request of such Lender
(which request shall set forth, in reasonable detail, the basis for requesting
such amounts) such amount or amounts as shall be due pursuant to Section 3.04 of
the Existing Credit Agreement which are attributed to prepayment of LIBOR Loans
under the Existing Credit Agreement being prepaid from the proceeds of the
initial funding of Loans hereunder.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P
Page 90
 

--------------------------------------------------------------------------------


 
(c)           The Lenders waive any notice of prepayment required pursuant to
Section 2.04 of the Existing Credit Agreement in respect of the prepayment of
Loans on the Effective Date hereunder.
 
11.13      USA Patriot Act Notice.  Each Lender hereby notifies the Loan Parties
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender to identify the Loan Party, insofar as
it is needed to comply with the Act, in accordance with the Act. Each Loan Party
hereby represents and warrants to Administrative Agent and each Lender that such
Loan Party is not a country, individual or entity named on the “Specifically
Designated National and Blocked Persons” list issued by the Office of Foreign
Asset Control of the Department of the Treasury of the United States of America.
 
11.14      Automatic Debits of Fees.  With respect to any commitment fee,
arrangement fee, letter of credit fee or other fee, or any other cost or expense
due and payable to the Administrative Agent under the Loan Documents (including
attorneys fees and expenses that are payable pursuant to this Agreement or the
other Loan Documents), the Company hereby irrevocably authorizes the
Administrative Agent, after giving reasonable prior notice to the Company, to
debit any deposit account of the Company with the Administrative Agent in an
amount such that the aggregate amount debited from all such deposit accounts
does not exceed such fee or other cost or expense.  If there are insufficient
funds in such deposit accounts to cover the amount of the fee or other cost or
expense then due, such debits will be reversed (in whole or in part, in the
Administrative Agent’s sole discretion) and such amount not debited shall be
deemed to be unpaid.  No such debit under this Section shall be deemed a
set-off.
 
11.15      Counterparts.  This Agreement may be executed in any number of
separate counterparts, each of which, when so executed, shall be deemed an
original, and all of said counterparts taken together shall be deemed to
constitute but one and the same instrument.
 
11.16      Severability.  The illegality or unenforceability of any provision of
this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.
 
11.17      No Third Parties Benefited.  This Agreement is made and entered into
for the sole protection and legal benefit of the Company, the other Loan
Parties, the Lenders, the Administrative Agent, the Indemnitees, and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents.
 
11.18      Entire Agreement.  This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the Loan
Parties, the Lenders and the Administrative Agent, and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof. The Existing Credit
Agreement is amended and restated in its entirety by this Agreement and upon the
effectiveness hereof, all terms and provisions of this Agreement shall supersede
the terms and provisions of the Existing Credit Agreement.
 
11.19      Governing Law, Jurisdiction and Waiver of Jury Trial.
 
(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK AND APPLICABLE FEDERAL LAW; AND THE
ADMINISTRATIVE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P
Page 91
 

--------------------------------------------------------------------------------


 
(b)           EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO ITS ADDRESS SET FORTH FOR NOTICES PURSUANT TO SECTION
11.02.  SUCH SERVICE TO BECOME EFFECTIVE TEN DAYS AFTER SUCH MAILING. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
 
(c)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS.  EACH LOAN PARTY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.  EACH LOAN PARTY WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, AND CONSENTS TO THE SERVICE OF PROCESS IN ANY SUCH
LEGAL ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS FOR NOTICES SET FORTH
HEREIN, SUCH SERVICE TO BECOME EFFECTIVE TEN DAYS AFTER SUCH MAILING.  NOTHING
HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
 
(d)           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
11.20      California Judicial Reference.  If any action or proceeding is filed
in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of Section
10.04, the Company shall be solely responsible to pay all fees and expenses of
any referee appointed in such action or proceeding.
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P
Page 92
 

--------------------------------------------------------------------------------


 
11.21      NO ORAL AGREEMENTS.  THIS WRITTEN LOAN AGREEMENT, TOGETHER WITH THE
OTHER WRITTEN LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH, REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement – BreitBurn Operating L.P
Page 93
   
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 

 
THE COMPANY:
     
BREITBURN OPERATING L.P.,
 
a Delaware limited partnership
     
By:
BreitBurn Operating GP, LLC its general partner
       
By:
   
Name:
   
Title:
       
PARENT:
     
BREITBURN ENERGY PARTNERS, L.P.,
 
a Delaware limited partnership
     
By:  BreitBurn GP, LLC its general partner
     
By:
   
Name:
   
Title:
 

 

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender
and a Lender
   
By:
 
 
Richard A. Gould
 
Managing Director


 
 

--------------------------------------------------------------------------------

 


BANK OF MONTREAL, as Co-Syndication Agent and a Lender
   
By:
 
Name:
Title:


 
 

--------------------------------------------------------------------------------

 


THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, as Co-Syndication Agent and a Lender
   
By:
 
Name:
Title:


 
 

--------------------------------------------------------------------------------

 


BNP PARIBAS, as Co-Documentation Agent and a Lender
   
By:
 
Name:
Title:


 
 

--------------------------------------------------------------------------------

 


UNION BANK, N.A., as Co-Documentation Agent and a Lender
   
By:
 
Name:
Title:


 
 

--------------------------------------------------------------------------------

 


CITIBANK, N.A., as a Lender
   
By:
 
Name:
Title:


 
 

--------------------------------------------------------------------------------

 


ROYAL BANK OF CANADA, as a Lender
   
By:
 
Name:
Title:


 
 

--------------------------------------------------------------------------------

 


U.S. BANK NATIONAL ASSOCIATION, as a Lender
   
By:
 
Name:
Title:


 
 

--------------------------------------------------------------------------------

 


BANK OF SCOTLAND PLC, as a Lender
   
By:
 
Name:
Title:


 
 

--------------------------------------------------------------------------------

 


THE ROYAL BANK OF SCOTLAND PLC, as a Lender
   
By:
 
Name:
Title:


 
 

--------------------------------------------------------------------------------

 


BARCLAYS BANK PLC, as a Lender
   
By:
 
Name:
Title:


 
 

--------------------------------------------------------------------------------

 


CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender
   
By:
 
Name:
Title:


 
 

--------------------------------------------------------------------------------

 


TORONTO DOMINION (TEXAS) LLC, as a Lender
   
By:
 
Name:
Title:


 
 

--------------------------------------------------------------------------------

 


JPMORGAN CHASE BANK, N.A., as a Lender
   
By:
 
Name:
Title:


 
 

--------------------------------------------------------------------------------

 


SUMITOMO MITSUI BANKING CORPORATION, as a Lender
   
By:
 
Name:
Title:


 
 

--------------------------------------------------------------------------------

 